





--------------------------------------------------------------------------------

Published CUSIP Number: 02926VAA6


SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of November 24, 2015
among
AMERICAN RESIDENTIAL PROPERTIES OP, L.P.
and
AMERICAN RESIDENTIAL LEASING COMPANY, LLC,
as the Borrowers,
AMERICAN RESIDENTIAL PROPERTIES, INC.
AMERICAN RESIDENTIAL GP, LLC
AMERICAN RESIDENTIAL PROPERTIES TRS, LLC
and
THE SUBSIDIARIES OF
AMERICAN RESIDENTIAL PROPERTIES OP, L.P.
FROM TIME TO TIME PARTY HERETO,
as Guarantors,

BANK OF AMERICA, N.A.,
as Administrative Agent, L/C Issuer and as a Lender,
The Other Lenders Party Hereto


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Sole Bookrunner,


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
DEUTSCHE BANK SECURITIES INC., as
Joint Lead Arrangers,


DEUTSCHE BANK AG, NEW YORK BRANCH
and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Co-Syndication Agents


and


KEYBANK NATIONAL ASSOCIATION,
as Documentation Agent



--------------------------------------------------------------------------------









--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






TABLE OF CONTENTS
Section
 
Page
 
 
 
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
1
 
 
 
1.01


Defined Terms
1
1.02


Other Interpretive Provisions
41
1.03


Accounting Terms
42
1.04


Rounding
43
1.05


Times of Day; Rates
43
1.06


Letter of Credit Amounts
43
 
 
 
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
43
 
 
 
2.01


Loans
43
2.02


Borrowings, Conversions and Continuations of Committed Loans
44
2.03


Letters of Credit
45
2.04


Prepayments
54
2.05


Termination or Reduction of Commitments
55
2.06


Repayment of Loans
56
2.07


Interest
57
2.08


Fees
57
2.09


Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
58
2.10


Evidence of Debt
58
2.11


Payments Generally; Administrative Agent’s Clawback
59
2.12


Sharing of Payments by Lenders
61
2.13


Extension of Maturity Date in respect of the Revolving Credit Facility
61
2.14


Extension of Maturity Date in respect of the Term Facility
63
2.15


Increase in Facilities
65
2.16


Cash Collateral
68
2.17


Defaulting Lenders
69
2.18


Borrowing Base Eligibility Criteria; Sales and other Removals of Investment
Properties Included in the Borrowing Base Amount
71
 
 
 
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
77
 
 
 
3.01


Taxes
77
3.02


Illegality
81
3.03


Inability to Determine Rates
82
3.04


Increased Costs; Reserves on Eurodollar Rate Loans
83
3.05


Compensation for Losses
85
3.06


Mitigation Obligations; Replacement of Lenders
85
3.07


Survival
86
 
 
 
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
86
 
 
 
4.01


Conditions to Effectiveness
86


i

--------------------------------------------------------------------------------






4.02


Conditions to all Credit Extensions
89
 
 
 
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
90
 
 
 
5.01


Existence, Qualification and Power
90
5.02


Authorization; No Contravention
91
5.03


Governmental Authorization; Other Consents
91
5.04


Binding Effect
91
5.05


Financial Statements; No Material Adverse Effect
91
5.06


Litigation
92
5.07


No Default
92
5.08


Ownership of Property
92
5.09


Environmental Compliance
92
5.10


Insurance
93
5.11


Taxes
93
5.12


ERISA Compliance
93
5.13


Subsidiaries; Equity Interests
94
5.14


Margin Regulations; Investment Company Act
95
5.15


Disclosure
95
5.16


Compliance with Laws
95
5.17


Taxpayer Identification Number
95
5.18


Intellectual Property; Licenses, Etc.
96
5.19


OFAC
96
5.20


Anti-Corruption Laws; Anti-Money Laundering Laws
96
5.21


Solvency
96
5.22


Casualty, Etc.
96
5.23


Labor Matters
97
5.24


Collateral Documents
97
5.25


REIT Status; Stock Exchange Listing
97
5.26


Subsidiary Guarantors
97
 
 
 
ARTICLE VI.
AFFIRMATIVE COVENANTS
97
 
 
 
6.01


Financial Statements
97
6.02


Certificates; Other Information
98
6.03


Notices
102
6.04


Payment of Obligations
103
6.05


Preservation of Existence, Etc.
103
6.06


Maintenance of Properties
103
6.07


Maintenance of Insurance
103
6.08


Compliance with Laws
105
6.09


Books and Records
105
6.10


Inspection Rights
105
6.11


Use of Proceeds
105
6.12


Additional Collateral; Additional Guarantors
105
6.13


Compliance with Environmental Laws
108
6.14


Further Assurances
108


ii

--------------------------------------------------------------------------------






6.15


Maintenance of REIT Status; New York Stock Exchange or NASDAQ Listing
108
6.16


Material Contracts
108
6.17


Minimum Amount and Value of Eligible Investment Properties
108
6.18


Collateral
108
 
 
 
ARTICLE VII.
NEGATIVE COVENANTS
108
 
 
 
7.01


Liens
109
7.02


Investments
110
7.03


Indebtedness
111
7.04


Fundamental Changes
113
7.05


Dispositions
114
7.06


Restricted Payments
115
7.07


Change in Nature of Business; Change in Jurisdiction of Organization or
Formation
116
7.08


Transactions with Affiliates
117
7.09


Burdensome Agreements
117
7.10


Use of Proceeds
117
7.11


Financial Covenants
117
7.12


Accounting Changes
118
7.13


Amendment, Waivers and Terminations of Certain Agreements
118
7.14


Prepayments, Etc. of Indebtedness
118
7.15


Anti-Money Laundering Laws; Sanctions
118
7.16


Anti-Corruption Laws
119
7.17


Subsidiaries of Parent
119
7.18


Minimum Investment Property Value
119
 
 
 
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
119
 
 
 
8.01


Events of Default
119
8.02


Remedies Upon Event of Default
122
8.03


Application of Funds
123
 
 
 
ARTICLE IX.
ADMINISTRATIVE AGENT
124
 
 
 
9.01


Appointment and Authority
124
9.02


Rights as a Lender
124
9.03


Exculpatory Provisions
124
9.04


Reliance by Administrative Agent
125
9.05


Delegation of Duties
126
9.06


Resignation of Administrative Agent
126
9.07


Non-Reliance on Administrative Agent and Other Lenders
127
9.08


No Other Duties, Etc.
128
9.09


Administrative Agent May File Proofs of Claim; Credit Bidding
128
9.10


Collateral and Guaranty Matters
129
 
 
 
ARTICLE X.
CONTINUING GUARANTY
130


iii

--------------------------------------------------------------------------------






 
 
 
10.01


Guaranty
130
10.02


Rights of Lenders
131
10.03


Certain Waivers
131
10.04


Obligations Independent
132
10.05


Subrogation
132
10.06


Termination; Reinstatement
132
10.07


Subordination
132
10.08


Stay of Acceleration
133
10.09


Condition of the Borrowers
133
10.10


Limitations on Enforcement
133
10.11


Contribution
133
 
 
 
ARTICLE XI.
MISCELLANEOUS
134
 
 
 
11.01


Amendments, Etc.
134
11.02


Notices; Effectiveness; Electronic Communication
137
11.03


No Waiver; Cumulative Remedies; Enforcement
139
11.04


Expenses; Indemnity; Damage Waiver
140
11.05


Payments Set Aside
142
11.06


Successors and Assigns
142
11.07


Treatment of Certain Information; Confidentiality
149
11.08


Right of Setoff
150
11.09


Interest Rate Limitation
150
11.10


Counterparts; Integration; Effectiveness
150
11.11


Survival of Representations and Warranties
151
11.12


Severability
151
11.13


Replacement of Lenders
151
11.14


Governing Law; Jurisdiction; Etc.
152
11.15


Waiver of Jury Trial
153
11.16


No Advisory or Fiduciary Responsibility
153
11.17


Electronic Execution of Assignments and Certain Other Documents
154
11.18


USA PATRIOT Act
154
11.19


Joint and Several Liability
155
11.20


Operating Partnership as Borrower Representative
155
11.21


Assumption of Obligations; Amendment and Restatement; Continuing Obligations
156
 
 
 
 
SIGNATURES
S-1


iv

--------------------------------------------------------------------------------






SCHEDULES
I
Excluded Subsidiaries
II
Excluded Pledge Subsidiaries
III
Subsidiary Guarantors
IV
Disqualified Institutions
2.01
Commitments and Applicable Percentages
5.12(d)
Pension Plans
5.13
Subsidiaries; Equity Interests
7.01
Existing Liens
11.02
Administrative Agent’s Office; Certain Addresses for Notices
 
 
 
 
 
 
EXHIBITS
 
Form of
 
 
A
Loan Notice
B-1
Revolving Credit Note
B-2
Term Note
C
Compliance Certificate
D-1
Assignment and Assumption
D-2
Administrative Questionnaire
E
Solvency Certificate
F
U.S. Tax Compliance Certificates
G
Availability Certificate
H
Pledge Agreement
I-1
Perfection Certificate
I-2
Perfection Certificate Supplement
J
Affirmation of Pledge Agreement




v

--------------------------------------------------------------------------------








SECOND AMENDED AND RESTATED CREDIT AGREEMENT


This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of November 24, 2015, among AMERICAN RESIDENTIAL PROPERTIES OP, L.P., a
Delaware limited partnership (the “Operating Partnership” and the “Borrower
Representative”), AMERICAN RESIDENTIAL LEASING COMPANY, LLC, a Delaware limited
liability company (“American Residential Leasing”; and together with the
Operating Partnership, each a “Borrower” and collectively, the “Borrowers”),
AMERICAN RESIDENTIAL PROPERTIES, INC., a Maryland corporation (the “Parent”), as
a Guarantor, AMERICAN RESIDENTIAL GP, LLC, a Delaware limited liability company
(“American Residential GP”), as a Guarantor, AMERICAN RESIDENTIAL PROPERTIES
TRS, LLC, a Delaware limited liability company (“American Residential TRS”), as
a Guarantor, CERTAIN SUBSIDIARIES OF THE OPERATING PARTNERSHIP from time to time
party hereto, as Guarantors, each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent and L/C Issuer.
American Residential Leasing, as borrower, the Parent, the Operating
Partnership, American Residential GP, American Residential TRS, the other
subsidiaries of the Operating Partnership party thereto, as guarantors, the
lenders party thereto and the Administrative Agent are parties to that certain
Amended and Restated Credit Agreement, dated as of September 17, 2013 (as
amended or otherwise modified prior to the date hereof, the “Existing Credit
Agreement”).
The parties hereto desire to amend and restate the Existing Credit Agreement in
its entirety, but not as a novation, on the terms and subject to the conditions
hereinafter set forth.
In consideration of the mutual covenants and agreements set forth in this
Agreement, and for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto hereby agree that the Existing Credit
Agreement shall be, and hereby is, amended and restated in its entirety as
follows, effective on and as of the Restatement Effective Date (as defined
below):
ARTICLE I.    DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Acceptable Management Company” means, with respect to any Eligible NNN Leased
Investment Property that is not managed by the applicable Approved NNN Lessee or
an Affiliate thereof, a management company this is reasonably acceptable to the
Administrative Agent.
“Acquired Lease Intangible” means an intangible asset that, in accordance with
GAAP purchase accounting, is required to be set forth on a consolidated balance
sheet of the Consolidated Group as a result of the acquisition by the Parent or
a Subsidiary thereof of an Investment Property subject to an existing lease.



--------------------------------------------------------------------------------






“Adjusted Net Operating Income” means, with respect to any Eligible Investment
Property for any month, an amount equal to (i) the Net Operating Income of such
Eligible Investment Property for such month, less (to the extent not already
included in the calculation of such Net Operating Income, and without
duplication), the sum of (x) the aggregate amount of maintenance Capital
Expenditures made in respect of such Eligible Investment Property during the
twelve (12) month period ending on the last day of such month, divided by twelve
(12) and (y) the aggregate amount of homeowners association fees paid or payable
in respect of such Eligible Investment Property during such twelve (12) month
period ending on the last day of such month, divided by twelve (12), multiplied
by (ii) twelve (12).
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
Representative and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Affirmation of Pledge Agreement” means the Affirmation of Pledge Agreement,
made by the Operating Partnership and American Residential Leasing in favor of
the Administrative Agent, for the benefit of the Secured Parties, substantially
in the form of Exhibit J.
“Aggregate Deficit Amount” has the meaning specified in Section 10.11.
“Aggregate Excess Amount” has the meaning specified in Section 10.11.
“Agreement” means this Credit Agreement.
“American Residential GP” has the meaning specified in the introductory
paragraph hereto.
“American Residential Leasing” has the meaning specified in the introductory
paragraph hereto.
“American Residential TRS” has the meaning specified in the introductory
paragraph hereto.
“Applicable Fee Rate” means, with respect to any day, the per annum fee rate set
forth opposite the Revolving Usage for such day in the following pricing grid:

2

--------------------------------------------------------------------------------








Applicable Fee Rate
Pricing Level
Revolving Usage
Applicable Fee Rate
1
< 50%
0.375%
2
> 50%
0.250%



“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) on or prior to the Restatement
Effective Date, such Term Lender’s Term Commitment at such time and (ii)
thereafter, the outstanding principal amount of such Term Lender’s Term Loans at
such time and (b) in respect of the Revolving Credit Facility, with respect to
any Revolving Credit Lender at any time, the percentage (carried out to the
ninth decimal place) of the Revolving Credit Facility represented by such
Revolving Credit Lender’s Revolving Credit Commitment at such time, subject to
adjustment as provided in Section 2.17; provided, that if the commitment of each
Revolving Credit Lender to make Revolving Credit Loans and the obligation of the
L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, or if the Revolving Credit Commitments have expired, then the
Applicable Percentage of each Revolving Credit Lender in respect of the
Revolving Credit Facility shall be determined based on the Applicable Percentage
of such Revolving Credit Lender in respect of the Revolving Credit Facility most
recently in effect, giving effect to any subsequent assignments made in
accordance with the terms of this Agreement. The initial Applicable Percentage
of each Lender in respect of each Facility is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption or New Lender
Joinder Agreement pursuant to which such Lender becomes a party hereto, as
applicable.

3

--------------------------------------------------------------------------------






“Applicable Rate” means the applicable percentage per annum set forth below
determined by reference to the ratio of Total Indebtedness to Total Asset Value
as set forth in the most recent Compliance Certificate received by the
Administrative Agent (for delivery to the Lenders) pursuant to Section 6.02(b):
   Applicable Rate
Pricing Level
Ratio of Total Indebtedness to Total Asset Value
Revolving Credit Facility1
Term Facility2
Eurodollar Rate Loans and Letters of Credit
Base Rate Loans
Eurodollar Rate Loans
Base Rate Loans
I
≤ 50%
2.00%
1.00%
2.00%
1.00%
II
> 50% but ≤ 55%
2.15%
1.15%
2.05%
1.05%
III
> 55% but ≤ 60%
2.40%
1.40%
2.30%
1.30%
IV
> 60%
2.90%
1.90%
2.80%
1.80%



Any increase or decrease in the Applicable Rate resulting from a change in the
ratio of Total Indebtedness to Total Asset Value shall become effective as of
the first Business Day immediately following the date a Compliance Certificate
is delivered pursuant to Section 6.02(b); provided, however, that if a
Compliance Certificate is not delivered when due in accordance with such
Section, then Pricing Level IV shall apply as of the first Business Day after
the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered.
Notwithstanding anything to the contrary contained in this definition, (i) from
the Restatement Effective Date to the first Business Day immediately following
the date on which the Administrative Agent (for delivery to the Lenders)
receives a Compliance Certificate pursuant to Section 6.02(b) for the fiscal
quarter of the Parent ended December 31, 2015, the
 
 
1Applicable Rate for each Pricing Level will increase by 0.25% upon consummation
of an extension of the Maturity Date with respect to the Revolving Credit
Facility to the twenty-four month anniversary of the Restatement Effective Date,
and will increase by an additional 0.25% upon consummation of an extension of
the Maturity Date with respect to the Revolving Credit Facility to the thirty
month anniversary of the Restatement Effective Date.
2Applicable Rate for each Pricing Level will increase by 0.25% upon consummation
of an extension of the Maturity Date with respect to the Term Facility to the
twenty-four month anniversary of the Restatement Effective Date, and will
increase by an additional 0.25% upon consummation of an extension of the
Maturity Date with respect to the Term Facility to the thirty month anniversary
of the Restatement Effective Date.




4

--------------------------------------------------------------------------------






Pricing Level shall be determined based on the ratio of Total Indebtedness to
Total Asset Value as set forth in the Compliance Certificate delivered pursuant
to Section 4.01(a)(ix) and (ii) the determination of the Applicable Rate for any
period shall be subject to the provisions of Section 2.09(b) and the immediately
preceding paragraph.
"Applicable Revolving Credit Percentage" means, with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.
"Appraisal" means an MAI appraisal that is in form reasonably satisfactory to
the Administrative Agent and prepared by an independent appraisal firm that is
reasonably acceptable to the Administrative Agent, setting forth the estimated
value of an Investment Property.
“Appropriate Lender” means, at any time, (a) with respect to the Term Facility,
a Lender that has a Term Commitment and/or Term Loan at such time, (b) with
respect to the Revolving Credit Facility, a Lender that has a Revolving Credit
Commitment and/or Revolving Credit Exposure at such time and (c) with respect to
the Letter of Credit Sublimit, (i) the L/C Issuer and (ii) if any Letters of
Credit have been issued pursuant to Section 2.03(a), the Revolving Credit
Lenders.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Approved NNN Lessee” means, at any time, any Person that, together with its
affiliates, are lessees at such time under NNN Lease Agreements with respect to
Eligible NNN Leased Investment Properties (i) having an aggregate Investment
Property Value of $20,000,000 or less or (ii) having an aggregate Investment
Property Value of more than $20,000,000 so long as such Person shall have been
approved in writing by the Administrative Agent. Notwithstanding the foregoing,
solely with respect to the Investment Properties that are included in the Mack
Portfolio, Mack Industries, Ltd., an Illinois corporation, shall be an Approved
NNN Lessee.
“Approved Third Party Managed Investment Property” means, at any time, an
Investment Property that is subject to an Approved Third Party Management
Agreement at such time (excluding, for the avoidance of doubt, any ARP Managed
Investment Property, any NNN Leased Investment Property and any Legacy Managed
Investment Property).
“Approved Third Party Management Agreement” means, at any time, a management
agreement with respect to an Investment Property that is with a manager, and is
on terms and conditions, reasonably acceptable to the Administrative Agent.
“ARP Managed Investment Property” means an Investment Property that is managed
by a Borrower or an Affiliate thereof (excluding, for the avoidance of doubt,
any Approved Third Party Managed Investment Property, any NNN Leased Investment
Property and any Legacy Managed Property).

5

--------------------------------------------------------------------------------






“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Deutsche Bank Securities Inc., each in its capacity as a joint lead arranger.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
“Availability” means, at any time, the lesser of (a) the sum of (i) the
Revolving Credit Facility at such time and (ii) the Term Facility at such time
and (b) the Borrowing Base Amount at such time minus, in the case of each of
clauses (a) and (b) above, the sum of (i) Total Outstandings at such time and
(ii) the Outstanding Recourse Indebtedness Amount at such time.
“Availability Certificate” means a certificate executed by a Responsible Officer
of the Borrower Representative substantially in the form of Exhibit G (or
another form reasonably acceptable to the Administrative Agent) setting forth
the calculation of Availability, in such detail as shall be reasonably
satisfactory to the Administrative Agent. All calculations of Availability in
connection with the preparation of any Availability Certificate shall originally
be made by the Borrower Representative and certified to the Administrative
Agent; provided, that the Administrative Agent shall have the right to review
and adjust, in consultation with the Borrowers, any such calculation (x) to
reflect any discrepancies in any of the components of the amounts set forth
therein with any information received by the Administrative Agent and (y) to the
extent the Administrative Agent determines that such calculation contains errors
or is not otherwise in accordance with this Agreement.
“Availability Period” means the period from and including the Restatement
Effective Date to the earliest of (a) the Maturity Date, (b) the date of
termination of the Revolving Credit Facility pursuant to Section 2.05(a), (c)
the date of termination of the commitment of each Revolving Credit Lender to
make Revolving Credit Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 8.02 and (d) the twenty-four month
anniversary of the Restatement Effective Date.
“AVM Lower-Tier Confidence Score Percentage” means, at any time, the ratio
(expressed as a percentage) of (a) the aggregate Reported Values of all
Specified AVM Reported Investment Properties included in the calculation of the
Borrowing Base Amount at such time to (b) the aggregate Reported Values of all
Investment Properties included in the calculation of the Borrowing Base Amount
at such time.

6

--------------------------------------------------------------------------------






“AVM Report” means a written AVM valuation report having a confidence score of
at least 65, in form reasonably satisfactory to the Administrative Agent, and
from Black Knight Financial Services or another provider that is reasonably
acceptable to the Administrative Agent, setting forth the estimated value of an
Investment Property.
“Bank of America” means Bank of America, N.A. and its successors.
“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. §101 et
seq.).
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%; and if Base Rate shall be
less than zero, such rate shall be deemed zero for purposes of this Agreement.
The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Bookrunner” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as sole bookrunner.
“Borrower” and “Borrowers” have the meanings specified in the introductory
paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrower Representative” means the Operating Partnership.
“Borrowing” means a Revolving Credit Borrowing or a Term Borrowing, as the
context may require.
“Borrowing Base Amount” means, at any time, an amount equal to the sum of:
(a) the aggregate Borrowing Base Values of all Eligible Transitional Investment
Properties and Eligible Unleased Investment Properties at such time, (b) the
lesser of (1) the aggregate Borrowing Base Values of all Eligible Leased
Investment Properties at such time and (2) the Debt Yield Amount at such time
for all Eligible Leased Investment Properties, (c) the lesser of (1) the
aggregate Borrowing Base Values of all Eligible NNN Leased Investment Properties
at such time and (2) the Debt Yield Amount at such time for all Eligible NNN
Leased Investment Properties and (d) the amount at such time by which
Unrestricted Cash exceeds $15,000,000, provided, that
(i) not more than 25% of the Borrowing Base Amount at any time may be in respect
of Eligible Investment Properties that are located in any one county, with any
excess over

7

--------------------------------------------------------------------------------






the foregoing limit being excluded from the Borrowing Base Amount unless
otherwise consented to in writing by the Required Lenders,
(ii) not more than 15% of the Borrowing Base Amount at any time may be in
respect of Eligible Investment Properties that are not single family detached
houses, with any excess over the foregoing limit being excluded from the
Borrowing Base Amount unless otherwise consented to in writing by the Required
Lenders,
(iii) not more than 33% of the Borrowing Base Amount at any time may be in
respect of Eligible Investment Properties that are either Eligible Transitional
Investment Properties or Eligible Unleased Investment Properties, with any
excess over the foregoing limit being excluded from the Borrowing Base Amount
unless otherwise consented to in writing by the Required Lenders,
(iv)     not more than 3% of the Borrowing Base Amount at any time may be in
respect of Short-Term Leased Investment Properties that are subject to leases
described in clause (ii) of the definition of Short-Term Lease, with any excess
over the foregoing limit being excluded from the Borrowing Base Amount unless
otherwise consented to in writing by the Required Lenders,
(v)    not more than 15% of the Borrowing Base Amount at any time may be in
respect of all Short-Term Leased Investment Properties, with any excess over the
foregoing limit being excluded from the Borrowing Base Amount unless otherwise
consented to in writing by the Required Lenders,
(vi) not more than 15% of the Borrowing Base Amount at any time may be in
respect of Investment Properties that are not ARP Managed Investment Properties,
with any excess over the foregoing limit being excluded from the Borrowing Base
Amount except to the extent otherwise consented to by the Required Lenders,
(vii) not more than 5% of the Borrowing Base Amount at any time may be in
respect of Legacy Managed Investment Properties, with any excess over the
foregoing limit being excluded from the Borrowing Base Amount except to the
extent otherwise consented to by the Required Lenders, and
(viii) (A) the Borrowing Base Amount at any time may not include NNN Leased
Investment Properties except those included in the Borrowing Base Amount on the
Restatement Effective Date and (B) except with respect to the Mack Portfolio,
not more than 5% of the Borrowing Base Amount at any time may be in respect of
NNN Leased Investment Properties that are leased to any one lessee or affiliated
group of lessees (whether pursuant to one or more than one NNN Lease Agreement),
with any excess over the foregoing limit being excluded from the Borrowing Base
Amount except to the extent otherwise consented to by the Required Lenders.
“Borrowing Base Eligibility Criteria” has the meaning specified in Section
2.18(a).

8

--------------------------------------------------------------------------------






“Borrowing Base Loan Party” means (i) a Borrower or (ii) a Wholly Owned Domestic
Subsidiary of the Operating Partnership so long as (x) such Wholly Owned
Domestic Subsidiary is a Subsidiary Guarantor, and any Subsidiary of the
Operating Partnership that directly or indirectly owns any Equity Interests of
such Wholly Owned Domestic Subsidiary is a Borrower or a Subsidiary Guarantor
and (y) 100% of the Equity Interests of such Wholly Owned Domestic Subsidiary
(together with all of the Equity Interests of any Subsidiary of the Operating
Partnership that directly or indirectly owns any Equity Interests of such Wholly
Owned Domestic Subsidiary) have been pledged as Collateral in favor of the
Administrative Agent, for the benefit of the Secured Parties, pursuant to the
Collateral Documents.
“Borrowing Base Release Transaction” has the meaning specified in Section
2.18(c).
“Borrowing Base Value” means:
(a) in the case of any Eligible Transitional Investment Property, an amount
equal to (i) at any time during the period commencing on the date such Eligible
Transitional Investment Property is acquired by the applicable Loan Party from a
third party that is not an Affiliate of Parent and ending 270 days thereafter,
fifty-five percent (55%) of the Investment Property Cost of such Eligible
Transitional Investment Property at such time and (ii) at all times thereafter,
$0; provided, that not more than fifteen percent (15%) of the Borrowing Base
Value attributable to Eligible Transitional Investment Properties at any time
may be in respect of Eligible Transitional Investment Properties that are owned
for more than 180 days, with any excess over such limit being excluded from
Borrowing Base Value except to the extent otherwise consented to by the Required
Lenders;
(b) in the case of any Eligible Leased Investment Property or Eligible NNN
Leased Investment Property, an amount equal to the lesser of (i) sixty percent
(60%) of the Investment Property Cost of such Investment Property at such time
and (ii) sixty percent (60%) of the Reported Value of such Investment Property
(as set forth in the then most recent Valuation Report relating to such
Investment Property delivered to the Administrative Agent pursuant to any
provision of this Agreement); and
(c) in the case of any Eligible Unleased Investment Property, an amount equal to
(i) at any time during the period commencing on the date such Investment
Property becomes an Eligible Unleased Investment Property and ending 120 days
thereafter, the lesser of (x) fifty-five percent (55%) of the Investment
Property Cost of such Eligible Unleased Investment Property at such time and (y)
fifty-five percent (55%) of the Reported Value of such Eligible Unleased
Investment Property (as set forth in the then most recent Valuation Report
relating to such Eligible Unleased Investment Property delivered to the
Administrative Agent pursuant to any provision of this Agreement) and (ii) at
all times thereafter, $0.
“BPO Report” means a broker’s price opinion, in form and substance reasonably
satisfactory to the Administrative Agent, from Red Bell Real Estate, LLC, Green
River Capital or another licensed real estate agent, broker or appraiser that is
reasonably acceptable to the Administrative Agent, setting forth the estimated
value of an Investment Property.

9

--------------------------------------------------------------------------------






“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.
“Capital Expenditures” means, for any period, all expenditures made or costs
incurred (whether made in the form of cash or other property), for the
acquisition, improvement or repair of fixed or capital assets of a Person, in
each case that are required to be set forth in a consolidated statement of cash
flows of such Person for such period prepared in accordance with GAAP as capital
expenditures.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and the L/C
Issuer. “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.
“Cash Equivalents” means:
(a)    United States dollars (including such dollars as are held as overnight
bank deposits and demand deposits with banks);
(b)    marketable direct obligations issued by, or unconditionally guaranteed
by, the United States Government or issued by any agency or instrumentality
thereof and backed by the full faith and credit of the United States of America,
in each case maturing within one year from the date of acquisition thereof;
(c)    marketable direct obligations issued by any State of the United States of
America or any political subdivision of any such State or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having a rating of at least A-2 from
S&P or at least P-2 from Moody’s;
(d)    commercial paper maturing within one year from the date of creation
thereof and, at the time of acquisition, having a rating of at least A‑2 from
S&P or at least P‑2 from Moody’s;
(e)    time deposits, demand deposits, certificates of deposit, Eurodollar time
deposits, time deposit accounts, term deposit accounts or bankers’ acceptances
maturing within one year from the date of acquisition thereof or overnight bank
deposits, in each case, issued by any bank organized under the laws of the
United States of America or any State thereof or the District of Columbia or any
U.S. branch of a foreign bank having at the date of acquisition thereof combined
capital and surplus of not less than $500,000,000; and

10

--------------------------------------------------------------------------------






(f)    investments in money market funds which invest substantially all their
assets in securities of the types described in clauses (a) through (e) above.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
“Change in Law” means the occurrence, after the Restatement Effective Date, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 25% or more of the equity securities of the Parent entitled to
vote for members of the board of directors or equivalent governing body of the
Parent on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right);
(b)    during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Parent cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body;

11

--------------------------------------------------------------------------------






(c)    the Parent shall cease to own, directly, 100% of the Equity Interests of
American Residential GP;
(d) American Residential GP shall cease to be the sole general partner of the
Operating Partnership or shall cease to own, directly, 100% of the general
partnership interests of the Operating Partnership;
(e) the Parent and American Residential GP shall cease to collectively (i) own,
directly, Equity Interests of the Operating Partnership representing at least
51% of the total economic interests of the Equity Interests of the Operating
Partnership or (ii) have exclusive Control of the Operating Partnership; or
(f)    the Operating Partnership shall cease to (i) own, directly, 100% of the
Equity Interests of American Residential Leasing, or (ii) have exclusive Control
of American Residential Leasing.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means all of the “Collateral” referred to in the Collateral
Documents (including, without limitation, all of the Equity Interests of
American Residential Leasing and each other Subsidiary of the Operating
Partnership (other than an Excluded Pledge Subsidiary), and all proceeds
thereof) and all of the other property that is or is intended under the terms of
the Collateral Documents to be subject to Liens in favor of the Administrative
Agent for the benefit of the Secured Parties.
“Collateral Documents” means, collectively, the Pledge Agreement, the
Affirmation of Pledge Agreement and each of the other agreements, instruments or
documents that creates or perfects or purports to create or perfect a Lien in
favor of the Administrative Agent for the benefit of the Secured Parties.
“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Group” means, collectively, the Loan Parties and their
Consolidated Subsidiaries.
“Consolidated Group Pro Rata Share” means, with respect to any Unconsolidated
Affiliate, the percentage interest held by the Consolidated Group, in the
aggregate, in such Unconsolidated Affiliate determined by calculating the
percentage of Equity Interests of such Unconsolidated Affiliate owned by the
Consolidated Group.
“Consolidated Subsidiaries” means, as to any Person, all Subsidiaries of such
Person that are consolidated with such Person for financial reporting purposes
under GAAP.

12

--------------------------------------------------------------------------------






“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Convertible Debt Securities” means debt securities of the Parent or a
Subsidiary thereof, the terms of which provide for conversion into Equity
Interests of the Parent or a Subsidiary thereof, cash by reference to such
Equity Interests or a combination thereof.
“Convertible Notes” means those certain 3.25% Exchange Senior Notes due November
15, 2018 issued and sold by the Operating Partnership on November 27, 2013.
“Credit Extension” means each of the following: (a) a Borrowing (including a
borrowing of Incremental Term Loans pursuant to Section 2.15) and (b) an L/C
Credit Extension.
“Debt Yield Amount” means, at any time, (1) with respect to Eligible Leased
Investment Properties, an amount equal to (a) the sum of the Adjusted Net
Operating Income of each Eligible Leased Investment Property for the then most
recently ended month for which rent rolls have been delivered to the
Administrative Agent, divided by (b) the Debt Yield Threshold Percentage, and
(2) with respect to Eligible NNN Leased Investment Properties, an amount equal
to (a) the lesser of (i) the sum of the Adjusted Net Operating Income of each
Eligible NNN Leased Investment Property for the then most recently ended month
for which rent rolls have been delivered to the Administrative Agent and (ii)
the aggregate monthly rental payments paid to one or more Loan Parties under all
NNN Lease Agreements during the then most recently ended month for which rent
rolls have been delivered to the Administrative Agent, divided by (b) the Debt
Yield Threshold Percentage.
“Debt Yield Threshold Percentage” means 9.0%.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate, plus (ii) the
Applicable Rate for Base Rate Loans under the Revolving Credit Facility
(assuming that Pricing Level IV applied in the pricing grid set forth in the
definition of “Applicable Rate”), plus (iii) 2.00% per annum; provided, however,
that (x) with respect to a Base Rate Loan, the Default Rate shall be an interest
rate equal to (i) the Base Rate, plus (ii) the Applicable Rate for Base Rate
Loans for the Facility under which such Loan was made (assuming that Pricing
Level IV applied in the pricing grid set forth in the definition of

13

--------------------------------------------------------------------------------






“Applicable Rate”), plus (iii) 2.00% per annum and (y) with respect to a
Eurodollar Rate Loan, the Default Rate shall be an interest rate equal to
(i) the Eurodollar Rate, plus (ii) the Applicable Rate for Eurodollar Rate Loans
for the Facility under which such Loan was made (assuming that Pricing Level IV
applied in the pricing grid set forth in the definition of “Applicable Rate”),
plus (iii) 2.00% per annum, and (b) when used with respect to Letter of Credit
Fees, a rate equal to the Applicable Rate then applicable to Letter of Credit
Fees (assuming that Pricing Level IV applied in the pricing grid set forth in
the definition of “Applicable Rate”), plus 2.00% per annum.
“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower Representative in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer
or any Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit and amounts payable pursuant
to Section 11.04(c)) within two Business Days of the date when due, (b) has
notified the Borrower Representative, the Administrative Agent or the L/C Issuer
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower
Representative, to confirm in writing to the Administrative Agent and the
Borrower Representative that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and the Borrower Representative), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.17(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower
Representative, the L/C Issuer and each Lender promptly following such
determination.

14

--------------------------------------------------------------------------------






“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Direct Owner” means, with respect to any Investment Property, a Person that is
the direct owner of an interest in such Investment Property.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Disqualified Institution” means, on any date and subject to the provisions of
Section 11.06(g)(iv), (a) those competitors of any Borrower or any of their
respective Subsidiaries, and the affiliates of such competitors, in each case
that are specifically identified by name on Schedule IV on the Restatement
Effective Date and (b) any other Person that is a competitor of any Borrower or
any of its Subsidiaries, and any affiliates of such competitors, in each case
that are specifically identified by name in a written supplement to Schedule IV
delivered by the Borrower Representative to the Administrative Agent from time
to time after the Restatement Effective Date; provided that “Disqualified
Institution” shall exclude any Person that the Borrower Representative has
designated as no longer being a “Disqualified Institution” by written notice
delivered to the Administrative Agent from time to time.
“Disqualified Institutions List” has the meaning specified in Section
11.06(g)(iv).
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“EBITDA” means, with respect to the Consolidated Group for any period, the sum
of (a) Net Income for such period, in each case, excluding (without
duplication), (i) any non-recurring or extraordinary gains, losses and expenses
for such period, (ii) any income or gain and any loss in each case resulting
from the early extinguishment of indebtedness during such period, (iii) any net
income or gain or any loss resulting from a Swap Contract (including by virtue
of a termination thereof) during such period, (iv) any non-cash equity
compensation expense incurred during such period and (v) any acquisition costs
incurred during such period in connection with the acquisition of one or more
leased, single-family homes, but only to the extent such acquisition costs are
required under GAAP to be accounted for as an expense (as opposed to
capitalized) on a consolidated income statement of the Consolidated Group for
such period, plus (b) an amount which, in the determination of Net Income for
such period pursuant to clause (a) above, has been deducted for or in connection
with: (i) Interest Expense (including, for the avoidance of doubt, non-cash
interest expense to the extent included in the determination of Interest Expense
in accordance with GAAP), (ii) income taxes and (iii) depreciation and
amortization, plus (c) the Consolidated Group Pro Rata Share of the foregoing
items attributable to the Consolidated Group’s interests in Unconsolidated
Affiliates.

15

--------------------------------------------------------------------------------






“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).
“Eligible Investment Property” means, at any time, any Investment Property that
satisfies each of the Borrowing Base Eligibility Criteria at such time
“Eligible Leased Investment Property” means, at any time, any Leased Investment
Property that is an Eligible Investment Property at such time.
“Eligible NNN Leased Investment Property” at any time means any NNN Investment
Property that is an Eligible Investment Property at such time.
“Eligible Transitional Investment Property” means, at any time, any Transitional
Investment Property that is an Eligible Investment Property at such time.
“Eligible Unleased Investment Property” means, at any time, any Unleased
Investment Property that is an Eligible Investment Property at such time.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

16

--------------------------------------------------------------------------------






“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Borrower within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of any Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
any Borrower or any ERISA Affiliate.
“Eurodollar Rate” means:
(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and if the Eurodollar Rate shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR (or a comparable or successor rate, as
determined in accordance with clause (a) above), at or about 11:00 a.m., London
time determined two Business Days prior to such date for U.S. Dollar deposits
with a term of one month commencing that day;
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”

17

--------------------------------------------------------------------------------






“Event of Default” has the meaning specified in Section 8.01.
“Excluded Pledge Subsidiary” means (a) an Excluded Subsidiary that (i) has
Secured Indebtedness which by its terms does not permit the Equity Interests in
such Excluded Subsidiary to be pledged as collateral to secure the Obligations
and (ii) is designated as an “Excluded Pledge Subsidiary” on Schedule II hereto
or in a written notice executed by a Responsible Officer of the Borrower
Representative and delivered to the Administrative Agent from time to time after
the Restatement Effective Date, and (b) American Residential TRS, but only so
long as American Residential TRS does not (i) own any portion of any Eligible
Investment Property, (ii) own any Subsidiaries, or (iii) manage, directly or
indirectly, any portion of any Eligible Investment Property (it being understood
that American Residential TRS will not be deemed to manage, directly or
indirectly, any portion of any Eligible Investment Property merely because it
holds brokerage licenses in various jurisdictions).
“Excluded Subsidiary” means any Subsidiary of the Operating Partnership that
(i)    is not the Direct Owner of an Eligible Investment Property,
(ii)    is not the Indirect Owner of an Eligible Investment Property,
(iii)    is (A) a borrower or guarantor of Secured Indebtedness owed to a
non-Affiliate, or a direct or indirect owner (other than American Residential
Leasing or a Direct Owner or Indirect Owner of any Eligible Investment Property)
of a borrower or guarantor of any such Secured Indebtedness, and the terms of
such Secured Indebtedness prohibit such Subsidiary from becoming a Guarantor or
(B) an Immaterial Subsidiary, and
(iv)    has been designated as an “Excluded Subsidiary” on Schedule I hereto or
in a written notice executed by a Responsible Officer of the Borrower
Representative and delivered to the Administrative Agent.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower Representative under Section 11.13) or (ii) such Lender changes its
Lending Office, except in each case to the extent that, pursuant to Section
3.01(a)(ii), (a)(iii) or (c), amounts with respect to such Taxes were payable
either to such Lender's assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its Lending Office, (c)
Taxes attributable to such Recipient’s failure to comply with Section 3.01(e)
and (d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

18

--------------------------------------------------------------------------------






“Existing Credit Agreement” has the meaning specified in the first recital
hereto.
“Existing Revolver Maturity Date” has the meaning specified in Section 2.13(a).
“Existing Revolving Credit Note” means a “Note” as defined in the Existing
Credit Agreement.
“Existing Term Loan Maturity Date” has the meaning specified in Section 2.14(a).
“Facility” means the Term Facility or the Revolving Credit Facility, as the
context may require, and “Facilities” means the Term Facility and the Revolving
Credit Facility.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Restatement
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
“Fee Letter” means, collectively, the letter agreement, dated May 8, 2015, among
the Borrowers, Bank of America and Merrill Lynch, Pierce, Fenner & Smith
Incorporated.
“Fixed Charge Coverage Ratio” means the ratio as of the last day of each fiscal
quarter of the Parent of (i) EBITDA for the period of four consecutive fiscal
quarters of the Parent ending on such day to (ii) Fixed Charges for such four
consecutive fiscal quarter period.
“Fixed Charges” means, with respect to the Consolidated Group for any period, an
amount equal to the sum, without duplication, of (i) Interest Expense for such
period (excluding non-cash interest expense to the extent included in the
determination of Interest Expense in accordance with GAAP), (ii) scheduled
payments of principal on Total Indebtedness made or required be made during such
period (excluding any balloon payments payable on maturity of any such Total
Indebtedness), (iii) the amount of dividends or distributions paid or required
to be paid by any member of the Consolidated Group to any Person that is not a
member of the Consolidated Group during such period in respect of its preferred
Equity Interests and (iv) the Consolidated Group Pro

19

--------------------------------------------------------------------------------






Rata Share of the foregoing items attributable to the Consolidated Group’s
interests in Unconsolidated Affiliates.
“Foreign Lender” means a Lender that is not a U.S. Person.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender’s Applicable Percentage of the outstanding L/C Obligations
other than L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funds From Operations” means, with respect to any period and without double
counting, an amount equal to the Net Income for such period, excluding gains (or
losses) from sales of property, plus depreciation and amortization and after
adjustments for unconsolidated partnerships and joint ventures; provided that
“Funds From Operations” shall exclude impairment charges, charges from the early
extinguishment of indebtedness and other non-cash charges as evidenced by a
certification of a Responsible Officer of the Borrower Representative containing
calculations in reasonable detail satisfactory to the Administrative Agent.
Adjustments for unconsolidated partnerships and joint ventures will be
calculated to reflect “Funds From Operations” on the same basis. In addition,
“Funds from Operations” shall be adjusted to remove any impact of the expensing
of acquisition costs pursuant to FAS 141 (revised), as issued by the Financial
Accounting Standards Board in December of 2007, and effective January 1, 2009,
including, without limitation, (i) the addition to Net Income of costs and
expenses related to ongoing consummated acquisition transactions during such
period; and (ii) the subtraction from Net Income of costs and expenses related
to acquisition transactions terminated during such period.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“GAAP Change” has the meaning specified in Section 1.03(b).
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

20

--------------------------------------------------------------------------------






“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantors” means, collectively, (i) the Parent, (ii) American Residential GP,
(iii) American Residential TRS and (iv) each Wholly Owned Subsidiary of the
Operating Partnership listed on Schedule III and each other Wholly Owned
Subsidiary of the Operating Partnership that becomes a guarantor of the
Obligations in accordance with Section 6.12(b), in each case to the extent such
Wholly Owned Subsidiary is not released from its guarantee of the Obligations by
the Administrative Agent in accordance with the provisions of this Agreement.
“Guaranty” means the Guaranty made by the Guarantors under Article X in favor of
the Secured Parties.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, lead-based
paint, Toxic Mold, volatile substances emitted from building materials, and all
other substances or wastes of any nature regulated pursuant to any Environmental
Law.
“Historical Financial Statements” means the audited consolidated balance sheet
of the Consolidated Group for the fiscal year of the Parent ended December 31,
2014, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Parent,
including the notes thereto.
“Immaterial Subsidiary” means, at any date of determination, any Subsidiary of
the Parent which, together with its Subsidiaries, (a) had total assets at the
last day of the then most recent fiscal period for which financial statements
have been delivered pursuant to clause (a) or (b) of Section

21

--------------------------------------------------------------------------------






6.01 that were less than 5.0% of the consolidated total assets of the Parent and
its Subsidiaries at such date and (b) had gross revenues for the then most
recently completed period of four fiscal quarters for which financial statements
have been delivered pursuant to clause (a) or (b) of Section 6.01 that were less
than 5.0% of the consolidated gross revenues of the Parent and its Subsidiaries
for such period, in each case, determined in accordance with GAAP; provided,
that (a) the aggregate total assets of all Immaterial Subsidiaries at the last
day of the then most recent fiscal period for which financial statements have
been delivered pursuant to clause (a) or (b) of Section 6.01 shall not be
greater than 5.0% of the consolidated total assets of the Parent and its
Subsidiaries at such date and (b) the aggregate gross revenues of all Immaterial
Subsidiaries for the then most recently completed period of four fiscal quarters
for which financial statements have been delivered pursuant to clause (a) or (b)
of Section 6.01 shall not be greater than 5.0% of the consolidated gross
revenues of the Parent and its Subsidiaries for such period, in each case,
determined in accordance with GAAP.
“Improvement Costs” means, with respect to any Investment Property as of any
date of determination, all Capital Expenditures incurred through such date,
including rehabilitation costs, which shall only include those actual
out-of-pocket expenditures for hard costs incurred to repair or improve such
Investment Property; provided, that any such expenditure with respect to an
Eligible Investment Property shall not be included as an Improvement Cost if,
after effect to the inclusion of such expenditure as an Improvement Cost, the
aggregate amount of Improvement Costs for all Investment Properties that are
Eligible Investment Properties at such time would exceed 20% of the aggregate
Purchase Prices of all such Eligible Investment Properties.
“Increase Effective Date” has the meaning specified in Section 2.15(b).
“Incremental Term Loans” has the meaning specified in Section 2.15(a).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances and similar
instruments (including bank guaranties, surety bonds, comfort letters, keep-well
agreements and capital maintenance agreements) to the extent such instruments or
agreements support financial, rather than performance, obligations;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services;

22

--------------------------------------------------------------------------------






(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    capital leases, Synthetic Lease Obligations and Synthetic Debt;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof: (a) the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person, (b) the Indebtedness of the Consolidated Group
shall include the Consolidated Group Pro Rata Share of the foregoing items and
components thereof attributable to Indebtedness of Unconsolidated Affiliates,
(c) the amount of any net obligation under any Swap Contract on any date shall
be deemed to be the Swap Termination Value thereof as of such date and (d) the
amount of any capital lease or Synthetic Lease Obligation as of any date shall
be deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Indemnitees” has the meaning specified in Section 11.04(b).
“Indirect Owner” means, with respect to any Investment Property, any Subsidiary
of the Parent that owns, directly or indirectly, an interest in the Direct Owner
of such Investment Property.
“Information” has the meaning specified in Section 11.07.
“Initial Revolver Maturity Date” means May 24, 2017, being the eighteen month
anniversary of the Restatement Effective Date.
“Initial Term Loan Maturity Date” means May 24, 2017, being the eighteen month
anniversary of the Restatement Effective Date.
“Interest Expense” means, for any period, without duplication, total interest
expense of the Consolidated Group for such period determined in accordance with
GAAP (including interest expense attributable to the Consolidated Group’s
ownership interests in Unconsolidated Affiliates and, for the avoidance of
doubt, capitalized interest).

23

--------------------------------------------------------------------------------






“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided, however, that if
any Interest Period for a Eurodollar Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan, the last Business Day of each March, June, September and December and
the Maturity Date of the Facility under which such Loan was made.
“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
Representative in its Loan Notice; provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
(ii)    any Interest Period pertaining to a Eurodollar Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(iii)    no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
“Investment Property” means real property consisting of a single family detached
house, condominium, townhouse, cooperative, duplex, tri-plex or four-plex
acquired by (or transferred by the Parent or a Subsidiary to) a Borrowing Base
Loan Party.
“Investment Property Cost” means, at any time with respect to any Investment
Property, an amount equal to the sum of (i) the Purchase Price paid for such
Investment Property and (ii) the aggregate amount of Improvement Costs incurred
by the Loan Parties with respect to such Investment Property on or prior to such
time.

24

--------------------------------------------------------------------------------






“Investment Property Value” means, with respect to any Investment Property, an
amount equal to the lesser of (i) the Reported Value of such Investment Property
at such time (as set forth in the then most recent Valuation Report relating to
such Investment Property delivered to the Administrative Agent pursuant to any
provision of this Agreement) and (ii) the Investment Property Cost at such time.
“IP Rights” has the meaning specified in Section 5.18.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and a Borrower (or any Subsidiary of a Borrower) or in
favor of the L/C Issuer and relating to such Letter of Credit.
“Latest Existing Maturity Date” means, at any time (i) if the Revolving Credit
Facility and the Term Facility have the same Maturity Date at such time, the
Maturity Date of the Revolving Credit Facility and the Term Facility or (ii) if
Revolving Credit Facility and the Term Facility do not have the same Maturity
Date at such time, the later at such time of the Maturity Date with respect to
the Revolving Credit Facility and the Maturity Date with respect to the Term
Facility.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Revolving Credit Lender, such
Revolving Credit Lender’s funding of its participation in any L/C Borrowing in
accordance with its Applicable Revolving Credit Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts,

25

--------------------------------------------------------------------------------






including all L/C Borrowings. For purposes of computing the amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.
“Leased Investment Property” means, at any time, an Investment Property that is
subject to a lease agreement (other than an NNN Lease Agreement) with one or
more tenants at such time under which such tenant(s) have (i) begun paying rent
to a Loan Party and (ii) are not more than two months in arrears on their rent
payments due thereunder.
“Legacy Managed Investment Property” means, at any time, an Investment Property
that is subject to a Legacy Management Agreement at such time (excluding, for
the avoidance of doubt, any ARP Managed Investment Property, any Approved Third
Party Managed Property and any NNN Leased Investment Property).
“Legacy Management Agreement” means a management agreement with respect to an
Investment Property which agreement (i) was in effect at the time such
Investment Property was acquired by a Borrower or an Affiliate thereof from a
Person that is not an Affiliate of the Parent and (ii) is not an Approved Third
Party Management Agreement.
“Lender” has the meaning specified in the introductory paragraph hereto.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower
Representative and the Administrative Agent, which office may include any
Affiliate of such Lender or any domestic or foreign branch of such Lender or
such Affiliate. Unless the context otherwise requires each reference to a Lender
shall include its applicable Lending Office.
“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date with respect to the Revolving Credit Facility (or, if such day is
not a Business Day, the next preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Sublimit” means an amount equal to $25,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.
“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

26

--------------------------------------------------------------------------------






“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).
“Loan” means an extension of credit by a Lender to the Borrowers under Article
II in the form of a Revolving Credit Loan or a Term Loan.
“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Collateral Document, any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 2.16 of this Agreement and the
Fee Letter.
“Loan Notice” means a notice of (a) a Revolving Credit Borrowing, (b) a Term
Borrowing, (c) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which shall
be substantially in the form of Exhibit A or such other form as may be approved
by the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower Representative.
“Loan Parties” means, collectively, the Borrowers and the Guarantors.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Mack Portfolio” means a portfolio of Investment Properties owned by one or more
Borrowing Base Loan Parties having an aggregate Purchase Price of $66,790,000,
which Investment Properties are leased to Mack Industries, Ltd. pursuant to an
NNN Lease Agreement.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent), or condition (financial or otherwise) of the Parent and
its Subsidiaries, or the Borrower and its Subsidiaries, taken as a whole; (b) a
material adverse effect on the rights and remedies of the Administrative Agent
or any Lender under any Loan Document, or of the ability of the Loan Parties
taken as a whole to perform their obligations under any Loan Document; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.
“Material Contract” means, with respect to any Person, each contract to which
such Person is a party involving aggregate consideration payable to or by such
Person of $5,000,000 or more in any year or otherwise material to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of such Person.
“Maturity Date” means (a) with respect to the Revolving Credit Facility, the
later of (i) the Initial Revolving Maturity Date and (ii) if the maturity date
of the Revolving Credit Facility is

27

--------------------------------------------------------------------------------






extended pursuant to Section 2.13, such extended maturity date as determined
pursuant to such Section and (b) with respect to the Term Facility, the later of
(i) the Initial Term Maturity Date and (ii) if the maturity date of the Term
Facility is extended pursuant to Section 2.14, such applicable extended maturity
date as determined pursuant to such Section; provided, however, that, in each
case, if such date is not a Business Day, the Maturity Date shall be the next
preceding Business Day.
“Maximum NNN Lease Termination Amount” means, with respect to any NNN Leased
Investment Property, an amount equal to fifteen percent (15%) of the remainder
of (a) the gross sales price for such Investment Property received in cash by a
Loan Party upon disposition thereof, less the aggregate of all transaction and
closing costs incurred by any Loan Party in connection with the disposition of
such Investment Property, minus (b) the greater of (x) the Purchase Price of
such Investment Property and (y) the allocated purchase price (or similar term)
with respect to such Investment Property under the applicable NNN Lease
Agreement.
“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.16(a)(i), (a)(ii) or (a)(iii), an amount equal
to 105% of the Outstanding Amount of all LC Obligations, and (iii) otherwise, an
amount determined by the Administrative Agent and the L/C Issuer in their sole
discretion.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan that is of the type
described in Section 4001(a)(3) of ERISA and that is subject to Title IV of
ERISA, to which any Borrower or any ERISA Affiliate makes or is obligated to
make contributions, or during the preceding five plan years, has made or been
obligated to make contributions.
“Multiple Employer Plan” means a Plan, other than a Multiemployer Plan, which
has two or more contributing sponsors (including any Borrower or any ERISA
Affiliate) at least two of whom are not under common control, as such a plan is
described in Section 4064 of ERISA.
“Net Cash Proceeds” means, with respect to any issuance or sale by the Parent of
any of its Equity Interests, the excess of (i) the sum of the cash and Cash
Equivalents received by the Parent in connection with such issuance or sale,
less (ii) underwriting discounts and commissions, and other reasonable
out-of-pocket expenses, incurred by the Parent in connection with such issuance
or sale, other than any such amounts paid or payable to an Affiliate of the
Parent.
“Net Income” means, for any period, the net income (or loss) of the Consolidated
Group for such period; provided, however, that Net Income shall exclude (a)
extraordinary gains and extraordinary losses for such period, (b) the net income
of any Subsidiary of the Parent during such period to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of such income is not permitted by operation of the terms of its Organization
Documents

28

--------------------------------------------------------------------------------






or any agreement, instrument or Law applicable to such Subsidiary during such
period, except that the Parent’s equity in any net loss of any such Subsidiary
for such period shall be included in determining Net Income, and (c) any income
(or loss) for such period of any Person if such Person is not a Subsidiary of
the Parent, except that the Parent’s equity in the net income of any such Person
for such period shall be included in Net Income up to the aggregate amount of
cash actually distributed by such Person during such period to the Parent or a
Subsidiary thereof as a dividend or other distribution (and in the case of a
dividend or other distribution to a Subsidiary of the Parent, such Subsidiary is
not precluded from further distributing such amount to the Parent as described
in clause (b) of this proviso).
“Net Operating Income” means, with respect to any Investment Property for any
period, an amount equal to (a) the aggregate gross revenues of the Consolidated
Group derived from the operation of such Investment Property during such period
from tenants in occupancy and paying rent, minus (b) the sum of all expenses and
other proper charges incurred in connection with the operation and management of
such Investment Property during such period (including accruals for real estate
taxes and insurance, rollover costs and management expenses (including
allocations of corporate overhead, if any) (which management expenses shall be
an amount equal to the greater of (x) three percent (3%) of the rent payable in
respect of such Investment Property during such period and (y) the aggregate
amount of any actual management, advisory or similar fees paid during such
period), but excluding debt service charges, income taxes, depreciation and
amortization and acquisition expense), which expenses and accruals shall be
calculated in accordance with GAAP.
“New Lender Joinder Agreement” has the meaning specified in Section 2.15(a).
“New Subsidiary” has the meaning specified in Section 6.12(b).
“NNN Lease Agreement” means, at any time, a triple net, master lease agreement
between one or more Loan Parties, as lessor(s), and a third party that is not an
Affiliate of Parent, as lessee, with respect to one or more Investment
Properties, which lease agreement provides inter alia, that the lessor(s) party
thereto have the right at any time to sell or otherwise Dispose of any or all
Investment Properties subject to such lease agreement, and to terminate such
lease agreement as it applies to each such Investment Property upon such sale or
other disposal without payment to the lessee of any amounts as a result of such
termination other than amounts with respect to any such Investment Property that
in the aggregate do not exceed the Maximum NNN Lease Termination Amount
applicable to such Investment Property.
“NNN Leased Investment Property” means, at any time, an Investment Property that
is subject to an NNN Lease Agreement at such time (excluding, for the avoidance
of doubt, any ARP Managed Investment Property, any Approved Third Party Managed
Property and any Legacy Managed Investment Property).
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders, all Lenders
of a Facility or all affected Lenders in accordance with the terms of Section
11.01 and (ii) has been approved by the Required Lenders, the Required Term
Lenders or the Required Revolving Lenders, as applicable.

29

--------------------------------------------------------------------------------






“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Recourse Indebtedness” means, with respect to a Person, (a) Indebtedness in
respect of which recourse for payment (except for customary exceptions for
fraud, misapplication of funds, environmental indemnities, voluntary bankruptcy,
collusive involuntary bankruptcy and other similar customary exceptions to
nonrecourse liability) is contractually limited to specific assets of such
Person encumbered by a Lien securing such Indebtedness, (b) if such Person is a
Single Asset Entity, any Indebtedness of such Person (other than Indebtedness
described in the immediately following clause (c)), or (c) if such Person is a
Single Asset Holding Company, any Indebtedness (“Holdco Indebtedness”) of such
Single Asset Holding Company resulting from a Guarantee of, or Lien securing,
Indebtedness of a Single Asset Entity that is a Subsidiary of such Single Asset
Holding Company, so long as, in each case, either (i) recourse for payment of
such Holdco Indebtedness (except for customary exceptions for fraud,
misapplication of funds, environmental indemnities, voluntary bankruptcy,
collusive involuntary bankruptcy and other similar customary exceptions to
nonrecourse liability) is contractually limited to the Equity Interests held by
such Single Asset Holding Company in such Single Asset Entity or (ii) such
Single Asset Holding Company has no assets other than Equity Interests in such
Single Asset Entity and cash and other assets of nominal value incidental to the
ownership of the such Single Asset Entity.
“Note” means a Term Note or a Revolving Credit Note, as the context may require.
“NPL” means the National Priorities List under CERCLA.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Operating Partnership” has the meaning specified in the introductory paragraph
hereto.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

30

--------------------------------------------------------------------------------






“Original Closing Date” means January 18, 2013.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means (i) with respect to any Loan on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Loan occurring on such date;
and (ii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrowers of Unreimbursed Amounts.
“Outstanding Recourse Indebtedness Amount” means, at any time, the aggregate
principal amount of all Recourse Indebtedness of the Loan Parties or
Subsidiaries thereof outstanding at such time (including the aggregate principal
amount of all Indebtedness incurred by any Loan Party pursuant to Section
7.03(d) that is outstanding at such time), other than (i) Recourse Indebtedness
permitted under Section 7.03(e), (f) or (g), and (ii) Permitted Convertible Note
Indebtedness.
“Parent” has the meaning specified in the introductory paragraph hereto.
“Participant” has the meaning specified in Section 11.06(d).
“Participant Register” has the meaning specified in Section 11.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

31

--------------------------------------------------------------------------------






“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
“Perfection Certificate” shall mean a certificate in the form of Exhibit I-1 or
any other form approved by the Administrative Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.
“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit I-2 or any other form approved by the Administrative Agent.
“Permitted Convertible Note Indebtedness” means Recourse Indebtedness of up to
$115,000,000 at any time outstanding that is evidenced by the Convertible Notes.
“Permitted Equity Encumbrance” means a Lien permitted by clause (a), (c) or (h)
of Section 7.01.
“Permitted Property Encumbrance” means a Lien permitted by clause (a), (c), (d),
(g), (h), (j) or (k) of Section 7.01, and any Lien permitted by clause (o) of
Section 7.01 that is in existence for thirty days or less following the date of
creation thereof.
“Permitted Self-Insurance” has the meaning specified in Section 6.07(a).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Borrower or
any ERISA Affiliate or any such Plan to which any Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 6.02.
“Pledge Agreement” means the Pledge Agreement among the Loan Parties from time
to time party thereto and the Administrative Agent, dated as of the Original
Closing Date, substantially in the form of Exhibit H.
“Public Lender” has the meaning specified in Section 6.02.
“Purchase Agreement” means, with respect to any Eligible Investment Property,
the purchase and sale agreement or other similar purchase document pursuant to
which such Eligible Investment Property was acquired by a Borrower or any
Affiliate thereof from a third party that is not an Affiliate of the Parent.
“Purchase Price” means, with respect to any Eligible Investment Property, the
contractual purchase price that was paid by a Borrower or an Affiliate thereof
for the acquisition of such Eligible

32

--------------------------------------------------------------------------------






Investment Property from a third party that is not an Affiliate of the Parent,
which purchase amount shall be set forth in the Purchase Agreement relating to
such Eligible Investment Property.
“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.
“Recourse Indebtedness” means, with respect to any Person, Indebtedness of such
Person other than Non-Recourse Indebtedness of such Person and Indebtedness
under the Loan Documents.
“Register” has the meaning specified in Section 11.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Reported Value” means, with respect to any Eligible Investment Property, the
estimated value of such Eligible Investment Property as set forth in the most
recent Valuation Report relating to such Eligible Investment Property delivered
to the Administrative Agent pursuant to any provision of this Agreement.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice and (b) with respect to an L/C Credit
Extension, a Letter of Credit Application.
“Required Lenders” means, as of any date of determination, Lenders having at
least sixty six and two-thirds percent (66-2/3%) of the sum of (a) the Total
Outstandings (with the aggregate amount of each Revolving Credit Lender’s risk
participation and funded participation in L/C Obligations being deemed held by
such Revolving Credit Lender for purposes of this definition) and (b) the
aggregate unused Commitments; provided that (i) the unused Commitment of, and
the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders and (ii) the amount of any Unreimbursed Amounts that such Defaulting
Lender has failed to fund that have not been reallocated to and funded by
another Revolving Credit Lender shall be deemed to be held by the Lender that is
the relevant L/C Issuer in making such determination.
“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations being deemed held
by such Revolving Credit Lender for purposes of this definition) and (b)
aggregate unused Revolving Credit Commitments; provided that (i) the unused
Revolving Credit Commitment of, and the portion of the Total Revolving Credit
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Revolving Lenders and (ii) the
amount of any Unreimbursed Amounts that such

33

--------------------------------------------------------------------------------






Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Revolving Credit Lender shall be deemed to be held by the
Lender that is the relevant L/C Issuer in making such determination.
“Required Term Lenders” means, as of any date of determination, Term Lenders
holding more than 50% of the Term Facility on such date; provided that the
portion of the Term Facility held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Term Lenders.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, general counsel, treasurer, assistant treasurer or controller
of a Loan Party and solely for purposes of the delivery of incumbency
certificates pursuant to Section 4.01, the secretary or any assistant secretary
of a Loan Party and, solely for purposes of notices given pursuant to Article
II, any other officer of the applicable Loan Party so designated by any of the
foregoing officers in a notice to the Administrative Agent or any other officer
or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
“Restatement Effective Date” means the first date all the conditions precedent
in Section 4.01 are satisfied or waived in accordance with Section 11.01.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any Subsidiary thereof, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to such Person’s stockholders, partners
or members (or the equivalent Person thereof). Notwithstanding the foregoing,
the conversion of (including any cash payment upon the conversion of), payment
of any principal or premium on, or payment of any interest with respect to, any
Convertible Debt Securities shall not constitute a Restricted Payment.
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(a).
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrowers from time to time
pursuant to Section 2.01(a), and (b) purchase participations in L/C Obligations,
in an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Revolving Credit Lender’s name on Schedule 2.01
under the caption “Revolving Credit Commitment” or opposite such caption in the
Assignment and Assumption or New Lender Joinder Agreement pursuant to which such
Revolving Credit Lender becomes a party hereto, as applicable, as such amount
may be adjusted from time to time in accordance with this Agreement.

34

--------------------------------------------------------------------------------






“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
at such time.
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time. On the
Restatement Effective Date, the amount of the Revolving Credit Facility is
$200,000,000.
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment or holds a Revolving Credit Loan at such time.
“Revolving Credit Loan” has the meaning specified in Section 2.01(a).
“Revolving Credit Note” means a promissory note made by the Borrowers in favor
of a Revolving Credit Lender evidencing Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form of Exhibit B-1.
“Revolver Extension Notice” has the meaning specified in Section 2.13(a).
“Sanction(s)” means any sanction administered or enforced by the United States
government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Indebtedness” means, with respect to any Person, all Indebtedness of
such Person that is secured by a Lien.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, each co-agent or sub-agent appointed by the Administrative Agent
from time to time pursuant to Section 9.05, and the other Persons the
Obligations owing to which are or are purported to be secured by the Collateral
under the terms of the Collateral Documents.
“Self-Insurance” has the meaning specified in Section 6.07(a).
“Short-Term Lease” means, at any time, a written lease agreement that either (i)
had an initial lease term of at least 12 months, which initial lease term
expired on or prior to such time and has no minimum lease term at such time, but
is instead month-to-month, as a result of the initial lease term having been
extended on such basis or (ii) had or has an initial lease term of at least six
months but less than 12 months.
“Short-Term Leased Investment Property” means, at any time, a Leased Investment
Property that is subject to a Short-Term Lease at such time.

35

--------------------------------------------------------------------------------






“Significant Subsidiary” means, at any date of determination, (a) any Subsidiary
of the Parent which, together with its Subsidiaries, had total assets at the
last day of the then most recent fiscal period for which financial statements
have been delivered pursuant to clause (a) or (b) of Section 6.01 that were
equal to or greater than 5.0% of the consolidated total assets of the Parent and
its Subsidiaries at such date, (b) any Subsidiary of the Parent which, together
with its Subsidiaries, had gross revenues for the then most recently completed
period of four fiscal quarters for which financial statements have been
delivered pursuant to clause (a) or (b) of Section 6.01 that were equal to or
greater than 5.0% of the consolidated gross revenues of the Parent and its
Subsidiaries for such period, in each case, determined in accordance with GAAP
or (c) any Subsidiary of the Parent that, when such Subsidiary’s total assets or
gross revenues (when combined with the total assets or gross revenues of such
Subsidiaries’ Subsidiaries) are aggregated with each other Subsidiary of the
Parent (when combined with the total assets or gross revenues of such other
Subsidiary’s Subsidiaries) that has liquidated, wound-up or dissolved itself
pursuant to Debtor Relief Laws in reliance on Section 7.04(f) or become subject
to any of the events specified in clause (f), (g) or (h) of Section 8.01, would
constitute a “Significant Subsidiary” under clause (a) or (b) above.
“Single Asset Entity” means a Person (other than an individual) that (a) only
owns a single Investment Property and/or cash and other assets of nominal value
incidental to such Person’s ownership of such Investment Property; (b) is
engaged only in the business of owning, developing and/or leasing such
Investment Property; and (c) receives substantially all of its gross revenues
from such Investment Property. In addition, if the assets of a Person consist
solely of (i) Equity Interests in one or more other Single Asset Entities and
(ii) cash and other assets of nominal value incidental to such Person’s
ownership of the other Single Asset Entities, such Person shall also be deemed
to be a Single Asset Entity for purposes of this Agreement (such an entity, a
“Single Asset Holding Company”).
“Single Asset Holding Company” has the meaning given that term in the definition
of Single Asset Entity.
“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of the Parent, substantially in the form of Exhibit E.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

36

--------------------------------------------------------------------------------






“Specified AVM Reported Investment Property” means, at any time, an Investment
Property in respect of which an AVM Report having a confidence score of greater
than or equal to 65 but less than 75 is the then most recent Valuation Report
with respect to such Investment Property delivered to the Administrative Agent
pursuant to any provision of this Agreement.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent.
“Subsidiary Guarantors” means, collectively, all of the Guarantors other than
the Parent.
“Supermajority Lenders” means, as of any date of determination, Lenders having
at least seventy-five percent (75%) of the sum of (a) the Total Outstandings
(with the aggregate amount of each Revolving Credit Lender’s risk participation
and funded participation in L/C Obligations being deemed held by such Revolving
Credit Lender for purposes of this definition) and (b) the aggregate unused
Commitments; provided that (i) the unused Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders and (ii) the
amount of any Unreimbursed Amounts that such Defaulting Lender has failed to
fund that have not been reallocated to and funded by another Revolving Credit
Lender shall be deemed to be held by the Lender that is the relevant L/C Issuer
in making such determination.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the

37

--------------------------------------------------------------------------------






date referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Tangible Net Worth” means, for the Consolidated Group as of any date of
determination, (a) total equity of the Consolidated Group, minus (b) all
intangible assets (other than Acquired Lease Intangibles) of the Consolidated
Group, plus (c) all accumulated depreciation and amortization of Acquired Lease
Intangibles of the Consolidated Group, in each case on a consolidated basis
determined in accordance with GAAP.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(b).
“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrowers in an aggregate principal amount equal to the amount set
forth opposite such Term Lender’s name on Schedule 2.01 under the caption “Term
Commitment” or opposite such caption in the Assignment and Assumption or New
Lender Joinder Agreement pursuant to which such Term Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
“Term Loan Extension Notice” has the meaning specified in Section 2.14(a).
“Term Facility” means, (a) at any time on or prior to the Restatement Effective
Date, the aggregate amount of the Term Lenders’ Term Commitments at such time
and (b) at any time after the Restatement Effective Date, the aggregate
principal amount of Term Loans of all Term Lenders outstanding at such time. On
the Restatement Effective Date, the amount of the Term Facility is $250,000,000.

38

--------------------------------------------------------------------------------






“Term Lender” means (a) at any time on or prior to the Restatement Effective
Date, any Lender that has a Term Commitment at such time and (b) at any time
after the Restatement Effective Date, any Lender that holds a Term Loan at such
time.
“Term Loan” has the meaning specified in Section 2.01(b) and shall, unless
otherwise specified, include each Incremental Term Loan.
“Term Note” means a promissory note made by the Borrowers in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit B-2.
“Third Party Insurance Companies” has the meaning specified in Section 6.07(a).
“Threshold Amount” means $10,000,000.
“Total Asset Value” means, with respect to the Consolidated Group as at any date
of determination, (i) the book value of the total assets of the Consolidated
Group on such date, plus (ii) all accumulated depreciation and amortization of
Acquired Lease Intangibles of the Consolidated Group as of such date, in each
case as determined in accordance with GAAP.
“Total Cost Basis” at any time means the total cost basis for all Eligible
Investment Properties as reported by the Borrowers on the then most recent
Availability Certificate delivered to the Administrative Agent.
“Total Credit Exposure” means, as to any Lender at any time, the sum of (i) such
Lender’s Applicable Percentage of the Term Facility at such time and (ii) the
sum of the unused Revolving Credit Commitment and Revolving Credit Exposure of
such Lender at such time.
“Total Indebtedness” means, as at any date of determination, the aggregate
amount of all Indebtedness of the Consolidated Group on such date determined on
a consolidated basis.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans and L/C Obligations.
“Toxic Mold” means fungi that reproduce through the release of spores or the
splitting of cells or other means that may pose a risk to human health or the
environment or negatively affect the value of real property, including, but not
limited to, mold, mildew, fungi, fungal spores, fragments and metabolites such
as mycotoxins and microbial volatile organic compounds.
“Trade Date” has the meaning specified in Section 11.06(g).
“Transitional Investment Property” means, at any time, an Investment Property
(other than an Investment Property that is, or that at any time on or following
the acquisition thereof by a Loan Party was, a Leased Investment Property or an
NNN Leased Investment Property) in respect of which the applicable Borrowing
Base Loan Party that owns such Investment Property is engaging

39

--------------------------------------------------------------------------------






in any of the following activities at such time in order to prepare such
Investment Property to be leased: (i) undergoing proceedings to have each Person
evicted that was occupying such Investment Property at the time such Investment
Property was acquired by such Borrowing Base Loan Party, (ii) having repairs
and/or other improvements made to such Investment Property in order to improve
the condition of such Investment Property from that which existed at the time
such Investment was acquired by such Borrowing Base Loan Party and/or (iii)
advertising such Investment Property for lease or engaging in other customary
activities to identify one or more tenants to lease such Investment Property.
For the avoidance of doubt, an Investment Property shall cease to be a
Transitional Investment Property on the first date to occur following the
acquisition of such Investment Property by a Loan Party that such Investment
Property becomes subject to a lease agreement with one or more lessees under
which such lessees have begun paying rent to a Loan Party.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
“Unconsolidated Affiliate” means, at any date, any Person (i) in which the
Consolidated Group, directly or indirectly, holds an Equity Interest, which
investment is accounted for in the consolidated financial statements of the
Consolidated Group on an equity basis of accounting and (ii) whose financial
results are not consolidated with the financial results of the Consolidated
Group under GAAP.
“Unleased Investment Property” means, at any time, an Investment Property that
was a Leased Investment Property prior to such time but is not a Leased
Investment Property at such time by virtue of such Investment Property (i) not
being subject to a lease agreement with one or more tenants under which rent is
payable to a Loan Party or (ii) being subject to a lease agreement with one or
more tenants under which such tenant(s) are more than three months in arrears on
their rent payments due thereunder.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Unrestricted Cash” means, at any time, (a) the aggregate amount of cash and
Cash Equivalents of the Parent and its Subsidiaries at such time that are not
subject to any pledge, Lien or control agreement (excluding statutory Liens in
favor of any depositary bank where such cash and Cash Equivalents are
maintained), minus (b) the sum of amounts included in the foregoing clause (a)
that are held by a Person other than the Parent or any of its Subsidiaries as a
deposit or security for Contractual Obligations.
“Unused Fee” has the meaning specified in Section 2.08(a).

40

--------------------------------------------------------------------------------






“Updated Valuation Report” has the meaning specified in Section 6.02(i).
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).
“Valuation Report” means either an Appraisal, an AVM Report or a BPO Report.
“Value Differential” has the meaning specified in Section 2.13(c).
“Wholly Owned Domestic Subsidiary” means any Domestic Subsidiary of the
Operating Partnership that is a Wholly Owned Subsidiary thereof.
“Wholly Owned Subsidiary” means, as to any Person, (a) any corporation 100% of
whose Equity Interests (other than directors’ qualifying shares) is at the time
owned by such Person and/or one or more Wholly Owned Subsidiaries of such Person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such Person and/or one or more Wholly Owned
Subsidiaries of such Person have a 100% equity interest at such time.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

41

--------------------------------------------------------------------------------






(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis (except as otherwise provided in Section 1.03(b)), as in
effect from time to time, applied in a manner consistent with that used in
preparing the Historical Financial Statements, except as otherwise specifically
prescribed herein. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Parent and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP (including for this
purpose the rules promulgated with respect thereto and any change in application
of GAAP concurred by the Parent’s independent public accountants and disclosed
in writing to the Administrative Agent (collectively, a “GAAP Change”)) would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower Representative or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower
Representative shall negotiate in good faith to amend such ratio or requirement
to preserve the original intent thereof in light of such GAAP Change (subject to
the approval of the Required Lenders); provided that, until so amended, (A) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such GAAP Change and (B) the Borrower Representative shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such GAAP Change. Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the Historical Financial Statements for all purposes of
this Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.
(c)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Consolidated Group or to the
determination of any amount for the Consolidated Group on a consolidated basis
or any similar reference shall, in each case, be deemed to include each variable
interest entity that the Parent is required to consolidate pursuant to FASB ASC
810 as if such variable interest entity were a Subsidiary as defined herein.

42

--------------------------------------------------------------------------------






1.04    Rounding. Any financial ratios required to be maintained by one or more
Loan Parties pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
1.05    Times of Day; Rates. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparable or successor rate thereto.
1.06    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
ARTICLE II.    THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    Loans.
(a)    Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans in
Dollars (each such loan, a “Revolving Credit Loan”) to the Borrowers from time
to time, on any Business Day during the Availability Period, in an aggregate
amount not to exceed at any time outstanding the amount of such Revolving Credit
Lender’s Revolving Credit Commitment; provided, however, that after giving
effect to any Revolving Credit Borrowing, (i) Availability shall be greater than
or equal to $0 and (ii) the Revolving Credit Exposure of any Revolving Credit
Lender shall not exceed such Revolving Credit Lender’s Revolving Credit
Commitment. Within the limits of each Revolving Credit Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrowers
may borrow under this Section 2.01, prepay under Section 2.04, and reborrow
under this Section 2.01. Revolving Credit Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.
(b)    Term Loans. Subject to the terms and conditions set forth herein, each
Term Lender severally agrees to make a single loan to the Borrowers on the
Restatement Effective Date in an amount equal to such Term Lender’s Term
Commitment (each such loan, a “Term Loan”). The Term Borrowing on the
Restatement Effective Date shall consist of Term Loans made simultaneously by
the Term Lenders in accordance with their respective Term Commitments. Amounts
borrowed under this Section 2.01(b) and repaid or prepaid may not be

43

--------------------------------------------------------------------------------






reborrowed. Term Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.
2.02    Borrowings, Conversions and Continuations of Committed Loans.
(a)    Each Revolving Credit Borrowing, each Term Borrowing, each conversion of
Revolving Credit Loans or Term Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower
Representative’s irrevocable notice to the Administrative Agent, which may be
given by (A) telephone or (B) a Loan Notice; provided that any telephonic notice
must be confirmed immediately by delivery to the Administrative Agent of a Loan
Notice. Each such Loan Notice must be received by the Administrative Agent not
later than 12:00 noon (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $100,000 in excess thereof. Except
as provided in Section 2.03(c), each Borrowing of or conversion to Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof. Each Loan Notice shall specify (i) whether the Borrower
Representative is requesting a Term Borrowing, a Revolving Credit Borrowing, a
conversion of Term Loans or Revolving Credit Loans from one Type to the other,
or a continuation of Eurodollar Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Term Loans
or Revolving Credit Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto. If the Borrower
Representative fails to specify a Type of Loan in a Loan Notice or if the
Borrower Representative fails to give a timely notice requesting a conversion or
continuation, then the applicable Term Loans or Revolving Credit Loans shall be
made as, or converted to, Base Rate Loans. Any such automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
Representative requests a Borrowing of, conversion to, or continuation of
Eurodollar Rate Loans in any such Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.
(b)    Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Appropriate Lender of the amount of its Applicable
Percentage under the applicable Facility of the applicable Term Loans or
Revolving Credit Loans, and if no timely notice of a conversion or continuation
is provided by the Borrower Representative, the Administrative Agent shall
notify each Appropriate Lender of the details of any automatic conversion to
Base Rate Loans described in Section 2.02(a). In the case of a Term Borrowing or
a Revolving Credit Borrowing, each Appropriate Lender shall make the amount of
its Loan available to the Administrative Agent in immediately available funds at
the Administrative Agent’s Office not later than 2:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received

44

--------------------------------------------------------------------------------






available to the Borrowers in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrowers on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower Representative; provided, however,
that if, on the date the Loan Notice with respect to a Revolving Credit
Borrowing is given by the Borrower Representative, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Credit Borrowing, first, shall
be applied to the payment in full of any such L/C Borrowings, and second, shall
be made available to the Borrowers as provided above.
(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
(d)    The Administrative Agent shall promptly notify the Borrower
Representative and the Lenders of the interest rate applicable to any Interest
Period for Eurodollar Rate Loans upon determination of such interest rate. At
any time that Base Rate Loans are outstanding, the Administrative Agent shall
notify the Borrower Representative and the Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.
(e)    After giving effect to the Term Borrowing, all conversions of Term Loans
from one Type to the other, and all continuations of Term Loans as the same
Type, there shall not be more than five (5) Interest Periods in effect in
respect of the Term Facility. After giving effect to all Revolving Credit
Borrowings, all conversions of Revolving Credit Loans from one Type to the
other, and all continuations of Revolving Credit Loans as the same Type, there
shall not be more than ten (10) Interest Periods in effect in respect of the
Revolving Credit Facility.
(f)    Notwithstanding anything to the contrary in this Agreement, any Lender
may exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower Representative, the Administrative Agent, and
such Lender.
2.03    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Restatement Effective Date until the earlier of (I) the Letter
of Credit Expiration Date and (II) expiration of the Availability Period, to
issue Letters of Credit for the account of any Borrower or its Subsidiaries, and
to amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B)

45

--------------------------------------------------------------------------------






the Lenders severally agree to participate in Letters of Credit issued for the
account of a Borrower or its Subsidiaries and any drawings thereunder; provided
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (x) Availability shall be greater than or equal to $0, (y) the
Revolving Credit Exposure of any Revolving Credit Lender shall not exceed such
Revolving Credit Lender’s Revolving Credit Commitment, and (z) the Outstanding
Amount of the L/C Obligations shall not exceed the Letter of Credit Sublimit.
Each request by the Borrower Representative for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrowers that
the L/C Credit Extension so requested complies with the conditions set forth in
the proviso to the preceding sentence. Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrowers’ ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrowers may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.
(ii)    The L/C Issuer shall not issue any Letter of Credit, if:
(A)    subject to Section 2.03(b)(iii), the expiry date of the requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or
(B)    the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date.
(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Restatement Effective Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Original
Closing Date and which the L/C Issuer in good faith deems material to it;
(B)    the issuance of the Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, the Letter of Credit is in an initial stated amount less than $500,000;

46

--------------------------------------------------------------------------------






(D)    the Letter of Credit is to be denominated in a currency other than
Dollars;
(E)    any Revolving Credit Lender is at that time a Defaulting Lender, unless
the L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the L/C Issuer (in its sole discretion) with the
Borrowers or such Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion; or
(F)    the Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.
(iv)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.
(v)    The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue the Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
the Letter of Credit does not accept the proposed amendment to the Letter of
Credit.
(vi)    The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower Representative delivered to the L/C Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower Representative. Such Letter of Credit Application may be sent by
facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the L/C Issuer, by personal delivery
or by any other means acceptable to the L/C Issuer. Such Letter of Credit
Application must be received by the L/C Issuer and the Administrative Agent not
later than 12:00 noon at least two Business Days (or such later date and time as
the Administrative Agent and the L/C Issuer shall agree in a particular instance
in their sole discretion) prior to the proposed

47

--------------------------------------------------------------------------------






issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may reasonably require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may reasonably
require. Additionally, the Borrower Representative shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may
reasonably require.
(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower Representative and, if not, the L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless the L/C Issuer has
received written notice from any Revolving Credit Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the relevant
Borrower (or the applicable Subsidiary thereof) or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Letter of Credit.
(iii)    If the Borrower Representative so requests in any applicable Letter of
Credit Application, the L/C Issuer may, in its sole discretion, agree to issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
date (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower Representative shall not be required to
make a specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been

48

--------------------------------------------------------------------------------






issued, the Revolving Credit Lenders shall be deemed to have authorized (but may
not require) the L/C Issuer to permit the extension of such Letter of Credit at
any time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause (ii)
or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is seven Business
Days before the Non-Extension Notice Date (1) from the Administrative Agent that
the Required Revolving Lenders have elected not to permit such extension or (2)
from the Administrative Agent, any Revolving Credit Lender or the Borrower
Representative that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower
Representative and the Administrative Agent a true and complete copy of such
Letter of Credit or amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower Representative and the Administrative Agent thereof. Not later than
12:00 noon on the date of any payment by the L/C Issuer under a Letter of Credit
(each such date, an “Honor Date”), the Borrowers shall reimburse the L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing. If the Borrowers fail to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the amount of such Revolving Credit Lender’s Applicable Revolving Credit
Percentage thereof. In such event, the Borrower Representative shall be deemed
to have requested a Revolving Credit Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Revolving Credit Facility and the conditions set forth in Section
4.02 (other than the delivery of a Loan Notice). Any notice given by the L/C
Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.
(ii)    Each Revolving Credit Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available (and the Administrative Agent may apply Cash
Collateral provided for this purpose) for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Revolving
Credit Percentage of the Unreimbursed Amount not later than 12:00 noon on the
Business Day specified in such notice by the

49

--------------------------------------------------------------------------------






Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Revolving Credit Lender that so makes funds available shall
be deemed to have made a Revolving Credit Loan that is a Base Rate Loan to the
Borrowers in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrowers shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Revolving Credit Lender
in satisfaction of its participation obligation under this Section 2.03.
(iv)    Until each Revolving Credit Lender funds its Revolving Credit Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Revolving
Credit Lender’s Applicable Revolving Credit Percentage of such amount shall be
solely for the account of the L/C Issuer.
(v)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Revolving
Credit Lender may have against the L/C Issuer, any Borrower or any other Person
for any reason whatsoever, (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Revolving Credit Lender’s obligation
to make Revolving Credit Loans pursuant to this Section 2.03(c) is subject to
the conditions set forth in Section 4.02 (other than delivery by the Borrower
Representative of a Loan Notice). No such making of an L/C Advance shall relieve
or otherwise impair the obligation of the Borrowers to reimburse the L/C Issuer
for the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.
(vi)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Revolving Credit Lender pursuant to the foregoing provisions of
this Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, the L/C Issuer shall be
entitled to recover from such Revolving Credit Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on

50

--------------------------------------------------------------------------------






interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. If such
Revolving Credit Lender pays such amount (with interest and fees as aforesaid),
the amount so paid shall constitute such Revolving Credit Lender’s Revolving
Credit Loan included in the relevant Revolving Credit Borrowing or L/C Advance
in respect of the relevant L/C Borrowing, as the case may be. A certificate of
the L/C Issuer submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Revolving Credit
Lender’s L/C Advance in respect of such payment in accordance with Section
2.03(c), if the Administrative Agent receives for the account of the L/C Issuer
any payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Borrowers or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to any such Revolving Credit Lender its Applicable
Revolving Credit Percentage thereof in the same funds as those received by the
Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Credit Lender, at a rate per
annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Revolving Credit Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
(e)    Obligations Absolute. The obligation of the Borrowers to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

51

--------------------------------------------------------------------------------






(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrowers or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrowers;
(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(vi)    any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;
(vii)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party or any
Subsidiary thereof.
The Borrower Representative shall promptly examine a copy of each Letter of
Credit and each amendment thereto that is delivered to it and, in the event of
any claim of noncompliance with the Borrower Representative’s instructions or
other irregularity, the Borrower Representative will immediately notify the L/C
Issuer. Each Borrower shall be conclusively deemed to have waived any such claim
against the L/C Issuer and its correspondents unless such notice is given as
aforesaid.
(f)    Role of L/C Issuer. Each Revolving Credit Lender and each Borrower agree
that, in paying any drawing under a Letter of Credit, the L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Revolving Credit Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Revolving Credit Lenders,
the Required Revolving Lenders, the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence

52

--------------------------------------------------------------------------------






or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Each Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude any Borrower pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(viii) of Section 2.03(e); provided, however, that anything in such clauses to
the contrary notwithstanding, the Borrowers may have a claim against the L/C
Issuer, and the L/C Issuer may be liable to the Borrowers, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by any Borrower which such Borrower proves were caused by the
L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication ("SWIFT") message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.
(g)    Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and the Borrower Representative when a Letter
of Credit is issued, the rules of the ISP shall apply to each Letter of Credit.
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to any
Borrower for, and the L/C Issuer’s rights and remedies against each Borrower
shall not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade - International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.
(h)    Letter of Credit Fees. Each Borrower shall, jointly and severally, pay to
the Administrative Agent for the account of each Revolving Credit Lender in
accordance, subject to Section 2.17, with its Applicable Revolving Credit
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Rate times the daily amount available to be
drawn under such Letter of Credit. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06. Letter of Credit
Fees shall be (i) due and payable

53

--------------------------------------------------------------------------------






on the first Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand and (ii) computed on a quarterly basis in arrears. If there is any change
in the Applicable Rate during any quarter, the daily amount available to be
drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Revolving Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. Each Borrower shall, jointly and severally, pay directly to the L/C
Issuer for its own account a fronting fee with respect to each Letter of Credit,
at the rate per annum specified in the Fee Letter, computed on the daily amount
available to be drawn under such Letter of Credit on a quarterly basis in
arrears. Such fronting fee shall be due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. In addition, each Borrower shall, jointly and
severally, pay directly to the L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)    Letters of Credit Issued for Subsidiaries of a Borrower. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary of a Borrower, each
Borrower shall be jointly and severally obligated to reimburse the L/C Issuer
hereunder for any and all drawings under such Letter of Credit. Each Borrower
hereby acknowledges that the issuance of Letters of Credit for the account of
its Subsidiaries inures to the benefit of the Borrowers, and that the Borrowers’
business derives substantial benefits from the businesses of such Subsidiaries.
2.04    Prepayments.
(a)    Optional. The Borrower Representative may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Term
Loans and/or Revolving Credit Loans in whole or in part without premium or
penalty; provided that (i) such notice must be in a form reasonably acceptable
to the Administrative Agent and be received by the Administrative Agent not
later than 12:00 noon (A) three Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (B) on the date of prepayment of Base Rate Loans, (ii)
any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of

54

--------------------------------------------------------------------------------






$100,000 in excess thereof and (iii) any prepayment of Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof, or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans and each Facility to
which such prepayment shall apply (and if both Facilities are specified, the
allocation among the Facilities). The Administrative Agent will promptly notify
each Appropriate Lender of its receipt of each such notice, and of the amount of
such Lender’s ratable portion of such prepayment (based on such Lender’s
Applicable Percentage in respect of the applicable Facility). If such notice is
given by the Borrower Representative, the Borrowers shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein; provided that a notice of prepayment delivered by the
Borrower Representative may state that such notice is conditioned upon the
effectiveness of other transactions, in which case such notice may be revoked by
the Borrower Representative (by notice to the Administrative Agent on or prior
to the specified effective date but subject to payment of any amounts required
to be paid pursuant to Section 3.05 as a result of such revocation) if such
condition is not satisfied. Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Subject to Section 2.17,
each such prepayment shall be promptly paid to the Appropriate Lenders in
accordance with their respective Applicable Percentages in respect of the
relevant Facilities.
(b)    Mandatory.
(i)     If for any reason Availability is at any time less than $0, the
Borrowers shall immediately prepay Loans and L/C Borrowings and/or Cash
Collateralize the L/C Obligations (other than the L/C Borrowings) in an
aggregate amount necessary to cause Availability to be greater than or equal to
$0 at such time.
(ii)    Prepayments made pursuant to Section 2.04(b)(i), Section 2.18(b), or
Section 2.18(c), first, shall be applied ratably to the L/C Borrowings, second,
shall be applied ratably to the outstanding Revolving Credit Loans, third, shall
be applied ratably to the outstanding Term Loans, and fourth, shall be used to
Cash Collateralize the remaining L/C Obligations. Upon a drawing under any
Letter of Credit that has been Cash Collateralized, the funds held as Cash
Collateral shall be applied (without any further action by or notice to or from
any Borrower or any other Loan Party) to reimburse the L/C Issuer or the
Revolving Credit Lenders, as applicable.
2.05    Termination or Reduction of Commitments.
(a)    Optional. The Borrower Representative may, upon notice to the
Administrative Agent, terminate the Revolving Credit Facility, or from time to
time permanently reduce the Revolving Credit Facility; provided that (i) any
such notice must be in a form reasonably acceptable to the Administrative Agent
and must be received by the Administrative Agent not later than 12:00 noon five
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Borrower Representative
shall not terminate or reduce the

55

--------------------------------------------------------------------------------






Revolving Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, Availability would be less than $0, and (iv) if, after
giving effect to any reduction of the Revolving Credit Facility, the Letter of
Credit Sublimit exceeds the amount of the Revolving Credit Facility, the Letter
of Credit Sublimit shall be automatically reduced by the amount of such excess.
The Administrative Agent will promptly notify the Revolving Credit Lenders of
any such notice of termination or reduction of the Revolving Credit Facility;
provided that a notice delivered by the Borrower Representative under this
Section 2.05(a) may state that such notice is conditioned upon the effectiveness
of other transactions, in which case such notice may be revoked by the Borrower
Representative (by notice to the Administrative Agent on or prior to the
specified effective date but subject to payment of any amounts required to be
paid pursuant to Section 3.05 as a result of such revocation) if such condition
is not satisfied.
(b)    Mandatory.
(i)    The Revolving Credit Facility shall automatically and permanently be
reduced upon expiration of the Availability Period by an amount equal to the
amount by which the Revolving Credit Facility immediately prior to such
expiration exceeds the sum at such time of (i) the Outstanding Amount of
Revolving Credit Loans and (ii) the Outstanding Amount of L/C Obligations.
Following expiration of the Availability Period, the Revolving Credit Facility
shall be automatically and permanently reduced upon each payment or prepayment
of Revolving Credit Loans, and each reduction in the Outstanding Amount of L/C
Obligations, by an amount equal to such payment, prepayment or reduction, as
applicable.
(ii)    The aggregate Term Commitments shall automatically and permanently be
reduced to zero on the date of the Term Borrowing after giving effect thereto.
(c)    Revolving Credit Facility Reductions. Any reduction of the Revolving
Credit Facility shall be applied to the Revolving Credit Commitment of each
Revolving Credit Lender according to its Applicable Revolving Credit Percentage.
All fees accrued until the effective date of any termination of the Revolving
Credit Facility shall be paid on the effective date of such termination.
2.06    Repayment of Loans.
(a)    Term Loans. The Borrowers shall jointly and severally repay to the Term
Lenders on the Maturity Date with respect to the Term Facility the aggregate
principal amount of Term Loans outstanding on such date.
(b)    Revolving Credit Loans. The Borrowers shall jointly and severally repay
to the Revolving Credit Lenders on the Maturity Date with respect to the
Revolving Credit Facility the aggregate principal amount of Revolving Credit
Loans outstanding on such date.

56

--------------------------------------------------------------------------------






2.07    Interest.
(a)    Subject to the provisions of Section 2.07(b), (i) each Eurodollar Rate
Loan under a Facility shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate then applicable to
Eurodollar Loans under such Facility and (ii) each Base Rate Loan under a
Facility shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate then applicable to Base Rate Loans under such Facility.
(b)    (i)    While any Event of Default exists under Section 8.01(a)(i) or
Section 8.01(f), the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(ii)    Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clause (b)(i) above), the Borrowers shall pay
interest on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(iii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.08    Fees. In addition to certain fees described or referenced elsewhere in
this Agreement:
(a)    Unused Fee. The Borrowers shall, jointly and severally, pay to the
Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Applicable Revolving Credit Percentage, an unused line fee
(the “Unused Fee”) equal to the Applicable Fee Rate times the actual daily
amount by which the Revolving Credit Facility exceeds the sum of (i) the
Outstanding Amount of Revolving Credit Loans and (ii) the Outstanding Amount of
L/C Obligations, subject to adjustment as provided in Section 2.17. The Unused
Fee shall accrue at all times during the Availability Period, including at any
time during which one or more of the conditions in Article IV is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Original Closing Date, and on the last day of the Availability
Period. The Unused Fee shall be calculated quarterly in arrears, and if there is
any change in the Applicable Fee Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Fee Rate separately
for each period during such quarter that such Applicable Fee Rate was in effect.

57

--------------------------------------------------------------------------------






(b)    Other Fees. The Borrowers shall, jointly and severally, pay to the
Lenders, the Arrangers and the Administrative Agent such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
2.09    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which such Loan is made, and
shall not accrue on such Loan, or any portion thereof, for the day on which such
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.11(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Parent or for any other reason, the Borrowers, the
Administrative Agent or the Required Lenders determine that (i) the ratio of
Total Indebtedness to Total Asset Value as calculated by the Borrowers as of any
applicable date was inaccurate and (ii) a proper calculation of the ratio of
Total Indebtedness to Total Asset Value would have resulted in higher pricing
for such period, the Borrowers shall immediately and retroactively be obligated
to pay to the Administrative Agent for the account of the applicable Lenders or
the L/C Issuer, as the case may be, promptly on demand by the Administrative
Agent (or, after the occurrence of an actual or deemed entry of an order for
relief with respect to the Parent or any other Loan Party under any Debtor
Relief Laws, automatically and without further action by the Administrative
Agent, any Lender or the L/C Issuer), an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period. This paragraph shall
not limit the rights of the Administrative Agent, any Lender or the L/C Issuer,
as the case may be, under Section 2.03(c)(iii), 2.03(h) or 2.07(b) or under
Article VIII. The Borrowers’ obligations under this paragraph shall survive the
termination of the Facilities and the repayment of all other Obligations
hereunder.
2.10    Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the

58

--------------------------------------------------------------------------------






Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrowers shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
(b)    In addition to the accounts and records referred to in Section 2.10(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.
2.11    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage in respect of the
applicable Facility (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Borrowers shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 2:00 p.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrowers
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrowers severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (A) in the case

59

--------------------------------------------------------------------------------






of a payment to be made by such Lender, the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing, and (B) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Base Rate Loans. If the Borrowers and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrowers shall be without prejudice to any
claim the Borrowers may have against a Lender that shall have failed to make
such payment to the Administrative Agent.
(ii)    Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower Representative
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the L/C Issuer hereunder that the Borrowers will
not make such payment, the Administrative Agent may assume that the Borrowers
have made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Appropriate Lenders or the L/C Issuer,
as the case may be, the amount due. In such event, if the Borrowers have not in
fact made such payment, then each of the Appropriate Lenders or the L/C Issuer,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or the L/C Issuer,
in immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrower
Representative with respect to any amount owing under this subsection (b) shall
be conclusive, absent manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Term Loans and Revolving Credit Loans, to fund participations in Letters
of Credit and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation

60

--------------------------------------------------------------------------------






to do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.12    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in L/C Obligations held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and, if such Lender is a Revolving Credit Lender,
subparticipations in L/C Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them in respect of the Facilities, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section 2.12 shall not be construed to apply to
(x) any payment made by or on behalf of the Borrowers pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.16, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C Obligations to any assignee or
participant, other than an assignment to the Parent or any Affiliate thereof (as
to which the provisions of this Section 2.12 shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
2.13    Extension of Maturity Date in respect of the Revolving Credit Facility.
(a)    Notice of Extension. The Borrower Representative may, by written notice
to the Administrative Agent (each such notice, a “Revolver Extension Notice”)
not earlier than 90 days and not later than 30 days prior to the Maturity Date
then in effect with respect to the Revolving Credit Facility (the Maturity Date
then in effect with respect to the Revolving Credit Facility

61

--------------------------------------------------------------------------------






being referred to herein as the “Existing Revolver Maturity Date”), request that
the Revolving Credit Lenders extend the Existing Revolver Maturity Date for an
additional six (6) months from such Existing Revolver Maturity Date; provided,
that in no event shall the Maturity Date with respect to the Revolving Credit
Facility be extended beyond the thirty month anniversary of the Restatement
Effective Date. The Administrative Agent shall distribute each Revolver
Extension Notice to the Revolving Credit Lenders promptly following its receipt
thereof.
(b)    Conditions Precedent to Effectiveness of Maturity Date Extension in
respect of the Revolving Credit Facility. As conditions precedent to the
effectiveness of each extension of the Existing Revolver Maturity Date, each of
the following requirements shall be satisfied:
(i)    The Administrative Agent shall have received a Revolver Extension Notice
within the period required under subsection (a) above;
(ii)    On the date of such Revolver Extension Notice and both immediately
before and immediately after giving effect to such extension of the Existing
Revolver Maturity Date, no Default shall have occurred and be continuing;
(iii)    The Administrative Agent shall have received a certificate of the
Parent dated as of the date such extension becomes effective signed by a
Responsible Officer of the Parent certifying to the Administrative Agent and the
Lenders that, after giving effect to such extension of the Existing Revolver
Maturity Date, no outstanding Recourse Indebtedness of the Loan Parties (other
than the Facility and Indebtedness permitted under Section 7.03(e)) has a
maturity date earlier than 180 days after the then Latest Existing Maturity Date
(after giving effect to any proposed extension thereof that would result from a
contemporaneous extension of maturity pursuant to this Section 2.13 or Section
2.14);
(iv)    The Borrowers shall have paid to the Administrative Agent, for the pro
rata benefit of the Revolving Credit Lenders based on their Applicable Revolving
Credit Percentages as of the Existing Revolver Maturity Date, an extension fee
in an amount equal to 0.25% of the Revolving Credit Facility in effect on the
date such extension becomes effective, it being agreed that such fee shall be
fully earned when paid and shall not be refundable for any reason;
(v)    The Administrative Agent shall have received a certificate of each Loan
Party dated as of the date such extension becomes effective signed by a
Responsible Officer of such Loan Party (A)(1) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such extension
or (2) certifying that, as of the date such extension becomes effective, the
resolutions delivered to the Administrative Agent (for delivery to the Lenders)
on the Restatement Effective Date (which resolutions include approval for such
extension) are and remain in full force and effect and have not been modified,
rescinded or superseded since the date of adoption and (B) certifying that
(1) the representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the date of
the Revolver Extension Notice and, both immediately before and immediately after
giving effect to such extension, on and as of such date, except (x) to the
extent that such representations and warranties specifically refer to

62

--------------------------------------------------------------------------------






an earlier date, in which case they were true and correct as of such earlier
date, (y) any representation or warranty that is already by its terms qualified
as to “materiality”, “Material Adverse Effect” or similar language shall be true
and correct in all respects as of such date after giving effect to such
qualification and (z) for purposes of this Section 2.13, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01, and (2) no Default exists; and
(vi)    The Administrative Agent shall have received an Availability Certificate
setting forth the calculation of Availability after giving effect to the
Valuation Reports and adjustments described in subsection (c) of this Section
2.13.
(c)    In connection with each extension of the Maturity Date then in effect
with respect to the Revolving Credit Facility, the Borrower Representative shall
deliver to the Administrative Agent a Valuation Report with respect to each then
existing Eligible Investment Property dated not earlier than forty-five (45)
days prior to the date of the related Revolver Extension Notice, together with a
certificate executed by a Responsible Officer of the Borrower Representative
certifying to the Administrative Agent and the Lenders that, immediately after
giving effect to such extension, the AVM Lower-Tier Confidence Score Percentage
at such time does not exceed 10% (which certificate shall also contain a
reasonably detailed calculation of such AVM Lower-Tier Confidence Score
Percentage). As part of such delivery of Valuation Reports, the Borrower
Representative shall deliver to the Administrative Agent both an AVM Report and
a BPO Report with respect to Investment Properties that account for at least ten
percent (10%) of the Borrowing Base Amount as of the date of such Revolver
Extension Notice. If the aggregate estimated values in such BPO Reports are more
than five percent (5%) below the aggregate estimated values in such AVM Reports
(the percentage difference in such aggregate estimated values, the “Value
Differential”), then, prior to the effective date of such extension, (i) the
Borrower Representative shall provide additional BPO Reports with respect to
Investment Properties with respect to which it had previously provided AVM
Reports under this subsection (c) to the extent necessary such that the
aggregate estimated values of the related Investment Properties in all BPO
Reports delivered under this subsection (c) is not more than five percent (5%)
less than the aggregate estimated values in the AVM Reports delivered under this
paragraph (c) for such Investment Properties or (ii) the Reported Value for each
Investment Property with respect to which only an AVM Report has been delivered
under this subsection (c) shall be reduced by the Value Differential.
2.14    Extension of Maturity Date in respect of the Term Facility.
(a)    Notice of Extension. The Borrower Representative may, by written notice
to the Administrative Agent (each such notice, a “Term Loan Extension Notice”)
not earlier than 90 days and not later than 30 days prior to the Maturity Date
then in effect with respect to the Term Facility (the Maturity Date then in
effect with respect to the Term Facility being referred to herein as the
“Existing Term Loan Maturity Date”), request that the Term Lenders extend the
Existing Term Loan Maturity Date for an additional six (6) months from such
Existing Term Loan Maturity Date; provided, that in no event shall the Maturity
Date with respect to the Term Facility be

63

--------------------------------------------------------------------------------






extended beyond the thirty month anniversary of the Restatement Effective Date.
The Administrative Agent shall distribute each Term Loan Extension Notice
promptly to the Term Lenders following its receipt thereof.
(b)    Conditions Precedent to Effectiveness of Maturity Date Extension in
respect of the Term Facility. As conditions precedent to the effectiveness of
each extension of the Existing Term Loan Maturity Date, each of the following
requirements shall be satisfied:
(i)    The Administrative Agent shall have received a Term Loan Extension Notice
within the period required under subsection (a) above;
(ii)    On the date of such Term Loan Extension Notice and both immediately
before and immediately after giving effect to such extension of the Existing
Term Loan Maturity Date, no Default shall have occurred and be continuing;
(iii)    The Administrative Agent shall have received a certificate of the
Parent dated as of the date such extension becomes effective signed by a
Responsible Officer of the Parent certifying to the Administrative Agent and the
Lenders that, after giving effect to such extension of the Existing Term Loan
Maturity Date, no outstanding Recourse Indebtedness of the Loan Parties (other
than the Facility and Indebtedness permitted under Section 7.03(e)) has a
maturity date earlier than 180 days after the then Latest Existing Maturity Date
(after giving effect to any proposed extension thereof that would result from a
contemporaneous extension of maturity pursuant to Section 2.13 or this Section
2.14);
(iv)    The Borrowers shall have paid to the Administrative Agent, for the pro
rata benefit of the Term Lenders based on their Applicable Percentages in
respect of the Term Facility as of the Existing Term Loan Maturity Date, an
extension fee in an amount equal to 0.25% of the Term Facility in effect on the
date such extension becomes effective, it being agreed that such fee shall be
fully earned when paid and shall not be refundable for any reason;
(v)    The Administrative Agent shall have received a certificate of each Loan
Party dated as of the date such extension becomes effective signed by a
Responsible Officer of such Loan Party (A)(1) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such extension
or (2) certifying that, as of the date such extension becomes effective, the
resolutions delivered to the Administrative Agent (for delivery to the Lenders)
on the Restatement Effective Date (which resolutions include approval for such
extension) are and remain in full force and effect and have not been modified,
rescinded or superseded since the date of adoption and (B) certifying that
(1) the representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the date of
the Term Loan Extension Notice and, both immediately before and immediately
after giving effect to such extension, on and as of such date, except (x) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they were true and correct as of such earlier date, (y) any
representation or warranty that is already by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such date

64

--------------------------------------------------------------------------------






after giving effect to such qualification and (z) for purposes of this Section
2.14, the representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01, and (2) no
Default exists; and
(vi)    The Administrative Agent shall have received an Availability Certificate
setting forth the calculation of Availability after giving effect to the
Valuation Reports and adjustments described in subsection (c) of this Section
2.14.
(c)    In connection with each extension of the Maturity Date then in effect
with respect to the Term Facility, the Borrower Representative shall deliver to
the Administrative Agent a Valuation Report with respect to each then existing
Eligible Investment Property dated not earlier than forty-five (45) days prior
to the date of the related Term Loan Extension Notice, together with a
certificate executed by a Responsible Officer of the Borrower Representative
certifying to the Administrative Agent and the Lenders that, immediately after
giving effect to such extension, the AVM Lower-Tier Confidence Score Percentage
at such time does not exceed 10% (which certificate shall also contain a
reasonably detailed calculation of such AVM Lower-Tier Confidence Score
Percentage). As part of such delivery of Valuation Reports, the Borrower
Representative shall deliver to the Administrative Agent both an AVM Report and
a BPO Report with respect to Investment Properties that account for at least ten
percent (10%) of the Borrowing Base Amount as of the date of such Term Loan
Extension Notice. If the aggregate estimated values in such BPO Reports are more
than five percent (5%) below the aggregate estimated values in such AVM Reports,
then, prior to the effective date of such extension, (i) the Borrower
Representative shall provide additional BPO Reports with respect to Investment
Properties with respect to which it had previously provided AVM Reports under
this subsection (c) to the extent necessary such that the aggregate estimated
values of the related Investment Properties in all BPO Reports delivered under
this subsection (c) is not more than five percent (5%) less than the aggregate
estimated values in the AVM Reports delivered under this paragraph (c) for such
Investment Properties or (ii) the Reported Value for each Investment Property
with respect to which only an AVM Report has been delivered under this
subsection (c) shall be reduced by the Value Differential.
2.15    Increase in Facilities.
(a)    Request for Increase. Provided there exists no Default, upon written
notice from the Borrower Representative to the Administrative Agent, the
Borrowers may from time to time elect to increase the aggregate amount of the
Facilities the Revolving Credit Facility and/or the Term Facility (including
through the establishment of a new pari passu term loan tranche) so long as the
aggregate amount of such increases does not exceed $300,000,000; provided that
any such request for an increase shall be in a minimum amount of $25,000,000, or
such other amount agreed to by the Borrowers and the Administrative Agent. In
such written notice, the Borrower Representative shall specify the Facility that
it proposes to increase and (to the extent known) the identity of each
Appropriate Lender and each Eligible Assignee that it proposes to approach to
provide all or a portion of such increase (subject in each case to any requisite
consents required under Section 11.06); provided, however, that (i) any existing
Lender approached to provide all

65

--------------------------------------------------------------------------------






or a portion of such increase may elect or decline, in its sole discretion, to
provide all or a portion of such increase in the applicable Facility offered to
it (and any Lender that has failed to respond to any such request shall be
deemed to have declined to provide any portion of such increase) and (ii) any
Eligible Assignee providing any portion of such increase in the applicable
Facility that is not an existing Lender shall become a Lender pursuant to a
joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent and its counsel (a “New Lender Joinder Agreement”). Any
increase in the Term Facility pursuant to this Section 2.15 (including through
the establishment of a new pari passu term loan tranche) shall be in the form of
one or more additional term loans made to the Borrowers (any such term loan
being referred to herein as an “Incremental Term Loan”).
(b)    Effective Date and Allocations. If either the Revolving Credit Facility
or the Term Facility (including through the establishment of a new pari passu
term loan tranche) is increased in accordance with this Section 2.15, the
Administrative Agent and the Borrower Representative shall determine the
effective date (each an “Increase Effective Date”) and the final allocation of
such increase among the participating Lenders and Eligible Assignees. The
Administrative Agent shall promptly notify the Appropriate Lenders of the final
allocation of such increase and the Increase Effective Date.
(c)    Conditions to Effectiveness of Increase. As conditions precedent to each
such increase, on or prior to the applicable Increase Effective Date, (i) the
Administrative Agent shall have received a certificate of each Loan Party dated
as of such Increase Effective Date signed by a Responsible Officer of such Loan
Party (A) (1) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to such increase or (2) certifying that, as of
such Increase Effective Date, the resolutions delivered to the Administrative
Agent (for delivery to the Lenders) on the Restatement Effective Date (which
resolutions include approval of the increase of the aggregate principal amount
of the Facilities) are and remain in full force and effect and have not been
modified, rescinded or superseded since the date of adoption, and (B) in the
case of the Borrowers, certifying that, immediately before and immediately after
giving effect to such increase, (1) the representations and warranties contained
in Article V and the other Loan Documents are true and correct in all material
respects on and as of the Increase Effective Date, except to the extent that (x)
such representations and warranties specifically refer to an earlier date, in
which case they were true and correct as of such earlier date, (y) any
representation or warranty that is already by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such date after giving effect to such
qualification and (z) for purposes of this Section 2.15, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01, and (2) no Default exists, (ii) the
Administrative Agent shall have received (A) a New Lender Joinder Agreement duly
executed by the Borrowers and each Eligible Assignee that is becoming a Lender
in connection with such increase, which New Lender Joinder Agreement shall be
acknowledged and consented to in writing by the Administrative Agent, and, if
such Eligible Assignee is becoming a Revolving Credit Lender, by the L/C Issuer
and (B) written confirmation from each existing Lender, if any, participating in
such increase of the amount by which its Revolving Credit Commitment will be
increased or of the amount of the Incremental Term Loan it has committed

66

--------------------------------------------------------------------------------






to make, as applicable, which confirmation, if from a Revolving Credit Lender,
shall be acknowledged and consented to in writing by the L/C Issuer, (iii) if
requested by the Administrative Agent or any new Lender or existing Lender
increasing its Revolving Credit Commitment or making an Incremental Term Loan,
the Administrative Agent shall have received a favorable opinion of outside
counsel to the Loan Parties, addressed to Administrative Agent and each Lender,
as to such customary matters concerning the increase in the aggregate amount of
the Facilities as the Administrative Agent may reasonably request, (iv) in the
case of any Incremental Term Loans, (A) the Administrative Agent shall have
received a written notice setting forth (1) the Type of Incremental Term Loans
being requested and (2) and if applicable, the duration of the initial Interest
Period with respect thereto, not later than 12:00 noon (x) three Business Days
prior to the Increase Effective Date (if the Incremental Term Loans requested
are Eurodollar Rate Loans), and (y) on the Increase Effective Date (if the
Incremental Term Loans requested are Base Rate Loans) and (B) all of the
conditions set forth in Section 4.02 shall be satisfied with respect to the
funding of such Incremental Term Loans, (v) either (x) on the Increase Effective
Date immediately prior to the effectiveness of each such increase the principal
balance outstanding under the Revolving Credit Facility is at least equal to
seventy-five percent (75%) of the Revolving Credit Facility at such time or (y)
immediately after giving effect to each such increase, the principal balance
outstanding under the Revolving Credit Facility is at least equal to fifty
percent (50%) of the Revolving Credit Facility at such time and (vi) the
Borrowers shall have paid to the Arrangers such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
(d)     Settlement Procedures.
(i)    Increases in Revolving Credit Facility. On the Increase Effective Date in
respect of any increase in the Revolving Credit Facility, promptly following
fulfillment of the conditions set forth in Section 2.15(c), the Administrative
Agent shall notify the Revolving Credit Lenders of the occurrence of the
increase of the Revolving Credit Facility effected on such Increase Effective
Date and the amount of the applicable Revolving Credit Commitments and the
Applicable Revolving Credit Percentage of each Revolving Credit Lender as a
result thereof. In the event that an increase in the Revolving Credit Facility
results in any change to the Applicable Revolving Credit Percentage of any
Revolving Credit Lender, then on the Increase Effective Date, as applicable, (A)
the participation interests of the Revolving Credit Lenders in any outstanding
Letters of Credit shall be automatically reallocated among the Revolving Credit
Lenders in accordance with their respective Applicable Revolving Credit
Percentages after giving effect to such increase, (B) any new Lender, and any
existing Lender whose Revolving Credit Commitment has increased, shall pay to
the Administrative Agent such amounts as are necessary to fund its new or
increased share of all outstanding Revolving Credit Loans, (C) the
Administrative Agent will use the proceeds thereof to pay to all existing
Revolving Credit Lenders whose Applicable Revolving Credit Percentage is
decreasing such amounts as are necessary so that each Revolving Credit Lender's
share of all Revolving Credit Loans, will be equal to its adjusted Applicable
Revolving Credit Percentage, and (D) if the Increase Effective Date occurs on a
date other than the last day of an Interest Period applicable to any outstanding
Loan that

67

--------------------------------------------------------------------------------






is a Eurodollar Rate Loan, then the Borrowers shall pay any amounts required
pursuant to Section 3.05 on account of the payments made pursuant to clause (C)
of this sentence.
(ii)    Increase in Term Facility. On the Increase Effective Date in respect of
any increase in the Term Facility, each existing Term Lender participating in
such increase and each new Term Lender shall, subject to the satisfaction of the
foregoing terms and conditions, make its Incremental Term Loan to the Borrowers.
All terms and provisions of the Incremental Term Loans shall be identical to the
Term Loans and, unless otherwise expressly provided herein or in the other Loan
Documents, all references herein and in the other Loan Documents to "Term Loans"
shall include the Incremental Term Loans.
(e)    Conflicting Provisions. This Section 2.15 shall supersede any provisions
in Section 2.12 or 11.01 to the contrary.
2.16    Cash Collateral.
(a)    Certain Credit Support Events. If (i) the L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) on the Letter of Credit Expiration Date, any
L/C Obligation for any reason remains outstanding, (iii) the Borrowers shall be
required to provide Cash Collateral pursuant to Section 8.02(c), or (iv) there
shall exist a Defaulting Lender, the Borrowers shall immediately (in the case of
clause (iii) above) or within one Business Day (in all other cases) following
any request by the Administrative Agent or the L/C Issuer, provide Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount
(determined in the case of Cash Collateral provided pursuant to clause (iv)
above, after giving effect to Section 2.17(a)(iv) and any Cash Collateral
provided by the Defaulting Lender).
(b)    Grant of Security Interest. Each Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.16(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrowers will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America. The Borrowers shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Sections
2.03, 2.04, 2.17

68

--------------------------------------------------------------------------------






or 8.02 in respect of Letters of Credit shall be held and applied to the
satisfaction of the specific L/C Obligations, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, the Person providing Cash Collateral
and the L/C Issuer may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.
2.17    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Required Lenders”, “Required
Revolving Lenders” and “Required Term Lenders” and Section 11.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer; third, to Cash Collateralize the
L/C Issuer’s Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.15; fourth, as the Borrower Representative may request
(so long as no Default or Event of Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower
Representative, to be held in a deposit account and released pro rata in order
to (x) satisfy such Defaulting Lender’s potential future funding obligations
with respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.16; sixth, to the payment of any amounts owing to the Lenders or
the L/C Issuer as a result of any judgment of a court of

69

--------------------------------------------------------------------------------






competent jurisdiction obtained by any Lender or the L/C Issuer against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and L/C
Obligations owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Obligations owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations are held by the Appropriate Lenders pro rata
in accordance with the applicable Commitments hereunder without giving effect to
Section 2.17(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.17(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.
(iii)    Certain Fees.
(A)    No Revolving Credit Lender that is a Defaulting Lender shall be entitled
to receive any fee payable under Section 2.08(a) for any period during which
that Revolving Credit Lender is a Defaulting Lender (and the Borrowers shall not
be required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender).
(B)    Each Revolving Credit Lender that is a Defaulting Lender shall be
entitled to receive Letter of Credit Fees for any period during which that
Revolving Credit Lender is a Defaulting Lender only to the extent allocable to
its Applicable Revolving Credit Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.16.
(C)    With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrowers shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (y) pay to the L/C Issuer the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

70

--------------------------------------------------------------------------------






(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations shall
be reallocated among the Revolving Credit Lenders that are Non-Defaulting
Lenders in accordance with their respective Applicable Revolving Credit
Percentages (calculated without regard to such Defaulting Lender’s Revolving
Credit Commitment) but only to the extent that such reallocation does not cause
the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Revolving Credit Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.
(v)    Cash Collateral. If the reallocation described in clause (a)(iv) above
cannot, or can only partially, be effected, the Borrowers shall, without
prejudice to any right or remedy available to it hereunder or under applicable
Law, Cash Collateralize the L/C Issuers’ Fronting Exposure in accordance with
the procedures set forth in Section 2.15.
(b)    Defaulting Lender Cure. If the Borrower Representative, the
Administrative Agent, and, with respect to any Defaulting Lender that is a
Revolving Credit Lender, the L/C Issuer, agree in writing that a Defaulting
Lender shall no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase at par that portion of outstanding Loans of
the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages (without giving effect
to Section 2.17(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.
2.18    Borrowing Base Eligibility Criteria; Sales and other Removals of
Investment Properties Included in the Borrowing Base Amount.
(a)    Requirements for Investment Properties to be Included in the Borrowing
Base Amount. Investment Properties may be added to the calculation of the
Borrowing Base Amount on any Business Day; provided that prior to any Investment
Property being included in the calculation of the Borrowing Base Amount (and at
all times that such Investment Property is included in the calculation of the
Borrowing Base Amount), each of the following requirements shall have been
satisfied with respect to such Investment Property (such requirements being
referred to herein as the “Borrowing Base Eligibility Criteria”):

71

--------------------------------------------------------------------------------






(i)    Such Investment Property consists of a single family detached house, or a
condominium, townhouse, cooperative, duplex, tri-plex or four-plex.
(ii)    Such Investment Property is wholly-owned in fee simple directly, and
controlled exclusively (subject to the rights of tenants) by, a Borrowing Base
Loan Party.
(iii)    Each Indirect Owner of such Investment Property is a Borrowing Base
Loan Party.
(iv)    Each Direct Owner and Indirect Owner of such Investment Property (x) is
organized in a state within the United States of America or in the District of
Columbia and (y) has its principal place of business and chief executive office
in the United States.
(v)    Such Investment Property is located in the continental United States.
(vi)    The Equity Interests of the Direct Owner of such Investment Property and
those of each Indirect Owner of such Investment Property are not subject to any
Liens (including, without limitation, any restriction contained in the
Organization Documents of such Direct Owner or Indirect Owner that limits the
ability to create a Lien thereon as security for indebtedness), negative pledge
or other encumbrance, other than Permitted Equity Encumbrances.
(vii)    Such Investment Property is free and clear of all negative pledges,
ground leases and/or encumbrances or restrictions on the ability of the
Borrowing Base Loan Party that owns such Investment Property to transfer or
encumber such Investment Property or any income therefrom or proceeds thereof,
other than Permitted Property Encumbrances. For the avoidance of doubt, the
right of a lessee under an NNN Lease Agreement to receive a payment upon
disposition of an Investment Property subject to such lease shall not constitute
an encumbrance or restriction on the ability of a Borrowing Base Loan Party to
transfer such Investment Property or any income therefrom or proceeds thereof so
long as the amount to which such lessee is entitled in respect of such
disposition does not exceed the Maximum NNN Lease Termination Amount with
respect to such Investment Property.
(viii)    There does not exist any Lien or other encumbrance on (A) such
Investment Property or any income therefrom or proceeds thereof, other than
Permitted Property Encumbrances or (B) any other assets or property of the
Borrowing Base Loan Party that owns such Investment Property, other than Liens
permitted under Section 7.01.
(ix)    Each Direct Owner and Indirect Owner of such Investment Property does
not have any Indebtedness (other than Indebtedness permitted under Section
7.03(a) or Section 7.03(d) (subject to the proviso at the end of Section 7.03))
and is Solvent and not subject to any proceedings under any Debtor Relief Law.
(x)    If such Investment Property is a Leased Investment Property, such
Investment Property either is subject to a lease with a minimum lease term of at
least twelve (12) months or subject to a Short-Term Lease; provided, that the
aggregate contribution to the Borrowing

72

--------------------------------------------------------------------------------






Base Amount from Short-Term Leased Investment Properties shall be limited as set
forth in clauses (iv) and (v) of the proviso to the definition of Borrowing Base
Amount.
(xi)    Such Investment Property is covered by insurance in compliance with the
requirements set forth in Section 6.07, and if requested by the Administrative
Agent at any time, the Borrower Representative shall have provided the
Administrative Agent with evidence reasonably satisfactory to the Administrative
Agent of such compliance.
(xii)    There shall not be more than $5,000, individually, of any real estate
taxes and homeowners association fees with respect to such Investment Property
that are past due, and $250,000, in the aggregate, of real estate taxes and
homeowners association fees with respect to all Investment Properties, that are
past due.
(xiii)    Such Investment Property is an ARP Managed Investment Property, an NNN
Leased Investment Property, an Approved Third Party Managed Investment Property
or a Legacy Managed Investment Property.
(xiv)    If such Investment Property is an NNN Leased Investment Property, (A)
the lessee under the NNN Lease Agreement with respect to such NNN Leased
Investment Property is an Approved NNN Lessee and (B) the manager of such NNN
Leased Investment Property is either the Approved NNN Lessee party to the
applicable NNN Lease Agreement or an Acceptable Management Company.
(xv)    The Administrative Agent shall have received a copy of the Organization
Documents of each Direct Owner and Indirect Owner of such Investment Property
(including pursuant to Section 4.01), which Organization Documents shall be
certified by a Responsible Officer of the Direct Owner or Indirect Owner, as the
case may be, as being true, correct and complete.
(xvi)    Within thirty days following the inclusion of an Investment Property in
the Borrowing Base Amount, the Borrower Representative shall have delivered to
the Administrative Agent a copy of the policy of title insurance or title
insurance commitment received by the applicable Borrowing Base Loan Party in
connection with its purchase of such Investment Property, giving effect to the
applicable Borrowing Base Loan Party’s ownership of such Investment Property;
for the avoidance of doubt, if the Borrower Representative fails to deliver a
copy of the policy of title insurance or title insurance commitment with respect
to any Investment Property within such thirty day period, (i) such Investment
Property shall no longer satisfy all of the Borrowing Base Eligibility Criteria
and shall automatically be removed from the calculation of the Borrowing Base
Amount pursuant to Section 2.18(b) and (ii) the Borrower shall comply with the
requirements of Section 2.18(b) in connection with such removal.
(b)    Removal of Investment Properties from the Borrowing Base Amount for
Failure to Satisfy Borrowing Base Eligibility Criteria.

73

--------------------------------------------------------------------------------






(i)    If at any time any Investment Property included in the calculation of the
Borrowing Base Amount no longer satisfies all of the Borrowing Base Eligibility
Criteria, or if the Valuation Report required under Section 6.02(j) with respect
to any Investment Property included in the calculation of the Borrowing Base
Amount is not provided to the Administrative Agent within the time period
required under Section 6.02(j), then:
(A)    such Investment Property shall be automatically removed from the
calculation of the Borrowing Base Amount;
(B)    the Borrower Representative shall, within five (5) Business Days after
any Borrower becomes aware that such Investment Property no longer satisfies any
such Borrowing Base Eligibility Criteria (if its removal from the calculation of
Borrowing Base Amount, taken together with all other removals of Investment
Properties from the calculation of Borrowing Base Amount that have occurred
during the fiscal quarter in which such removal occurs (whether pursuant to this
Section 2.18(b) or Section 2.18(c)), results in a decrease in Total Asset Value
of one percent (1%) or more (based on Total Asset Value as of the last day of
the most recently ended fiscal quarter)), provide the Administrative Agent (for
delivery to the Lenders) with written notice thereof, together with (x) an
Availability Certificate setting forth the calculation of Availability (giving
effect to the removal of such Investment Property from the Borrowing Base
Amount) and (y) the information contemplated in clauses (i) through (ix) of
Section 6.02(h); and
(C)    if such removal, taken together with all other removals of Investment
Properties from the calculation of Borrowing Base Amount that have occurred
during the fiscal quarter in which such removal occurs (whether pursuant to this
Section 2.18(b) or Section 2.18(c)), results in a decrease in Total Asset Value
of ten percent (10%) or more (based on Total Asset Value as of the last day of
the most recently ended fiscal quarter), the Borrower Representative shall
promptly (and in any event within fifteen (15) Business Days (or such later date
as the Administrative Agent shall agree in writing)) following such removal
provide updated Valuation Reports for each Investment Property that remains in
the calculation of Borrowing Base Amount after giving effect to such removal,
each such Valuation Report dated as of a date no earlier than forty-five (45)
days prior to the date of such delivery (or as of such earlier date as the
Administrative Agent shall have agreed in writing).
(ii)    If, after giving effect to any such removal of the applicable Investment
Property from the calculation of the Borrowing Base Amount, Availability is less
than $0, the Borrowers shall immediately prepay Loans and L/C Borrowings and/or
Cash Collateralize the L/C Obligations (other than the L/C Borrowings) in an
aggregate amount necessary to cause Availability to be greater than or equal to
$0 in the manner specified in Section 2.04(b)(ii).
(iii)    If at any time the aggregate Reported Values of all Investment
Properties included in the calculation of the Borrowing Base Amount at such time
is less than 90% of the aggregate Reported Values of all Investment Properties
included in the calculation of

74

--------------------------------------------------------------------------------






the Borrowing Base Amount as of the last day of the then most recently ended
fiscal quarter of the Parent other than as a result of removing certain
Investment Properties in accordance with the terms of Section 2.18(c) (in which
case the following shall apply only if the aggregate Reported Values of all
Investment Properties remaining after such removal is less than 90% of the
aggregate Reported Values of such unremoved Investment Properties as of such
last day of the quarter then most recently ended) (such event, a “Significant
Borrowing Base Valuation Reduction Event”), the Borrower Representative shall,
within five (5) Business Days after any Borrower becomes aware of such
Significant Borrowing Base Valuation Reduction Event, deliver to the
Administrative Agent a certificate executed by a Responsible Officer of the
Borrower Representative containing a reasonably detailed calculation of the AVM
Lower-Tier Confidence Score Percentage at such time (such certificate, an “AVM
Lower-Tier Confidence Score Calculation Certificate”). If the AVM Lower-Tier
Confidence Score Percentage at such time is greater than 10%, the Borrower
Representative shall, together with delivery of such AVM Lower-Tier Confidence
Score Calculation Certificate, (x) deliver BPO Reports with respect to a
sufficient number of Investment Properties such that, after giving effect to
such delivery, the AVM Lower-Tier Confidence Score Percentage is less than or
equal to 10%, (y) deliver to the Administrative Agent a certificate executed by
a Responsible Officer of the Borrower Representative certifying to the
Administrative Agent and the Lenders that, immediately after giving effect to
the delivery of such BPO Reports in accordance with the immediately preceding
clause (x), the AVM Lower-Tier Confidence Score Percentage at such time does not
exceed 10% (which certificate shall also contain a reasonably detailed
calculation of such AVM Lower-Tier Confidence Score Percentage) and (z) deliver
to the Administrative Agent an Availability Certificate setting forth the
calculation of Availability (giving effect to the removal of such Investment
Properties from the Borrowing Base Amount), together with the information
contemplated in clauses (i) through (ix) of Section 6.02(h). If, after giving
effect to any such removal of Investment Properties from the calculation of the
Borrowing Base Amount, Availability is less than $0, the Borrowers shall
immediately prepay Loans and L/C Borrowings and/or Cash Collateralize the L/C
Obligations (other than the L/C Borrowings) in an aggregate amount necessary to
cause Availability to be greater than or equal to $0 in the manner specified in
Section 2.04(b)(ii).
(c)    Removal of Investment Properties Included in the Borrowing Base Amount by
Borrowers. The Borrowers may remove an Investment Property from the calculation
of the Borrowing Base Amount (including, without limitation, in connection with
a Disposition of such Investment Property) (each such transaction being referred
to herein as a “Borrowing Base Release Transaction”) upon the completion of the
following conditions precedent to the reasonable satisfaction of the
Administrative Agent:
(i)    The Borrower Representative shall have delivered to the Administrative
Agent and the Lenders written notice of the desire of the Borrowers to
consummate such Borrowing Base Release Transaction on or prior to the date that
is three (3) Business Days (or such shorter period of time as agreed to by the
Administrative Agent in writing) prior to the date on which such Borrowing Base
Release Transaction is to be effected;

75

--------------------------------------------------------------------------------






(ii)    On or before the date that is three (3) Business Days (or such shorter
period of time as agreed to by the Administrative Agent in writing) prior to the
date of the proposed Borrowing Base Release Transaction, the Borrower
Representative shall have submitted to the Administrative Agent (for delivery to
the Lenders):
(A)    an Availability Certificate giving pro forma effect to the proposed
Borrowing Base Release Transaction, together with the information contemplated
in clauses (i) through (ix) of Section 6.02(h);
(B)    a certificate executed by a Responsible Officer of the Borrower
Representative certifying to the Administrative Agent and the Lenders that (1)
immediately before and after giving effect to such Borrowing Base Release
Transaction, no Default arising under Section 8.01 and no Event of Default has
occurred and is continuing and (2) after giving effect to such Borrowing Base
Release Transaction, (x) the Loan Parties are in compliance on a pro forma basis
with all covenants contained in Section 7.11, (y) the total number of Investment
Properties included in the calculation of the Borrowing Base Amount is not less
than 1,500 and (z) the aggregate Investment Property Values of all Investment
Properties included in the calculation of the Borrowing Base Amount is not less
than $150,000,000; and
(C)    if such removal, taken together with all other removals of Investment
Properties from the calculation of Borrowing Base Amount that have occurred
during the fiscal quarter in which such removal is to occur (whether pursuant to
Section 2.18(b) or this Section 2.18(c)), would result in a decrease in Total
Asset Value of twenty-five percent (25%) or more (based on Total Asset Value as
of the last day of the most recently ended fiscal quarter for which financial
statements have been delivered pursuant to Section 6.01(a) or Section 6.01(b)),
the Borrower Representative shall provide an updated Valuation Report for each
Investment Property that would remain in the calculation of Borrowing Base
Amount after giving effect to such removal and for which no Valuation Report has
been received by the Administrative Agent within the six month period ending on
the date of the proposed Borrowing Base Release Transaction, each such Valuation
Report dated as of a date no earlier than forty-five (45) days prior to the date
of such delivery (or as of such earlier date as the Administrative Agent shall
have agreed in writing).
(iii)    If, after giving effect to the proposed Borrowing Base Release
Transaction, Availability is less than $0, the Borrowers shall have,
simultaneously with or prior to the consummation of such release, prepaid Loans
and L/C Borrowings and/or Cash Collateralized the L/C Obligations (other than
the L/C Borrowings) in an aggregate amount necessary to cause Availability to be
greater than or equal to $0 in the manner specified in Section 2.04(b)(ii).



76

--------------------------------------------------------------------------------






ARTICLE III.    TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
(ii)    If any Loan Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.
(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
(b)    Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

77

--------------------------------------------------------------------------------






(c)    Tax Indemnifications. (i) Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify each Recipient, and shall make payment
in respect thereof within 10 days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower Representative by a Lender or the L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest error.
Each of the Loan Parties shall, and does hereby, jointly and severally indemnify
the Administrative Agent, and shall make payment in respect thereof within 10
days after demand therefor, for any amount which a Lender or the L/C Issuer for
any reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below.
(ii)    Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (y) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and (z)
the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).
(d)    Evidence of Payments. Upon request by the Borrower Representative or the
Administrative Agent, as the case may be, after any payment of Taxes by a
Borrower or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, the Borrower Representative shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Borrower
Representative, as the case may be, the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
any return required by Laws to report such payment or other evidence of such
payment reasonably satisfactory to the Borrower Representative or the
Administrative Agent, as the case may be.

78

--------------------------------------------------------------------------------






(e)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower Representative and the Administrative Agent, at the time
or times reasonably requested by the Borrower Representative or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower Representative or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by the Borrower
Representative or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower Representative or the Administrative Agent as will enable the Borrower
Representative or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower
Representative and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), whichever of the following is
applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BENE (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BENE (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

79

--------------------------------------------------------------------------------






(II)    executed copies of IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BENE (or W-8BEN, as applicable); or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BENE (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F‑4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), executed copies of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower Representative or the Administrative Agent to determine the withholding
or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower Representative and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower Representative or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower Representative or the Administrative Agent as may be
necessary for the Borrowers and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s

80

--------------------------------------------------------------------------------






obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the Restatement Effective Date.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower Representative and the Administrative Agent in
writing of its legal inability to do so.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to such Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by a Loan Party under this Section 3.01 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that such Loan Party, upon the request of the Recipient,
agrees to repay the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Recipient in the event the Recipient is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
subsection, in no event will the applicable Recipient be required to pay any
amount to any Loan Party pursuant to this subsection the payment of which would
place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Loan Party or any other Person.
(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.
3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its Lending Office to perform any of its obligations hereunder or
make, maintain or fund or charge interest with respect to any Credit Extension
or to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower
Representative through the Administrative Agent, (i) any

81

--------------------------------------------------------------------------------






obligation of such Lender to issue, make, maintain, fund or charge interest with
respect to any such Credit Extension or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and (ii) if
such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower Representative that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (x) the Borrowers
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all Eurodollar Rate Loans of such Lender to
Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.
3.03    Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof, (a)  the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, or (ii) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or in connection
with an existing or proposed Base Rate Loan (in each case with respect to clause
(a) (i) above, “Impacted Loans”), or (b) the Administrative Agent or the
Required Lenders determine that for any reason the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrower Representative and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended (to the
extent of the affected Eurodollar Rate Loans or Interest Periods), and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent upon the instruction of the Required
Lenders revokes such notice. Upon receipt of such notice, the Borrowers may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

82

--------------------------------------------------------------------------------






Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) (i) of this section, the Administrative
Agent, in consultation with the Borrower Representative and the affected
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under clause (a)(i) of this section, (2) the
Administrative Agent or the affected Lenders notify the Administrative Agent and
the Borrower Representative that such alternative interest rate does not
adequately and fairly reflect the cost to such Lenders of funding the Impacted
Loans, or (3) any Lender determines that any Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for such Lender or
its applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower Representative
written notice thereof.
3.04    Increased Costs; Reserves on Eurodollar Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Borrowers will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements

83

--------------------------------------------------------------------------------






has or would have the effect of reducing the rate of return on such Lender’s or
the L/C Issuer’s capital or on the capital of such Lender’s or the L/C Issuer’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the L/C Issuer, to a level
below that which such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the L/C Issuer’s policies and the policies
of such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower
Representative shall be conclusive absent manifest error. The Borrowers shall
pay such Lender or the L/C Issuer, as the case may be, the amount shown as due
on any such certificate within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrowers shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower Representative of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
the L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).
(e)    Reserves on Eurodollar Rate Loans. The Borrowers shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower Representative shall have received at least 10 days’ prior
notice (with a copy to the Administrative Agent) of such additional interest
from such Lender. If a Lender fails to give notice 10 days prior to the relevant
Interest Payment Date, such additional interest shall be due and payable 10 days
from receipt of such notice.

84

--------------------------------------------------------------------------------






(f)    Notwithstanding the foregoing, a Lender will not be entitled to demand,
and the Borrowers will not be obligated to pay, any amount under this Section
3.04 to the extent that such demand is applied to the Loan Parties in a
discriminatory manner.
3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower
Representative; or
(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
Representative pursuant to Section 11.13;
including any loss or expense arising from the liquidation of funds obtained by
it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained, but excluding lost profit or consequential
damages. The Borrowers shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. Each Lender may make any
Credit Extension to the Borrowers through any Lending Office, provided that the
exercise of this option shall not affect the obligation of the Borrowers to
repay the Credit Extension in accordance with the terms of this Agreement. If
any Lender requests compensation under Section 3.04, or requires the Borrowers
to pay any Indemnified Taxes or additional amounts to any Lender, the L/C
Issuer, or any Governmental Authority for the account of any Lender or the L/C
Issuer pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then at the request of the Borrower Representative such Lender or
the L/C Issuer shall, as applicable, use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case,

85

--------------------------------------------------------------------------------






would not subject such Lender or the L/C Issuer, as the case may be, to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or the L/C Issuer, as the case may be. The Borrowers hereby agree to pay
all reasonable costs and expenses incurred by any Lender or the L/C Issuer in
connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrowers are required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant
to Section 3.02, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 3.06(a), the
Borrowers may replace such Lender in accordance with Section 11.13.
3.07    Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Facilities, repayment of all other Obligations
hereunder, and resignation of the Administrative Agent.
ARTICLE IV.    CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01    Conditions to Effectiveness. This Agreement shall become effective on
and as of the first date (the “Restatement Effective Date”) on which all of the
following conditions precedent shall have been satisfied (or waived in
accordance with Section 11.01):
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or e-mails (in a .pdf format) (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party, each dated the Restatement Effective Date (or, in the
case of certificates of governmental officials, a recent date before the
Restatement Effective Date) and each in form and substance reasonably
satisfactory to the Administrative Agent and each of the Lenders:
(i)    executed counterparts of this Agreement;
(ii)    (A) a Revolving Credit Note executed by the Borrowers in favor of each
Revolving Credit Lender requesting a Revolving Credit Note and (B) a Term Note
executed by the Borrowers in favor of each Term Lender requesting a Term Note;
(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;
(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in (A) its jurisdiction of organization and (B) each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect;

86

--------------------------------------------------------------------------------






(v)    a favorable opinion of Hunton & Williams LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, as to the
matters concerning the Loan Parties and the Loan Documents as the Administrative
Agent may reasonably request;
(vi)    a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals of Governmental
Authorities required in connection with the execution and delivery by such Loan
Party and the validity against such Loan Party of the Loan Documents to which it
is a party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
(vii)    a certificate signed by a Responsible Officer of each Borrower
certifying that (A) the conditions specified in this Section 4.01 have been
satisfied (other than those conditions contingent upon the satisfaction of the
Administrative Agent and/or the Lenders with respect to certain items received
by them under this Section 4.01), (B) that there has been no event or
circumstance since December 31, 2014 that has had or would be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect, (C) no action, suit, investigation or proceeding is pending or, to the
knowledge of any Responsible Officer of any Loan Party, threatened in any court
or before any arbitrator or Governmental Authority that (1) relates to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby or thereby, or (2) would reasonably be expected to have a Material
Adverse Effect, (D) the representations and warranties contained in Article V
and the other Loan Documents are true and correct in all material respects on
and as of the Restatement Effective Date, except (x) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct as of such earlier date, (y) any representation
or warranty that is already by its terms qualified as to “materiality”,
“Material Adverse Effect” or similar language shall be true and correct in all
respects as of such date after giving effect to such qualification and (z) for
purposes of this Section 4.01(a)(vii), the representation and warranty contained
in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsection (a) or (b), respectively, of
Section 6.01, and (E) no Default exists.
(viii)    a Solvency Certificate from the Parent certifying that, after giving
effect to the transactions to occur on the Restatement Effective Date
(including, without limitation, all Credit Extensions to occur on the
Restatement Effective Date), each Loan Party is, individually and together with
its Subsidiaries on a consolidated basis, Solvent;
(ix)    a duly completed Compliance Certificate, giving pro forma effect to the
transactions to occur on the Restatement Effective Date (including, without
limitation, all Credit Extensions to occur on the Restatement Effective Date);
(x)    a duly completed Availability Certificate, giving pro forma effect to the
transactions to occur on the Restatement Effective Date (including, without
limitation, all Credit Extensions to occur on the Restatement Effective Date);
(xi)    the Affirmation of Pledge Agreement, duly executed by each Loan Party
party thereto, together with:

87

--------------------------------------------------------------------------------






(A)    certificates or instruments representing the Certificated Securities (as
defined in the Pledge Agreement) not previously delivered to the Administrative
Agent, accompanied by all endorsements and/or powers required by the Pledge
Agreement,
(B)    evidence of any filings concurrently with the making of the Loans on the
Restatement Effective Date under the Uniform Commercial Code of all
jurisdictions that the Administrative Agent may deem necessary or desirable in
order to perfect the Liens created under the Pledge Agreement, covering the
Collateral described in the Pledge Agreement,
(C)    certified copies of UCC, tax and judgment lien searches, or equivalent
reports or searches, each of a recent date listing all effective financing
statements, lien notices or comparable documents (together with copies of such
financing statements and documents) that name any Loan Party as debtor and that
are filed in those state and county jurisdictions in which any Loan Party is
organized or maintains its principal place of business and such other searches
that the Administrative Agent deems necessary or appropriate, none of which
encumber the Collateral covered or intended to be covered by the Collateral
Documents (other than Liens permitted to exist pursuant to the terms hereof);
(D)    evidence of the taking concurrently with the making of the Loans on the
Restatement Effective Date of all other actions, recordings and filings of or
with respect to the Pledge Agreement that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created thereby,
(E)    evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the Pledge
Agreement have been taken (including receipt of duly executed payoff letters and
UCC-3 terminations, if any); and
(F)    a Perfection Certificate, duly executed by each of the Loan Parties party
to the Pledge Agreement;
(xii)    such other assurances, certificates, documents or consents as the
Administrative Agent, the L/C Issuer, the Arrangers, the Bookrunner or the
Required Lenders reasonably may require.
(b)    Any fees required hereunder or as shall have been separately agreed upon
in writing to be paid on or before the Restatement Effective Date shall have
been paid.
(c)    Completion of all due diligence with respect to the Borrowers, Guarantors
and Investment Properties in scope and determination satisfactory to the
Administrative Agent, the Arrangers, the Bookrunner and the Lenders in their
sole discretion (including, without limitation, receipt by the Administrative
Agent and each Lender of all documentation and other information concerning each
Borrower and Guarantor that the Administrative Agent or such Lender requested
prior to the Restatement Effective Date in order to comply with its obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act).
(d)    Unless waived by the Administrative Agent, the Borrowers shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced (which invoice may be in summary form) prior

88

--------------------------------------------------------------------------------






to or on the Restatement Effective Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrowers and the
Administrative Agent).
(e)    The representations and warranties of the Borrowers and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects as of the
Restatement Effective Date, except (x) to the extent that such representations
and warranties specifically refer to an earlier date, in which case they were
true and correct as of such earlier date, (y) any representation or warranty
that is already by its terms qualified as to “materiality”, “Material Adverse
Effect” or similar language shall be true and correct in all respects as of such
date after giving effect to such qualification.
(f)    No Default shall exist, or would result from the making of any Credit
Extension on the Restatement Effective Date or from the application of the
proceeds thereof.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received written notice from such Lender prior to the proposed
Restatement Effective Date specifying its objection thereto.
4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension is subject to the following conditions
precedent:
(a)    The representations and warranties of the Borrowers and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct on and as of the date of such Credit
Extension, except (i) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects as of such earlier date, (ii) any representation or
warranty that is already by its terms qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct in all respects as
of such date after giving effect to such qualification and (iii) for purposes of
this Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to subsection (a) or (b), respectively, of Section
6.01.
(b)    No Default shall exist, or would result from, such proposed Credit
Extension or from the application of the proceeds thereof.
(c)    The Administrative Agent and, if applicable, the L/C Issuer shall have
received a Request for Credit Extension in accordance with the requirements
hereof.
(d)    After giving effect to the proposed Credit Extension, Availability shall
be greater than or equal to $0.

89

--------------------------------------------------------------------------------






(e)    The Administrative Agent shall have received an Availability Certificate,
together with a calculation (certified by a Responsible Officer of the Parent)
of (i) the aggregate amount contributed to the Borrowing Base Amount at such
time from all Eligible Investment Properties located in each individual county
as a percentage of the total Borrowing Base Amount at such time, (ii) the
aggregate amount contributed to the Borrowing Base Amount from Eligible
Investment Properties that are not single family detached houses as a percentage
of the total Borrowing Base Amount at such time, (iii) the aggregate amount
contributed to the Borrowing Base Amount at such time from all Eligible
Transitional Investment Properties as a percentage of the total Borrowing Base
Amount at such time, (iv) the aggregate amount contributed to the Borrowing Base
Amount at such time from all Short Term Leased Investment Properties as a
percentage of the total Borrowing Base Amount at such time, (v) the number of
Investment Properties included in the calculation of the Borrowing Base Amount
at such time, and the aggregate Investment Property Value of all such Investment
Properties, (vi) the aggregate amount of Improvement Costs incurred by the Loan
Parties for all Investment Properties that are Eligible Investment Properties at
such time as a percentage of the aggregate Purchase Prices for all such Eligible
Investment Properties at such time, (vii) the aggregate amount contributed to
the Borrowing Base Amount at such time from all Investment Properties that are
not ARP Managed Investment Properties as a percentage of the total Borrowing
Base Amount at such time, (viii) the aggregate amount contributed to the
Borrowing Base Amount at such time from all Investment Properties that are
Legacy Managed Investment Properties as a percentage of the total Borrowing Base
Amount at such time and (ix) the aggregate amount contributed to the Borrowing
Base Amount at such time from all Investment Properties that are NNN Leased
Investment Properties (other than NNN Leased Investment Properties included in
the Mack Portfolio) leased to any one lessee or affiliated group of lessees
(whether pursuant to one or more than one NNN Lease Agreement) as a percentage
of the total Borrowing Base Amount at such time.
Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower Representative shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a),
(b) and (d) have been satisfied on and as of the date of the applicable Credit
Extension.
ARTICLE V.    REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that:
5.01    Existence, Qualification and Power. Each Loan Party and each Subsidiary
thereof (a) is duly organized or formed, validly existing and, as applicable, in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite corporate or other organizational power and
authority and all requisite governmental licenses, authorizations, consents and
approvals to (i) own or lease its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, and (c) is duly qualified and is licensed and, as applicable, in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect.

90

--------------------------------------------------------------------------------






5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) violate, result in the creation of any Lien under,
or require any payment to be made under (i) any Material Contract to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.
5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person (other than any filings or reports
required under the federal securities laws or except as would not have an
adverse effect on any Lender or any L/C Issuer in any material respect) is
necessary or required in connection with (a) the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document, or (b) the exercise by the Administrative Agent or any
Lender of its rights under the Loan Documents.
5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforcement may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar Debtor Relief
Laws from time to time in effect which affect the enforcement of creditors’
rights in general and the availability of equitable remedies.
5.05    Financial Statements; No Material Adverse Effect.
(a)    The Historical Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, (ii) fairly present in all material respects
the financial condition of the Consolidated Group as of the date thereof and
their results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the period, except as expressly noted
therein, and (iii) show all material indebtedness and other liabilities, direct
or contingent, of the Consolidated Group as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness.
(b)    The unaudited consolidated balance sheet of the Consolidated Group dated
September 30, 2015, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of the Consolidated
Group as of the date thereof and their results of operations for the period
covered thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.

91

--------------------------------------------------------------------------------






(c)    Since the date of the Historical Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect.
(d)    The consolidated forecasted balance sheet and statements of income and
cash flows of the Consolidated Group delivered pursuant to Section 6.01(c) were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the
Parent’s best estimate of its future financial condition and performance.
5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of any Responsible Officer of any Loan Party,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against any Loan Party or any of its Subsidiaries
or against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) either individually or in the aggregate would
reasonably be expected to have a Material Adverse Effect.
5.07    No Default. Neither any Loan Party nor any Subsidiary is in default
under or with respect to any Contractual Obligation that would, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
5.08    Ownership of Property. Each Loan Party and each of its Subsidiaries has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
5.09    Environmental Compliance. To the knowledge of the Responsible Officers
of the Loan Parties:
(a)    Except as would not reasonably be expected to have a Material Adverse
Effect, (i) none of the properties currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries is listed or proposed for listing on
the NPL or on the CERCLIS or any analogous foreign, state or local list or is
adjacent to any such property; (ii) there are no and never have been any
underground or above-ground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons in which Hazardous Materials are being or have
been treated, stored or disposed on any property currently owned or operated by
any Loan Party or any of its Subsidiaries or on any property formerly owned or
operated by any Loan Party or any of its Subsidiaries; (iii) there is no
asbestos or asbestos-containing material on any property currently owned or
operated by any Loan Party or any of its Subsidiaries; and (iv) Hazardous
Materials have not been released, discharged or disposed of on any property
currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries.

92

--------------------------------------------------------------------------------






(b)    Except as would not reasonably be expected to have a Material Adverse
Effect, neither any Loan Party nor any of its Subsidiaries is undertaking, and
has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or formerly
owned or operated by any Loan Party or any of its Subsidiaries have been
disposed of in a manner not reasonably expected to result in material liability
to any Loan Party or any of its Subsidiaries.
5.10    Insurance. The properties of the Parent and its Subsidiaries are insured
with one or more Third Party Insurance Companies and/or pursuant Permitted
Self-Insurance, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Parent or the applicable Subsidiary
operates.
5.11    Taxes. The Parent and each of its Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Parent or any Subsidiary thereof that would, if made,
have a Material Adverse Effect. Neither any Loan Party nor any Subsidiary
thereof is party to any tax sharing agreement.
5.12    ERISA Compliance.
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Pension Plan is qualified under Section 401(a)
of the Code and the trust related thereto has been determined by the Internal
Revenue Service to be exempt from federal income tax under Section 501(a) of the
Code, or an application for such a letter is currently being processed by the
Internal Revenue Service. To the best knowledge of each Loan Party, nothing has
occurred that would prevent or cause the loss of such tax-qualified status.
(b)    There are no pending or, to the best knowledge of each Loan Party,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that would reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
would reasonably be expected to result in a Material Adverse Effect.

93

--------------------------------------------------------------------------------






(c)    (i) No ERISA Event has occurred, and neither any Loan Party nor any ERISA
Affiliate is aware of any fact, event or circumstance that would reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) each Loan Party and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither any Loan Party nor
any ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither any Loan Party
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither any Loan Party nor any ERISA Affiliate has engaged
in a transaction that could be subject to Section 4069 or Section 4212(c) of
ERISA; and (vi) no Pension Plan has been terminated by the plan administrator
thereof nor by the PBGC, and no event or circumstance has occurred or exists
that could reasonably be expected to cause the PBGC to institute proceedings
under Title IV of ERISA to terminate any Pension Plan.
(d)    Neither any Borrower or any ERISA Affiliate maintains or contributes to,
or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than (i) on the Restatement Effective
Date, those listed on Schedule 5.12(d) hereto and (ii) thereafter, Pension Plans
not otherwise prohibited by this Agreement.
5.13    Subsidiaries; Equity Interests. As of the Restatement Effective Date, no
Loan Party has any Subsidiaries other than as specifically disclosed in Part (a)
of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries owned by a Loan Party or a Subsidiary thereof have been validly
issued, are fully paid and nonassessable and are owned by a Loan Party or a
Subsidiary thereof as of the Restatement Effective Date in the amounts specified
on Part (a) of Schedule 5.13. All of the outstanding Equity Interests in each
Loan Party have been validly issued and, if applicable, are fully paid and
nonassessable. Set forth on Part (b) of Schedule 5.13 is a complete and accurate
list of all Loan Parties, showing as of the Restatement Effective Date (as to
each Loan Party) the jurisdiction of its incorporation and the address of its
principal place of business. As of the Restatement Effective Date, the copy of
each Organization Document of each Loan Party provided to the Administrative
Agent on the Restatement Effective Date is a true and correct copy of each such
Organization Document and is valid and in full force and effect.



94

--------------------------------------------------------------------------------






5.14    Margin Regulations; Investment Company Act.
(a)    Such Loan Party is not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock. Following the
application of the proceeds of each Borrowing or drawing under each Letter of
Credit, not more than 25% of the value of the assets (either of such Loan Party
only or of the Loan Parties and their Subsidiaries on a consolidated basis)
subject to the provisions of Section 7.01 or Section 7.05 or subject to any
restriction contained in any agreement or instrument between such Loan Party and
any Lender or any Affiliate of any Lender relating to Indebtedness and within
the scope of Section 8.01(e) will be margin stock.
(b)    None of the Parent, any Person Controlling the Parent, or any Subsidiary
of the Parent is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.
5.15    Disclosure. Each Loan Party has disclosed to the Administrative Agent
all agreements, instruments and corporate or other restrictions to which it or
any of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any untrue statement
of material fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, each Loan Party represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.
5.16    Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.
5.17    Taxpayer Identification Number. With respect to each Loan Party in
existence on the Restatement Effective Date, the true and correct U.S. taxpayer
identification number (or the equivalent thereof, in the case of a Loan Party
that is not organized under the laws of the United States, any State thereof or
the District of Columbia) of such Loan Party is set forth on Schedule 11.02.
With respect to each Person that becomes a Loan Party after the Restatement
Effective Date, the true and correct U.S. taxpayer identification number (or the
equivalent thereof, in the case of a Loan Party that is not organized under the
laws of the United States, any State thereof or the District of Columbia) of
such Loan Party is set forth in the information

95

--------------------------------------------------------------------------------






provided to the Administrative Agent with respect to such Subsidiary pursuant to
Section 6.12(b).
5.18    Intellectual Property; Licenses, Etc. Except as would not reasonably be
expected to have a Material Adverse Effect, the Parent and its Subsidiaries own,
or possess the right to use, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights (collectively, “IP Rights”) that are reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person. No claim or litigation regarding any of the foregoing is
pending or, to the knowledge of any Responsible Officer of any Loan Party,
threatened, which, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.
5.19    OFAC. Neither the Parent, nor any of its Subsidiaries, nor, to the
knowledge of any Responsible Officer of the Parent and its Subsidiaries, any
director, officer, employee, agent, Affiliate or authorized representative
thereof, is an individual or entity that is, or is controlled by any individual
or entity that is (a) currently the subject or target of any Sanctions, (b)
included on OFAC’s List of Specially Designated Nationals, HMT’s Consolidated
List of Financial Sanctions Targets and the Investment Ban List, or any similar
list enforced by any other relevant sanctions authority to which the Parent or
any of its Subsidiaries is subject or (c) located, organized or resident in a
Designated Jurisdiction.
5.20    Anti-Corruption Laws; Anti-Money Laundering Laws. (a) The Parent and its
Subsidiaries have conducted their businesses in compliance with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions in each case to the
extent applicable to it, and have instituted and maintain policies and
procedures designed to promote and achieve compliance with such laws.
(b)    Neither the Parent nor any of its Subsidiaries, nor, to the knowledge of
any Responsible Officer of the Parent and its Subsidiaries, any director,
officer, employee, agent, Affiliate or authorized representative thereof (i) has
violated or is in violation of any applicable anti-money laundering law or (ii)
has engaged or currently engages in any transaction, investment, undertaking or
activity that conceals the identity, source or destination of the proceeds from
any category of offenses designated in any applicable law, regulation or other
binding measure implementing the “Forty Recommendations” and “Nine Special
Recommendations” published by the Organisation for Economic Cooperation and
Development’s Financial Action Task Force on Money Laundering.
5.21    Solvency. Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.
5.22    Casualty, Etc. Neither the businesses nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other

96

--------------------------------------------------------------------------------






casualty (whether or not covered by insurance) that, either individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect.
5.23    Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Parent or any of its
Subsidiaries as of the Restatement Effective Date and neither the Parent nor any
of its Subsidiaries has suffered any strikes, walkouts, work stoppages or other
material labor difficulty within the last five years.
5.24    Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Liens permitted by Section 7.01) on all right, title and interest of the
respective Loan Parties in the Collateral described therein. Except for filings
completed prior to the Restatement Effective Date and as contemplated hereby and
by the Collateral Documents, no filing or other action will be necessary to
perfect or protect such Liens.
5.25    REIT Status; Stock Exchange Listing.
(a)    The Parent is organized and operates in conformity with the requirements
for qualification and taxation as a REIT.
(b)    At least one class of common Equity Interests of the Parent is listed on
the New York Stock Exchange or The NASDAQ Stock Market.
5.26    Subsidiary Guarantors. On the Restatement Effective Date, each
Subsidiary of the Operating Partnership (other than (x) American Residential
Leasing and (y) Excluded Subsidiaries listed on Schedule I) is a Subsidiary
Guarantor.


ARTICLE VI.    AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than unasserted contingent obligations) hereunder shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding, each
Loan Party shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, 6.03, 6.11, 6.12, and 6.15) cause each Subsidiary thereof
to:
6.01    Financial Statements. Deliver to the Administrative Agent (for delivery
to the Lenders):
(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Parent (or, if earlier, 15 days after the date required
to be filed with the SEC (without giving effect to any extension permitted by
the SEC)) (commencing with the fiscal year ending December 31, 2015), a
consolidated balance sheet of the Consolidated Group as at the end of such
fiscal year, and the related consolidated statements of income or operations,
changes in shareholders’ equity, and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance

97

--------------------------------------------------------------------------------






with GAAP, audited and accompanied by a report and opinion of Ernst & Young LLP
or another firm of independent certified public accountants of nationally
recognized standing reasonably acceptable to the Required Lenders, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit
(except for qualifications pertaining to the Latest Existing Maturity Date
occurring within twelve months of such audit); and
(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Parent (or,
if earlier, 5 days after the date required to be filed with the SEC) (commencing
with the fiscal quarter ending September 30, 2015), a consolidated balance sheet
of the Consolidated Group as at the end of such fiscal quarter, the related
consolidated statements of income or operations for such fiscal quarter and for
the portion of the Parent’s fiscal year then ended, and the related consolidated
statements of changes in shareholders’ equity, and cash flows for the portion of
the Parent’s fiscal year then ended, in each case setting forth in comparative
form, as applicable, the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, certified by the chief executive officer, chief
financial officer, treasurer or controller of the Parent as fairly presenting
the financial condition, results of operations, shareholders’ equity and cash
flows of the Consolidated Group in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes; and
(c)    as soon as available, but in any event at least 30 days after the end of
each fiscal year of the Parent, forecasts prepared by management of the Parent,
in form reasonably satisfactory to the Administrative Agent, of consolidated
balance sheets and statements of income or operations and cash flows of the
Consolidated Group on a monthly basis for the immediately following fiscal year
(including the fiscal year in which the Latest Existing Maturity Date occurs);
and
(d)    as soon as available, and no later than thirty (30) days after the last
day of each month, a rent roll schedule in form and detail reasonably
satisfactory to the Administrative Agent that includes a separate reference to
each Leased Investment Property, each Eligible Unleased Investment Property and
each NNN Leased Investment Property included in the calculation of the Borrowing
Base Amount at such time, which rent roll schedule shall be certified by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower Representative as being true and correct in all material respects.
Financial statements from time to time furnished pursuant to this Section
6.01(a) or (b) shall in form be consistent, subject to Section 1.03, with the
Historical Financial Statements. As to any information contained in materials
furnished pursuant to Section 6.02(d), the Loan Parties shall not be separately
required to furnish such information under subsection (a) or (b) above, but the
foregoing shall not be in derogation of the obligation of the Loan Parties to
furnish the information and materials described in subsections (a) and (b) above
at the times specified therein.
6.02    Certificates; Other Information. Deliver to the Administrative Agent
(for delivery to the Lenders), in form and detail reasonably satisfactory (other
than for the items

98

--------------------------------------------------------------------------------






referred to in clause (d) below, which items shall be delivered in the form
filed with the SEC) to the Administrative Agent:
(a)    intentionally omitted;
(b)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ending December 31, 2015), (i) a duly
completed Compliance Certificate signed by the chief executive officer, chief
financial officer, treasurer or controller of the Parent (which delivery may,
unless the Administrative Agent, or a Lender requests executed originals, be by
electronic communication including fax or email and shall be deemed to be an
original authentic counterpart thereof for all purposes) and (ii) a Perfection
Certificate Supplement as of the date of such financial statements;
(c)    intentionally omitted;
(d)    promptly after the same are available, furnish or make available copies
of all current reports on Form 8-K, quarterly reports on Form 10-Q, annual
reports on Form 10-K (or similar corresponding reports) and registration
statements or statements which the Parent or any Subsidiary may be required to
file with the SEC (excluding (i) registration statements filed pursuant to
employee stock option or benefit plans and (ii) statements of beneficial
ownership);
(e)    intentionally omitted;
(f)    promptly following the request of any Lender, furnish copies of title
search reports with respect to Investment Properties that were first included in
the Borrowing Base Amount during the preceding fiscal quarter, which searches
reflect ownership of the such Investment Properties by the applicable Borrowing
Base Loan Party(ies);
(g)    promptly after the assertion or occurrence thereof, notice of any action
or proceeding against or of any noncompliance by any Loan Party or any of its
Subsidiaries with any Environmental Law or Environmental Permit that would
reasonably be expected to have a Material Adverse Effect;
(h)    concurrently with the delivery of the rent roll schedule referred to in
Section 6.01(d), or more frequently if requested by the Administrative Agent
upon the occurrence and during the continuance of an Event of Default, an
Availability Certificate, together with a calculation (certified by a
Responsible Officer of the Parent) of (i) the aggregate amount contributed to
the Borrowing Base Amount at such time from all Eligible Investment Properties
located in each individual county as a percentage of the total Borrowing Base
Amount at such time, (ii) the aggregate amount contributed to the Borrowing Base
Amount from Eligible Investment Properties that are not single family detached
houses as a percentage of the total Borrowing Base Amount at such time, (iii)
the aggregate amount contributed to the Borrowing Base Amount at such time from
all Eligible Transitional Investment Properties and Eligible Unleased Investment
Properties as a percentage of the total Borrowing Base Amount at such time, (iv)
the aggregate amount contributed to the Borrowing Base Amount at such time from
all Short-Term Leased

99

--------------------------------------------------------------------------------






Investment Properties that are subject to leases described in clause (ii) of the
definition of Short-Term Lease as a percentage of the total Borrowing Base
Amount at such time (v) the aggregate amount contributed to the Borrowing Base
Amount at such time from all Short-Term Leased Investment Properties as a
percentage of the total Borrowing Base Amount at such time, (vi) the number of
Investment Properties included in the calculation of the Borrowing Base Amount
at such time, and the aggregate Investment Property Value of all such Investment
Properties, (vii) the aggregate amount of Improvement Costs incurred by the Loan
Parties for all Investment Properties that are Eligible Investment Properties at
such time as a percentage of the aggregate Purchase Prices for all such Eligible
Investment Properties at such time, (viii) the aggregate amount contributed to
the Borrowing Base Amount at such time from all Investment Properties that are
not ARP Managed Investment Properties as a percentage of the total Borrowing
Base Amount at such time, (ix) the aggregate amount contributed to the Borrowing
Base Amount at such time from all Investment Properties that are Legacy Managed
Investment Properties as a percentage of the total Borrowing Base Amount at such
time and (x) the aggregate amount contributed to the Borrowing Base Amount at
such time from all Investment Properties (other than Investment Properties
included in the Mack Portfolio) that are NNN Leased Investment Properties that
are leased to any one lessee or affiliated group of lessees (whether pursuant to
one or more than one NNN Lease Agreement) as a percentage of the total Borrowing
Base Amount at such time;
(i)    concurrently with the delivery of:
(i)    the financial statements referred to in Section 6.01(b), Valuation
Reports, each dated as of a date no earlier than forty-five (45) days prior to
the date of such delivery (or as of such earlier date that is no more than sixty
(60) days prior to such date of delivery as the Administrative Agent shall have
agreed in writing) (each, an “Updated Valuation Report”), with respect to
Investment Properties that account for approximately twenty-five percent (25%)
of the Borrowing Base Amount as of the date of such financial statements and for
which Valuation Reports dated less than one year prior to the date of such
Updated Valuation Reports have not previously been furnished to the
Administrative Agent pursuant to any provision of this Agreement, together with
a certificate executed by a Responsible Officer of the Borrower Representative
certifying to the Administrative Agent and the Lenders that the AVM Lower-Tier
Confidence Score Percentage as of the date of such financial statements did not
exceed 10% (which certificate shall also contain a reasonably detailed
calculation of such AVM Lower-Tier Confidence Score Percentage); and
(ii)    the financial statements referred to in Section 6.01(a), a Valuation
Report, dated as of a date no earlier than forty-five (45) days prior to the
date of such delivery (or as of such earlier date that is no more than sixty
(60) days prior to such date of delivery as the Administrative Agent shall have
agreed in writing) with respect to each Investment Property for which an Updated
Valuation Report has not been received pursuant to Section 6.02(i)(i) during the
period of three fiscal quarters ended as of the date of such financial
statements, together with a certificate executed by a Responsible Officer of the
Borrower Representative certifying to the Administrative

100

--------------------------------------------------------------------------------






Agent and the Lenders that the AVM Lower-Tier Confidence Score Percentage as of
the date of such financial statements did not exceed 10% (which certificate
shall also contain a reasonably detailed calculation of such AVM Lower-Tier
Confidence Score Percentage);
(j)    within three (3) months following the inclusion of an Investment Property
(other than an Eligible Transitional Investment Property) in the Borrowing Base
Amount, the Borrower Representative shall have delivered to the Administrative
Agent a Valuation Report, dated as of a date no earlier than forty-five (45)
days prior to the date of such delivery (or as of such earlier date that is no
more than sixty (60) days prior to such date of delivery as the Administrative
Agent shall have agreed in writing) with respect to such Investment Property;
(k)    as soon as available, but in any event within 30 days after the end of
each fiscal year of the Parent, a report summarizing the insurance coverage
(specifying type, amount and carrier) in effect for each Loan Party and
containing such additional information as the Administrative Agent, or any
Lender through the Administrative Agent, may reasonably specify (including
certificates of insurance evidencing all such insurance);
(l)    not less than ten Business Days’ prior written notice, or such lesser
notice period agreed to by the Administrative Agent, of any change (i) in any
Loan Party’s legal name, (ii) in the location of any Loan Party’s chief
executive office, (iii) in any Loan Party’s identity or organizational
structure, (iv) in any Loan Party’s Federal Taxpayer Identification Number (or
equivalent thereof) or organizational identification number, if any, or (v) in
any Loan Party’s jurisdiction of organization (in each case, including by
merging with or into any other entity, reorganizing, dissolving, liquidating,
reorganizing or organizing in any other jurisdiction), which notice shall
describe such change in reasonable detail and provide such other information in
connection therewith as the Administrative Agent may reasonably request;
(m)    together with delivery of any notice pursuant to Section 6.02(k), copies
of all Organization Documents of the Loan Parties which are affected by such
change, in each case, reflecting the proposed changes described in such notice;
and
(n)    promptly, such additional information regarding Investment Properties
that are included in the calculation of Borrowing Base Amount, the business,
financial or corporate affairs of the any Loan Party or any Subsidiary thereof,
or compliance with the terms of the Loan Documents, as the Administrative Agent,
or any Lender through the Administrative Agent, may from time to time reasonably
request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Parent posts such
documents, or provides a link thereto on the Parent’s website on the Internet at
the website address listed on Schedule 11.02 (which address may be updated from
time to time by a written notice to the Administrative Agent); or (ii) on which
such documents are posted on the Parent’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored

101

--------------------------------------------------------------------------------






by the Administrative Agent); provided that: (i) the Borrower Representative
shall deliver paper copies of such documents to the Administrative Agent or any
Lender upon its request to the Borrower Representative to deliver such paper
copies until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) the Borrower Representative shall
notify the Administrative Agent (by facsimile or electronic mail) of the posting
of any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower Representative with any
such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
Each Loan Party hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers and/or the Bookrunner may, but shall not be obligated to, make
available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Parent or any Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on Debt Domain,
IntraLinks, Syndtrak or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Parent
or its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. Each Loan Party hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” each Loan Party shall be deemed to have authorized
the Administrative Agent, the Arrangers, the Bookrunner, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Loan Parties or their respective
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent, the Arrangers and the Bookrunner shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Side
Information.”
6.03    Notices. Promptly notify the Administrative Agent (for notification to
the Lenders):
(a)    of the occurrence of any Default;
(b)    of any matter that has resulted or would reasonably be expected to result
in a Material Adverse Effect;
(c)    of the occurrence of any ERISA Event; and
(d)    of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof, including any
determination by the Parent or the Borrowers referred to in Section 2.09(b).

102

--------------------------------------------------------------------------------






Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower Representative setting forth details of
the occurrence referred to therein and stating what action the Borrowers have
taken and propose to take with respect thereto. Each notice pursuant to Section
6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.
6.04    Payment of Obligations. Pay and discharge all its obligations and
liabilities, including (a) all material tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets prior to the
time when any penalty or fine shall be incurred with respect thereto; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property;
and (c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness; provided, however, that neither the Parent nor any Subsidiary
shall be required to pay any such amount in clause (a)-(c) above if (i) the
amount, applicability or validity thereof is contested in good faith and by
proper proceedings diligently conducted (which proceedings have the effect of
preventing the forfeiture or sale of the property or assets subject to any such
Lien) and against which it is maintaining adequate reserves in accordance with
GAAP.
6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.04 or 7.05 except, in the case of a Subsidiary of the Parent that is not a
Borrowing Base Loan Party, where the failure to preserve, renew and maintain
such matters would not reasonably be expected to have a Material Adverse Effect
and (b) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect.
6.06    Maintenance of Properties. Maintain, preserve and protect, or cause to
be maintained, preserved and protected, all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear and casualty excepted.
6.07    Maintenance of Insurance.
(a)    Maintain (or, in the case of NNN Leased Investment Properties, cause to
be maintained) with financially sound and reputable insurance companies that are
not Affiliates of the Parent and that have a minimum of AM Best Rating A- VII or
better (“Third Party Insurance Companies”), insurance under a standard fire and
extended perils coverage form to include Named Storm and Earthquake as
reasonably deemed necessary by the Administrative Agent with respect to its
properties and business against loss or damage of the kinds customarily insured
against, and in similar fashion as, Persons engaged in the same or similar
business, of such types as are customarily carried under similar circumstances
by such other Persons and covering not less than 100% of full replacement cost;
provided, that the Loan Parties and their Subsidiaries may, with the prior
written consent of the Administrative Agent, maintain such insurance under a
plan by self-insurance, or a large deductible program, or a captive insurance
arrangement (collectively, “Self-Insurance”) instead of with one or more Third
Party Insurance Companies if (but only if): (i) Tangible Net Worth exceeds
$250,000,000 at the time such Self-Insurance

103

--------------------------------------------------------------------------------






arrangement is entered into by any Loan Party or Subsidiary thereof and, subject
to the immediately following proviso, at all times that such Self-Insurance is
maintained, (ii) the Loan Parties' and their Subsidiaries’ “self-insurance” does
not at any time exceed a limit of $1,000,000 per occurrence and (iii) commercial
general liability Self-Insurance, if any, shall be no less restrictive than an
ISO standard CG 00 01 policy form (any such Self-Insurance maintained by a Loan
Party or Subsidiary satisfying the requirements of clauses (i) - (iii) being
referred to herein as “Permitted Self-Insurance”); provided, further, that (i)
if Tangible Net Worth becomes less than $250,000,000 (but greater than or equal
to $200,000,000) on any date during the period in which any Loan Party maintains
Self-Insurance, the Loan Parties shall, within ninety (90) days from such date,
terminate such Self-Insurance and cause all such insurance to be provided by one
or more Third Party Insurance Company until such time as Tangible Net Worth
equals at least $250,000,000 and (ii) if Tangible Net Worth becomes less than
$200,000,000 on any date during the period in which any Loan Party maintains
Self-Insurance, the Loan Parties shall, within ten (10) days from such date (or
such longer period as the Administrative Agent shall agree in writing),
terminate such Self-Insurance and cause all such insurance to be provided by one
or more Third Party Insurance Company until such time as Tangible Net Worth
equals at least $250,000,000.
(b)    Cause all liability insurance maintained by a Loan Party with respect to
an Eligible Investment Property to (i) provide for not less than 30 days’ (or 10
days in the case of termination for failure to pay premiums) prior notice to the
Administrative Agent of termination, lapse or cancellation of such insurance and
(ii) name the Administrative Agent as additional insured on behalf of the
Secured Parties (which additional insured status shall, in the case of
Self-Insurance, be provided via endorsement no less restrictive than ISO
endorsement CG 20 10 07 04).
(c)    Without limiting the foregoing, each Loan Party shall (i) maintain fully
paid flood hazard insurance on all or any portion of an Eligible Investment
Property that is located in a federally designated flood hazard zone, on such
terms and in such amounts as required by The National Flood Insurance Reform Act
of 1994 and as otherwise mandated under applicable law, (ii) upon request of the
Administrative Agent, furnish to the Administrative Agent evidence of the
renewal (and payment of renewal premiums therefor) of all such policies prior to
the expiration or lapse thereof, and (iii) furnish to the Administrative Agent
prompt written notice of any redesignation of any Eligible Investment Property
into or out of a federally designated flood hazard zone.
(d)    Each Loan Party shall indemnify, protect, defend and hold each Indemnitee
harmless from and against claims (alleged or real), actions, damages,
liabilities and expenses (including court costs and reasonable attorneys’ fees)
arising out of, relating to or in any manner connected with such Loan Party’s or
any of its Subsidiaries’ failure to maintain the policies of insurance required
by this Agreement, which indemnity will cover, among other matters, any amount
of exposure resulting from: (i) such Loan Party’s or Subsidiary’s election to
maintain Self-Insurance for any coverage required by this Agreement, (ii) the
deductible amount under any insurance coverage for which such Loan Party or
Subsidiary is responsible under this Agreement, (iii) liability in excess of the
amount of any insurance coverage for which such Loan Party or Subsidiary is
responsible under this Agreement, or (iv) any other uninsured or

104

--------------------------------------------------------------------------------






underinsured liability for which such Loan Party or Subsidiary is responsible
under this Agreement.
6.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.
6.09    Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of such Loan Party or such Subsidiary, as the case may be;
and (b) maintain such books of record and account in material conformity with
all applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Subsidiary, as the case may be.
6.10    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect (subject to the
rights of tenants) any of its properties, to examine its corporate, financial
and operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants (provided, that the Borrowers shall be permitted
to have their respective representatives present during any such discussions
with its independent public accountants), all at the expense of the Borrowers
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower
Representative; provided, that so long as no Event of Default has occurred and
is continuing, (x) no more than one (1) such visit and inspection by the
Administrative Agent during any year shall be at the expense of the Borrowers
and (y) any such visit and inspection by a Lender shall be at the sole expense
of such Lender; provided, further, however, that when an Event of Default exists
the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrowers at any time during normal business hours and without
advance notice.
6.11    Use of Proceeds. Use the proceeds of the Credit Extensions solely for
general corporate purposes, including working capital, the payment of capital
expenses, to finance Investment Properties, and to pay fees, costs and expenses
incurred by any Loan Party in connection with preparing any Investment Property
to be leased (including, without limitation, any fees, costs and expenses
incurred in respect of repairs and improvements made to such Investment
Property, in identifying one or more tenants to lease such Investment Property,
and in activities of the type specified in clauses (i) through (iii) of the
definition of “Transitional Investment Property” with respect to any Investment
Property), in each case not in violation of any Law or of any Loan Document.
6.12    Additional Collateral; Additional Guarantors.
(a)    Additional Collateral. With respect to (i) any Equity Interests held by
any Borrower or any Subsidiary Guarantor in any newly-formed or acquired
Subsidiary (other than

105

--------------------------------------------------------------------------------






an Excluded Pledge Subsidiary) of the Operating Partnership that is acquired
after the Restatement Effective Date and (ii) all Equity Interests of a
Subsidiary of the Operating Partnership that ceases to be an Excluded Pledge
Subsidiary after the Restatement Effective Date, promptly (and in any event
within 45 days (or such longer period as the Administrative Agent shall agree in
writing) after the acquisition thereof or the date on which such Subsidiary
ceases to be an Excluded Pledge Subsidiary, as applicable) (A) execute and
deliver to the Administrative Agent such amendments or supplements to the
relevant Collateral Documents or such other documents as the Administrative
Agent shall reasonably deem necessary or advisable to grant to the
Administrative Agent, for its benefit and for the benefit of the other Secured
Parties, a Lien on such property or Equity Interests subject to no Liens other
than Permitted Equity Encumbrances, and (B) take all actions necessary to cause
such Lien to be duly perfected in accordance with all applicable Laws,
including, without limitation, the delivery of the certificates, if any,
representing any Equity Interests to be included in the Collateral (together
with undated stock powers or other appropriate instruments of transfer executed
and delivered in blank by a duly authorized officer of the holder(s) of such
Equity Interests) and the filing of financing statements in such jurisdictions
as may be reasonably requested by the Administrative Agent. Each Loan Party
shall otherwise take such actions and execute and/or deliver to the
Administrative Agent such documents as the Administrative Agent shall reasonably
require to confirm the validity, perfection and priority of the Lien of the
Collateral Documents on any such properties or Equity Interests.
Additional Guarantors. With respect to (x) any Person (other than American
Residential Leasing) that is or becomes a Wholly Owned Subsidiary (other than an
Excluded Subsidiary) of the Operating Partnership after the Restatement
Effective Date, and/or (y) any Wholly Owned Subsidiary of the Operating
Partnership that ceases to be an Excluded Subsidiary after the Restatement
Effective Date (each Subsidiary referred to in the foregoing clause (x) or (y)
being referred to as a “New Subsidiary”):
(i)    promptly after the date on which such Person becomes a Wholly Owned
Subsidiary (other than an Excluded Subsidiary) or ceases to be an Excluded
Subsidiary, as applicable (or such shorter period as the Administrative Agent
shall agree in writing):
(A)    notify the Administrative Agent thereof in writing, which notice shall
include the U.S. taxpayer identification for each such New Subsidiary; and
(B)    provide the Administrative Agent and each Lender with all documentation
and other information concerning each such New Subsidiary that the
Administrative Agent or such Lender requests in order to comply with its
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act;
(ii)    within 45 days (or such longer period as the Administrative Agent shall
agree in writing) after the date on which such Person becomes a Wholly Owned
Subsidiary (other than an Excluded Subsidiary) or ceases to be an Excluded
Subsidiary, as applicable:

106

--------------------------------------------------------------------------------






(A)    deliver to the Administrative Agent the items referenced in Section
4.01(a)(iii) and (iv) with respect to such New Subsidiary;
(B)    as and to the extent requested by the Administrative Agent, deliver to
the Administrative Agent a favorable opinion of outside counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, as to such
matters concerning such New Subsidiary and the Loan Documents as the
Administrative Agent may reasonably request;
(C)    cause each such New Subsidiary to execute and deliver a joinder agreement
to the Guaranty in form and substance reasonably satisfactory to the
Administrative Agent;
(D)    (w) deliver to the Administrative Agent the certificates, if any,
representing all of the Equity Interests of each such New Subsidiary owned by
the Loan Parties, together with undated stock powers or other appropriate
instruments of transfer executed and delivered in blank by a duly authorized
officer of the holder(s) of such Equity Interests, (x) cause each such New
Subsidiary to execute a joinder agreement to the Pledge Agreement in form and
substance reasonably satisfactory to the Administrative Agent, together with (1)
certificates or instruments representing any Certificated Securities (as defined
in the Pledge Agreement) owned by each such New Subsidiary accompanied by all
endorsements and/or powers required by the Pledge Agreement, (2) evidence that
all proper financing statements have been or contemporaneously therewith will be
duly filed under the Uniform Commercial Code of all jurisdictions that the
Administrative Agent reasonably may deem necessary or desirable in order to
perfect the Liens created under the Pledge Agreement covering the Collateral of
each such New Subsidiary and (3) completed requests for information listing all
effective financing statements filed in the jurisdictions referred to in the
immediately preceding clause (2) above that name any such New Subsidiary as
debtor, together with copies of such financing statements, (y) deliver to the
Administrative Agent a certificate executed by a Responsible Officer of each
such New Subsidiary attaching copies of the Organizational Documents of each
such New Subsidiary, which Organizational Documents shall in the reasonable
opinion of the Administrative Agent, permit the Administrative Agent to
foreclose, upon the occurrence and during the continuance of an Event of
Default, on the Liens created under the Pledge Agreement covering the Collateral
of each such New Subsidiary and (z) deliver to the Administrative Agent a
completed Perfection Certificate Supplement with respect to each such New
Subsidiary.
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
in the event that the results of any such “know your customer” or similar
investigation conducted by the Administrative Agent with respect to any New
Subsidiary are not satisfactory in all respects to the Administrative Agent,
such New Subsidiary shall not be permitted to become a Guarantor, and for the
avoidance of doubt no Investment Property owned by such New Subsidiary shall be
included as an Eligible Investment Property without the prior written consent of
the Administrative Agent.

107

--------------------------------------------------------------------------------






6.13    Compliance with Environmental Laws. Except where the failure would not
have a Material Adverse Effect, (a) comply with all applicable Environmental
Laws and Environmental Permits; (b) obtain and renew all Environmental Permits
necessary for its operations and properties; and (c) conduct any investigation,
study, sampling and testing, and undertake any cleanup, removal, remedial or
other action necessary to remove and clean up all Hazardous Materials from any
of its properties, in accordance with the requirements of all Environmental
Laws; provided, however, that neither the Parent nor any of its Subsidiaries
shall be required to undertake any such cleanup, removal, remedial or other
action to the extent that its obligation to do so is being contested in good
faith and by proper proceedings and appropriate reserves are being maintained
with respect to such circumstances in accordance with GAAP.
6.14    Further Assurances. Promptly upon request by the Administrative Agent,
or any Lender through the Administrative Agent, (a) correct any material defect
or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents and (ii) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.
6.15    Maintenance of REIT Status; New York Stock Exchange or NASDAQ Listing.
(a)    The Parent will at all times continue to qualify for taxation as a REIT.
(b)    The Parent will at all times cause at least one class of its common
Equity Interests to be listed on the New York Stock Exchange or The NASDAQ Stock
Market.
6.16    Material Contracts. Perform and observe all the terms and provisions of
each Material Contract to be performed or observed by it and use commercially
reasonable efforts to enforce each such Material Contract in accordance with its
terms, except in each case where the failure would not reasonably be expected to
have a Material Adverse Effect.
6.17    Minimum Amount and Value of Eligible Investment Properties. Cause (a)
the total number of Investment Properties included in the calculation of the
Borrowing Base Amount to be not less than 1,500 and (b) the aggregate Investment
Property Values of all Investment Properties included in the calculation of the
Borrowing Base Amount to be not less than $150,000,000.
6.18    Collateral. Take or cause to be taken all action reasonably satisfactory
to the Administrative Agent to maintain the perfection and priority of the
security interest of the Administrative Agent for the benefit of the Secured
Parties in the Collateral.
ARTICLE VII.    NEGATIVE COVENANTS

108

--------------------------------------------------------------------------------






So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than unasserted contingent obligations) hereunder shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding, no Loan
Party shall, nor shall it permit any of its Subsidiaries to, directly or
indirectly:
7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
(a)    Liens pursuant to any Loan Document;
(b)    Liens existing on Restatement Effective Date and listed on Schedule 7.01;
(c)    Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted (which proceedings have the
effect of preventing the forfeiture or sale of the property or assets subject to
any such Lien), if adequate reserves with respect thereto are maintained on the
books of the applicable Person in accordance with GAAP;
(d)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 60 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;
(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(f)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(g)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property, which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;
(h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);
(i)    Liens securing Indebtedness permitted under Section 7.03(c); provided,
that (i) such Liens do not at any time encumber any Eligible Investment Property
or any Equity Interests of the Direct Owner or any Indirect Owner of an Eligible
Investment Property (or, in each case, any income therefrom or proceeds
thereof), (ii) such Liens do not encumber any property other than the property
financed by such Indebtedness and any assets, rights or interests related
thereto and (iii) the Indebtedness secured thereby does not exceed the cost or
fair market value of the property encumbered thereby, whichever is lower;

109

--------------------------------------------------------------------------------






(j)    the rights of tenants under leases and subleases entered into in the
ordinary course of business; provided, that (i) such leases and subleases
contain market terms and conditions (excluding rent) and (ii) such Liens do not
secure any Indebtedness;
(k)    Liens not otherwise permitted under this Section 7.01 encumbering any
Investment Property; provided that (i) in the case of any individual Investment
Property, the aggregate outstanding amount of all obligations secured by such
Liens does not exceed $5,000 at any time and any such Lien is terminated and
discharged in full, or fully bonded over, within ninety (90) days after the date
such Lien arises and (ii) the aggregate outstanding amount of all obligations
secured by all such Liens encumbering Investment Properties does not exceed
$300,000 at any time;
(l)    Liens on assets of any Subsidiary of the Operating Partnership that is
not a Loan Party securing Indebtedness of such Subsidiary permitted to exist
under Section 7.03(f);
(m)    Liens securing Indebtedness permitted under Section 7.03(h); provided,
that such Liens do not encumber any property other than the property financed by
such Indebtedness;
(n)    Liens on insurance policies and the proceeds thereof securing the
financing of the insurance premiums with respect thereto;
(o)    Liens consisting of an agreement to Dispose of any property in a
disposition permitted hereunder, in each case, solely to the extent such Lien
relates solely to the property to be disposed and such Disposition would have
been permitted on the date of the creation of such Lien;
(p)    Liens that are contractual rights of setoff relating to the establishment
of depositary relations with banks not given in connection with the issuance or
incurrence of Indebtedness;
(q)    Liens in favor of collecting banks arising under Section 4-210 of the UCC
or, with respect to collecting banks located in the State of New York, under
Section 4-208 of the UCC; and
(r)    other Liens securing Indebtedness and other obligations not to exceed
$250,000 in the aggregate at any time outstanding.
7.02    Investments. Make any Investments, except:
(a)    Investments held by the Parent and its Subsidiaries in the form of cash
or Cash Equivalents;
(b)    Investments by (i) any Loan Party or Subsidiary thereof in any Loan Party
(other than the Parent or American Residential GP) or (ii) any Subsidiary that
is not a Loan Party in any other Subsidiary that is not a Loan Party;

110

--------------------------------------------------------------------------------






(c)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;
(d)    Investments in any Investment Property made by a Borrower or a Subsidiary
Guarantor;
(e)    the purchase or other acquisition of all of the Equity Interests of any
Person that owns an Investment Property; provided that such Person becomes a
Subsidiary Guarantor to the extent required under the provisions of Section
6.12(b);
(f)    Investments in Swap Contracts permitted under Section 7.03(b) entered
into in the ordinary course of business for the purpose of directly mitigating
risks associated with liabilities, commitments, investments, assets or property
held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person, and not for purposes of speculation or taking
a “market view”;
(g)    (i) Investments by a Loan Party in another Person that is not a Loan
Party and (ii) Investments consisting of (A) loans and advances made by the
Operating Partnership or an Excluded Subsidiary in the ordinary course of
business to any Person engaged in the business of purchasing and reselling real
estate in order to finance such Person’s activities related to such real estate
purchases and resales and (B) mortgage loans acquired by the Operating
Partnership or an Excluded Subsidiary that were originated by one or more third
parties to an owner-occupant of residential real estate; provided, that the
aggregate outstanding amount of all Investments under this clause (g) shall not
at any time exceed 10% of the Total Asset Value at such time; and
(h)     acquisitions of assets that are the subject of Dispositions permitted by
Section 7.05(d) or (e), and transactions that constitute Investments and are
permitted under Section 7.04;
provided, that notwithstanding the foregoing, in no event shall any Investment
pursuant to clause (e) or (g) of this Section 7.02 be consummated if,
immediately before or immediately after giving effect thereto, an Event of
Default has occurred and is continuing or would result therefrom.
7.03    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:
(a)    Indebtedness under the Loan Documents;
(b)    obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates or foreign exchange rates
and (ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments to the defaulting
party on outstanding transactions;
(c)    Non-Recourse Indebtedness of the Parent and its Subsidiaries; provided,
that:

111

--------------------------------------------------------------------------------






(i)    after giving pro forma effect to the incurrence thereof, the Loan Parties
are in compliance with the financial covenants contained in Section 7.11 (which
compliance shall, in the case of the financial covenants contained in Sections
7.11(a) and 7.11(b), be tested as of the last day of the then most recently
ended fiscal quarter of the Parent for which financial statements have been
provided to the Administrative Agent and the Lenders pursuant to Section 6.01(a)
or (b) and, in the case of the financial covenant contained in Section 7.11(c),
shall be calculated as if such Non-Recourse Indebtedness was incurred on the
first day of such fiscal quarter and any Indebtedness retired or repaid in
connection therewith had been repaid or retired as of the first day of such
fiscal quarter); and
(ii)    the aggregate outstanding amount of Non-Recourse Indebtedness, the
proceeds of which are used directly or indirectly to fund Investments permitted
under Section 7.02, shall not at any time exceed 80% of the aggregate
outstanding amount of such Investments at such time.
(d)    Recourse Indebtedness of any of the Loan Parties or Subsidiaries thereof
(other than intercompany loans and advances between or among the Parent and/or
Subsidiaries); provided, that (i) the Loan Parties, after giving pro forma
effect to the incurrence thereof, shall be in compliance with all of the
financial covenants set forth in Section 7.11 (which compliance shall, in the
case of the financial covenants contained in Sections 7.11(a) and 7.11(b), be
tested as of the last day of the then most recently ended fiscal quarter of the
Parent for which financial statements have been provided to the Administrative
Agent and the Lenders pursuant to Section 6.01(a) or (b) and, in the case of the
financial covenant contained in Section 7.11(c), shall be calculated as if such
Recourse Indebtedness was incurred on the first day of such fiscal quarter and
any Indebtedness retired or repaid in connection therewith had been repaid or
retired as of the first day of such fiscal quarter), (ii) any such Recourse
Indebtedness does not mature earlier than 180 days after the Latest Existing
Maturity Date, (iii) there exists neither immediately prior to or after giving
effect to the issuance of such Recourse Indebtedness any Default or Event of
Default, (iv) any such Recourse Indebtedness shall not contain covenants or
“Events of Default” (or other comparable term) taken as a whole materially more
restrictive to the issuer of such Recourse Indebtedness or any guarantor thereof
than those contained in this Agreement, except such that are reasonably
satisfactory to the Administrative Agent and (v) such Recourse Indebtedness
shall be unsecured; provided, that, except as permitted under Section 7.03(g),
no Loan Party will be permitted to incur Recourse Indebtedness consisting of a
guaranty of Non-Recourse Indebtedness of the Parent or any of its Subsidiaries;
(e)    intercompany loans and advances to the extent expressly permitted under
Section 7.02(b); provided that all such intercompany Indebtedness owed by any
Loan Party shall be unsecured and subordinated in right of payment to the
payment in full of the Obligations pursuant to the terms of any applicable
promissory notes or an intercompany subordination agreement, in each case, in
form and substance reasonably satisfactory to Administrative Agent;
(f)    Recourse Indebtedness of Wholly Owned Subsidiaries of the Operating
Partnership that are not Loan Parties; provided, that (i) the Loan Parties,
after giving pro forma effect to the incurrence thereof, shall be in compliance
with all of the financial covenants set

112

--------------------------------------------------------------------------------






forth in Section 7.11 (which compliance shall, in the case of the financial
covenants contained in Sections 7.11(a) and 7.11(b), be tested as of the last
day of the then most recently ended fiscal quarter of the Parent for which
financial statements have been provided to the Administrative Agent and the
Lenders pursuant to Section 6.01(a) or (b) and, in the case of the financial
covenant contained in Section 7.11(c), shall be calculated as if such Recourse
Indebtedness was incurred on the first day of such fiscal quarter and any
Indebtedness retired or repaid in connection therewith had been repaid or
retired as of the first day of such fiscal quarter), (ii) any such Recourse
Indebtedness does not mature earlier than 180 days after the Latest Existing
Maturity Date and (iii) there exists neither immediately prior to or after
giving effect to the issuance of such Recourse Indebtedness any Default or Event
of Default;
(g)    unsecured Indebtedness of the Parent arising under (i) “springing
recourse” guaranties of Indebtedness permitted to exist under Section 7.03(f),
provided, that (x) there exists neither immediately prior to or after giving
effect to the issuance of each such guaranty any Default or Event of Default and
(y) the personal liability of the Parent under each such guaranty is limited to
circumstances customarily included in “bad boy” guaranties of Indebtedness
arising under financings of real estate, including voluntary bankruptcy or
collusive involuntary bankruptcy of any direct or indirect Wholly Owned
Subsidiary of the Operating Partnership that is the borrower of such
Indebtedness or the direct parent of such borrower, malfeasance by the Parent in
respect of such securitized financing, misapplication, misuse or
misappropriation of funds and (ii) guaranties of Indebtedness permitted to exist
under Section 7.03(f) to the extent such Indebtedness arises in connection with
an obligation to repurchase, or cure a defect in, a transaction document
delivered in connection with Indebtedness permitted to exist under Section
7.03(f);
(h)    Indebtedness with respect to (i) capital leases and purchase money
Indebtedness incurred prior to or within ninety days after the acquisition,
lease, completion of construction, repair or expansion of, replacement,
improvement to or installation of the assets acquired in connection with the
incurrence of such Indebtedness and (ii) any refinancing of such Indebtedness;
provided that the aggregate outstanding principal amount of all Indebtedness
incurred under this clause (h) shall not at any time exceed $5,000,000; and
(i)    Indebtedness consisting of the financing of insurance premiums.
7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:
(a)    so long as no Default exists or would result therefrom, any Subsidiary of
the Operating Partnership (other than American Residential Leasing) may merge or
consolidate with (i) the Operating Partnership, provided that the Operating
Partnership shall be the continuing or surviving Person or (ii) any one or more
other Subsidiaries of the Operating Partnership (other than American Residential
Leasing), provided that if any Subsidiary Guarantor is merging or consolidating
with another Subsidiary of the Operating Partnership that is not a Subsidiary
Guarantor, the Subsidiary Guarantor party to such merger or consolidation shall
be the continuing or surviving Person;

113

--------------------------------------------------------------------------------






(b)    so long as no Default exists or would result therefrom, any Subsidiary of
American Residential Leasing may merge or consolidate with American Residential
Leasing, provided that American Residential Leasing shall be the continuing or
surviving Person;
(c)    so long as no Default exists or would result therefrom, any Subsidiary of
the Operating Partnership may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Operating Partnership or
another Subsidiary of the Operating Partnership; provided that (i) if the
transferor in such a transaction is a Subsidiary Guarantor, then the transferee
must be a Borrower or a Subsidiary Guarantor, (ii) if the property subject to
such Disposition includes any Collateral, then, after giving effect to such
Disposition, such property shall continue to constitute Collateral and (iii) if
the transferor in such a transaction is American Residential Leasing, then the
transferee must be the Operating Partnership;
(d)    so long as no Default exists or would result therefrom, Dispositions
permitted by Section 7.05(d), or (f) shall be permitted under this Section 7.04;
(e)    Dispositions permitted by Section 7.05(e); and
(f)    any Subsidiary that is not a Significant Subsidiary and is not a Loan
Party may liquidate, wind-up or dissolve itself pursuant to Debtor Relief Laws
or otherwise.
7.05    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, or, in the case of any Subsidiary of the Parent, issue, sell or
otherwise Dispose of any of such Subsidiary’s Equity Interests to any Person,
except:
(a)    Dispositions of obsolete or worn out equipment, whether now owned or
hereafter acquired, in the ordinary course of business;
(b)    Dispositions (i) by any Subsidiary of the Operating Partnership to the
Operating Partnership or another Subsidiary of the Operating Partnership,
provided that (A) if the transferor in such transaction is a Subsidiary
Guarantor, then the transferee must be a Borrower or a Subsidiary Guarantor, (B)
if the property subject to such Disposition includes any Collateral, then, after
giving effect to such Disposition, such property shall continue to constitute
Collateral and (C) if the transferor in such transaction is American Residential
Leasing, then the transferee must be the Operating Partnership, and (ii) by the
Operating Partnership to American Residential Leasing or a Subsidiary Guarantor;
(c)    Dispositions permitted by Section 7.04(a) or (b);
(d)    the Disposition of an Investment Property constituting an Eligible
Investment Property, but only to the extent that such Investment Property is
removed from the calculation of the Borrowing Base Amount in accordance with
Section 2.18(c) concurrently with such Disposition;
(e)    Dispositions of assets (other than Equity Interests of any Subsidiary of
the Parent) not constituting an Eligible Investment Property;

114

--------------------------------------------------------------------------------






(f)    the sale or other Disposition of all, but not less than all, of the
issued and outstanding Equity Interests of any Subsidiary of the Operating
Partnership (other than American Residential Leasing) that does not own (i) any
Eligible Investment Property or (ii) Equity Interests, directly or indirectly,
of any Borrowing Base Loan Party that owns any Eligible Investment Property; and
(g)    the issuance, sale or other Disposition of limited partnership interests
of the Operating Partnership as consideration for the purchase by a Subsidiary
of the Parent of an Investment Property, but solely to the extent that such
issuance, sale or other Disposition does not result in a Change of Control.
7.06    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that the following shall be permitted:
(a)    each Subsidiary of the Operating Partnership may declare and/or make (and
incur any obligation (contingent or otherwise) to declare and/or make)
Restricted Payments pro rata to the holders of its Equity Interests;
(b)    the Parent and each Subsidiary thereof may declare and/or make (and incur
any obligation (contingent or otherwise) to declare and/or make) dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;
(c)    (i) the Parent and each Subsidiary thereof may purchase, redeem or
otherwise acquire Equity Interests or warrants or options to obtain such Equity
Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its or its direct or indirect parent’s common
stock or other common Equity Interests and (ii) the Parent and/or the Operating
Partnership may purchase, redeem or otherwise acquire limited partnership
interests of the Operating Partnership held by a limited partner thereof in
exchange for Equity Interests of the Parent so long as, after giving effect to
any such purchase, redemption or other acquisition, a Change of Control does not
occur;
(d)    the Parent may purchase, redeem or otherwise acquire Equity Interests or
warrants or options to obtain such Equity Interests issued by it in an aggregate
amount not to exceed $50,000,000 in any calendar year so long as, (i)
immediately before and after giving effect to any such purchase, redemption or
acquisition, no Default has occurred and is continuing, (ii) after giving pro
forma effect to any Indebtedness incurred to directly or indirectly finance any
such purchase, redemption or acquisition, the Loan Parties are in compliance
with the financial covenants contained in Section 7.11 (which compliance shall,
in the case of the financial covenants contained in Sections 7.11(a) and
7.11(b), be tested as of the last day of the then most recently ended fiscal
quarter of the Parent for which financial statements have been provided to the
Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) and, in
the case of the financial covenant contained in Section 7.11(c), shall be
calculated as if such Indebtedness was incurred on the first day of such fiscal
quarter), (iii) no more than $25,000,000 of proceeds of Credit Extensions may
directly or indirectly be used in any calendar year to fund any such

115

--------------------------------------------------------------------------------






purchase, redemption or acquisition and (iv) any Equity Interests or warrants or
options to obtain such Equity Interests that are purchased, redeemed or acquired
directly or indirectly utilizing proceeds of a Credit Extension must be retired
immediately upon such purchase, redemption or acquisition;
(e)    the Operating Partnership shall be permitted to declare and/or pay (and
incur any obligation (contingent or otherwise) to declare and/or pay) pro rata
dividends on its Equity Interests or make pro rata distributions with respect
thereto, in an amount for any fiscal year of the Parent equal to the greater of
(i) 95% of Funds From Operations for such fiscal year and (ii) such amount that
will result in the Parent receiving the necessary amount of funds required to be
distributed to its equityholders in order for the Parent to (x) maintain its
status as a REIT for federal and state income tax purposes and (y) avoid the
payment of federal or state income or excise tax; provided, however, (1) if an
Event of Default shall have occurred and be continuing or would result
therefrom, the Operating Partnership shall only be permitted to declare and/or
pay (and incur any obligation (contingent or otherwise) to declare and/or pay)
pro rata dividends on its Equity Interests or make pro rata distributions with
respect thereto in an amount that will result in the Parent receiving the
minimum amount of funds required to be distributed to its equityholders in order
for the Parent to maintain its status as a REIT for federal and state income tax
purposes and (2) notwithstanding clause (1) of this proviso, no Restricted
Payments shall be permitted under this clause (d) following an acceleration of
the Obligations pursuant to Section 8.02 or following the occurrence of an Event
of Default under Section 8.01(f) or (g); and
(f)    the Parent and American Residential GP shall be permitted to declare
and/or make (and incur any obligation (contingent or otherwise) to declare
and/or make) Restricted Payments with any amounts received by them from the
Operating Partnership pursuant to Section 7.06(e).
7.07    Change in Nature of Business; Change in Jurisdiction of Organization or
Formation
(a)    Engage in any line of business other than (i) the acquisition, ownership,
leasing (as lessor), rehabilitation and sale of Investment Properties, (ii)
making loans to Persons engaged in the business of purchasing and reselling real
estate to finance such Persons’ activities related to such real estate purchases
and resales, (iii) acquiring mortgage loans that were originated by one or more
third parties to owner-occupants of residential real estate and (iv) such other
businesses reasonably related or complementary thereto or in furtherance
thereof.
(b)    Change the jurisdiction of organization of the Parent, American
Residential GP, the Operating Partnership or American Residential Leasing to any
jurisdiction other than the State of Delaware, any other State within the United
States of America or the District of Columbia.



116

--------------------------------------------------------------------------------






7.08    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Parent, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Parent or a Subsidiary thereof as would be obtainable by the Parent or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to (i) transactions between or among the Loan Parties, (ii) transactions between
or among Subsidiaries that are not Loan Parties, (iii) Investments and
Restricted Payments expressly permitted hereunder and (iv) transactions with any
Loan Party or any Subsidiary that is not a Loan Party in connection with any
Dispositions permitted under Section 7.05(d) or (e) or any Indebtedness
permitted under Section 7.03(f) or (g).
7.09    Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that limits the ability of (i) any
Subsidiary to make Restricted Payments to any Loan Party or to otherwise
transfer property to any Loan Party, provided, however, that this clause (i)
shall not prohibit any limitation on Restricted Payments or transfers of
property by a Subsidiary of the Operating Partnership that is not a Loan Party
in favor of any holder of Indebtedness permitted under Section 7.03(c) or (f),
(ii) the Parent or any Subsidiary thereof (other than an Excluded Subsidiary) to
Guarantee the Obligations or (iii) any Loan Party to create, incur, assume or
suffer to exist Liens on property of such Person to secure the Obligations,
provided, however, that this clause (iii) shall not prohibit any negative pledge
incurred or provided in favor of any holder of Indebtedness permitted under
Section 7.03(c) or (f) solely to the extent any such negative pledge relates to
the property financed by or the subject of such Indebtedness (but in no event
shall any such negative pledge relate to (x) any Collateral, (y) any Eligible
Investment Property or (z) any Loan Party that owns, directly or indirectly, all
or any portion of any Eligible Investment Property (or any direct or indirect
parent of such Loan Party)).
7.10    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
7.11    Financial Covenants.
(a)    Maximum Leverage Ratio. Permit Total Indebtedness to exceed 65% of the
Total Asset Value as of the last day of each fiscal quarter of the Parent.
(b)    Minimum Tangible Net Worth. Permit Tangible Net Worth, as of the last day
of each fiscal quarter of the Parent, to be less than the sum of (i)
$468,866,250 and (ii) 75% of the Net Cash Proceeds received by the Parent after
the last day of the fiscal quarter most recently ended prior to the Restatement
Effective Date from issuances and sales of Equity Interests of the Parent (other
than Net Cash Proceeds received (x) from Subsidiaries of the Parent or (y)
within ninety (90) days before or after the redemption, retirement or repurchase
of Equity Interests in the Parent up to the amount paid by the Parent in
connection with such redemption, retirement or repurchase, in each case where,
for the avoidance of doubt, the net effect is that the Parent shall not have
increased its net worth as a result of any such proceeds).

117

--------------------------------------------------------------------------------






(c)    Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio to be
less than 1.65 to 1.00 as of the last day of any fiscal quarter of the Parent.
(d)    Minimum Liquidity. Permit Unrestricted Cash to be less than $10,000,000
at any time.
7.12    Accounting Changes. Make any change in (a) accounting policies or
reporting practices, except as required or permitted by GAAP or (b) fiscal year.
7.13    Amendment, Waivers and Terminations of Certain Agreements Directly or
indirectly, consent to, approve, authorize or otherwise suffer or permit any
amendment, change, cancellation, termination or waiver in any respect of (i) the
terms of any Organization Document of any Loan Party or any Subsidiary thereof,
other than amendments, changes and modifications that are not adverse in any
material respect to the Parent, any of the other Loan Parties, any Subsidiary
thereof, the Administrative Agent, the L/C Issuer or the Lenders or (ii) the
terms of any Contractual Obligation of any Loan Party or any Subsidiary thereof,
except as would not reasonably be expected to have a Material Adverse Effect.
7.14    Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner any
Indebtedness that is subordinated in right of payment to the Obligations unless
(y) immediately before and after giving effect to any such purchase, redemption
or acquisition, no Default has occurred and is continuing and (z) after giving
pro forma effect thereto, the Loan Parties are in compliance with the financial
covenants contained in Section 7.11 (which compliance shall, in the case of the
financial covenants contained in Sections 7.11(a) and 7.11(b), be tested as of
the last day of the then most recently ended fiscal quarter of the Parent for
which financial statements have been provided to the Administrative Agent and
the Lenders pursuant to Section 6.01(a) or (b) and, in the case of the financial
covenant contained in Section 7.11(c), shall be calculated as if such
Indebtedness was incurred on the first day of such fiscal quarter).
7.15    Anti-Money Laundering Laws; Sanctions. (a) Directly or indirectly,
knowingly engage in any transaction, investment, undertaking or activity that
conceals the identity, source or destination of the proceeds from any category
of prohibited offenses designated in any law, regulation or other binding
measure by the Organisation for Economic Cooperation and Development’s Financial
Action Task Force on Money Laundering (solely to the extent such Organisation
has jurisdiction over the Parent or any Subsidiary and such law, regulation or
other measure is applicable to, and binding on, the Parent or any Subsidiary) or
violate these laws or any other applicable anti-money laundering law.
(b) Directly or indirectly, knowingly use the proceeds of any Credit Extension,
or lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other individual or entity, to fund any activities of
or business with any individual or entity, or in any Designated Jurisdiction,
that, at the time of such funding, is the subject of Sanctions, or in any other
manner that will result in a violation by any individual or entity (including
any individual or entity participating in the transaction, whether as Lender,
Arranger, Bookrunner, Administrative Agent, L/C Issuer, or otherwise) of
Sanctions.

118

--------------------------------------------------------------------------------






7.16    Anti-Corruption Laws. Directly or indirectly use the proceeds of any
Credit Extension for any purpose which would violate the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions (solely to the extent such
law, regulation or other measure is applicable to, and binding on, the Parent or
any Subsidiary).
7.17    Subsidiaries of Parent. Permit (a) the Parent to have any Subsidiaries
that are directly owned by the Parent, other than the Operating Partnership and
American Residential GP or (b) American Residential GP to own Equity Interests
in any Person other than the Operating Partnership.
7.18    Minimum Investment Property Value. Permit the aggregate Investment
Property Values of all Investment Properties, as measured in Total Cost Basis,
to be less than seventy-five percent (75%) of the aggregate Investment Property
Values of all Investment Properties as of the Restatement Effective Date for any
period of ninety (90) or more consecutive days.
ARTICLE VIII.    EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. Any of the following (each an “Event of Default”)
shall constitute an Event of Default:
(a)    Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) within three days after the same becomes due, any interest
on any Loan or on any L/C Obligation, or any fee due hereunder, or (iii) within
five days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or
(b)    Specific Covenants. Any Borrower or any other Loan Party fails to perform
or observe any term, covenant or agreement contained in any of 6.01, 6.02, 6.03,
6.05, 6.07, 6.10, 6.11, 6.12, 6.15, 6.17, 6.18, Article VII or Article X, or any
of the Loan Parties fails to perform or observe any term, covenant or agreement
contained in the Guaranty; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading when made or deemed made; or
(e)    Cross-Default.
(i)    (x) The Parent (A) fails to make any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Recourse Indebtedness of the Parent or Guarantee of Recourse
Indebtedness made by

119

--------------------------------------------------------------------------------






the Parent (other than Recourse Indebtedness hereunder and Recourse Indebtedness
under Swap Contracts) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any of its Recourse Indebtedness or Guarantee of Recourse
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Recourse
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Recourse Indebtedness to be
demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Recourse Indebtedness to be made, prior to its stated maturity, or
such Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (y) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which the Parent is the Defaulting Party (as defined in
such Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which the Parent is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by Parent as a result thereof is
greater than the Threshold Amount; provided, that subsection (x) of this Section
8.01(e)(i) shall not apply to any redemption, repurchase, conversion or
settlement with respect to any Convertible Debt Security pursuant to its terms
unless such redemption, repurchase, conversion or settlement results from a
default thereunder or an event that would otherwise constitute an Event of
Default; or
(ii)    (x) Any Loan Party or any Subsidiary thereof (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
of Indebtedness (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; provided, that subsection (x) of this Section
8.01(e)(ii) shall not apply to any redemption, repurchase, conversion or
settlement with respect to any Convertible Debt Security pursuant to its terms
unless such redemption, repurchase, conversion or settlement results from a
default thereunder or an event that would otherwise constitute an Event of
Default or (y) there occurs

120

--------------------------------------------------------------------------------






under any Swap Contract an Early Termination Date (as defined in such Swap
Contract) resulting from (A) any event of default under such Swap Contract as to
which any Loan Party or any Subsidiary thereof is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which any Loan Party or any Subsidiary thereof is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by such Loan Party or such Subsidiary as a result thereof is greater
than the Threshold Amount; or
(f)    Insolvency Proceedings, Etc. Any Loan Party or any Significant Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any Significant
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or
(h)    Judgments. There is entered against any Loan Party or any Significant
Subsidiary (i) one or more final judgments or orders for the payment of money in
an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer is rated at least “A” by A.M. Best Company, has been
notified of the potential claim and does not dispute coverage), or (ii) any one
or more non-monetary final judgments that have, or would reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 10 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any Loan Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
(j)    Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder

121

--------------------------------------------------------------------------------






or thereunder or satisfaction in full of all the Obligations, ceases to be in
full force and effect; or any Loan Party or any other Person contests in any
manner the validity or enforceability of any provision of any Loan Document; or
any Loan Party denies that it has any or further liability or obligation under
any provision of any Loan Document, or purports to revoke, terminate or rescind
any provision of any Loan Document; or
(k)    Change of Control. There occurs any Change of Control; or
(l)    Collateral Documents. Any Collateral Document after delivery thereof
shall for any reason cease to create a valid and perfected first priority Lien
(subject to Liens permitted by Section 7.01(a)) on the Collateral purported to
be covered thereby; or
(m)    REIT Status. The Parent shall, for any reason, fail to maintain its
status as a REIT, after taking into account any cure provisions set forth in the
Code that are complied with by the Parent; or
(n)    Stock Exchange Listing. The Parent shall at any time fail to have at
least one class of its common Equity Interests listed on the New York Stock
Exchange or The NASDAQ Stock Market; or
(o)    Senior Management. Each of Stephen Schmitz and Laurie Hawkes shall no
longer be a member of the senior management of the Parent having substantially
the same duties and responsibilities as such person had on the Restatement
Effective Date unless within a reasonable period of time not to exceed 120 days
the Parent shall have obtained a successor to one or more of such persons, which
successor has at least comparable background, experience and ability and is
reasonably acceptable to the Required Lenders.
8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Loan Parties;
(c)    require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and
(d)    exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

122

--------------------------------------------------------------------------------






provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Loan Party under the Bankruptcy Code, the
obligation of each Lender to make Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Borrowers
to Cash Collateralize the L/C Obligations as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent
or any Lender.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.16 and 2.17, be applied by the Administrative Agent in the following
order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrowers pursuant to Sections 2.03 and 2.16; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.
Subject to Sections 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all

123

--------------------------------------------------------------------------------






Letters of Credit have either been fully drawn or expired, such remaining amount
shall be applied to the other Obligations, if any, in the order set forth above.


ARTICLE IX.    ADMINISTRATIVE AGENT
9.01    Appointment and Authority. Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither any Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Loan Party or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary

124

--------------------------------------------------------------------------------






to any Loan Document or applicable law, including for the avoidance of doubt any
action that may be in violation of the automatic stay under any Debtor Relief
Law or that may effect a forfeiture, modification or termination of property of
a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower Representative, a Lender or the L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for any Loan Party), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

125

--------------------------------------------------------------------------------






9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
9.06    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuer and the Borrower Representative. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower Representative, to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States. If no such successor shall have been
so appointed by the Required Lenders, in consultation with the Borrower
Representative, and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed in writing by the Required Lenders and the
Borrower Representative) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower
Representative and such Person remove such Person as Administrative Agent and,
in consultation with the Borrower Representative, appoint a successor. If no
such successor shall have been so appointed by the Required Lenders, in
consultation with the Borrower Representative, and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed in writing by
the Required Lenders and the Borrower Representative) (the “Removal Effective
Date”), then such removal shall nonetheless become effective in accordance with
such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring

126

--------------------------------------------------------------------------------






or removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and the L/C Issuer directly, until such time, if any,
as the Required Lenders appoint a successor Administrative Agent as provided for
above. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than as provided in Section 3.01(g) and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub‑agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.
(d)    Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as L/C Issuer. If Bank of
America resigns as an L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c). Upon the appointment by the Borrower
Representative of a successor L/C Issuer hereunder (which successor shall in all
cases be a Lender other than a Defaulting Lender), (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer, (b) the retiring L/C Issuer shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.
9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

127

--------------------------------------------------------------------------------






9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of any Arranger or the Bookrunner, nor any Co-Syndication Agent or
Documentation Agent listed on the cover page hereof shall, in such capacity,
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents.
9.09    Administrative Agent May File Proofs of Claim; Credit Bidding. In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.08 and 11.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.08
and 11.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code, including under
Sections 363, 1123 or 1129 thereof, or any similar Laws in any other
jurisdictions to which a Loan Party is subject, (b) at any other sale or

128

--------------------------------------------------------------------------------






foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable Law.  In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid on a ratable
basis (with Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
would vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Equity
Interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase).  In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 11.01),
(iii) the Administrative Agent shall be authorized to assign the relevant
Obligations to any such acquisition vehicle pro rata by the Lenders, as a result
of which each of the Lenders shall be deemed to have received a pro rata portion
of any Equity Interests and/or debt instruments issued by such an acquisition
vehicle on account of the assignment of the Obligations to be credit bid, all
without the need for any Secured Party or acquisition vehicle to take any
further action, and (iv) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.
9.10    Collateral and Guaranty Matters. Without limiting the provisions of
Section 9.09, the Lenders and the L/C Issuer irrevocably authorize the
Administrative Agent, at its option and in its discretion,
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Facilities and payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has been made) and the expiration
or termination of all Letters of Credit (other than Letters of Credit as to
which other arrangements satisfactory to the Administrative Agent and the L/C
Issuer shall have been made), (ii) that is sold or otherwise disposed of or to
be sold or otherwise disposed of as part of or in connection with any sale or
other disposition permitted hereunder or under any other Loan Document to a
Person that is not a Loan Party or Affiliate thereof, (iii) that is granted by,
or consists of Equity Interests in, a Subsidiary that becomes an Excluded
Subsidiary or (iv) subject to Section 11.01, if approved, authorized or ratified
in writing by the Required Lenders; and

129

--------------------------------------------------------------------------------






(b)    to release any Subsidiary Guarantor from its obligations under the
Guaranty if such Person (i) ceases to be a Subsidiary of American Residential
Leasing or the Operating Partnership as a result of a transaction permitted
hereunder or (ii) becomes an Excluded Subsidiary.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in any Collateral or to release any Subsidiary Guarantor from its obligations
under the Guaranty pursuant to this Section 9.10. In such case as specified in
this Section 9.10, the Administrative Agent will, at the Borrowers’ expense,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Collateral
Documents, or to release such Subsidiary Guarantor from its obligations under
the Guaranty in accordance with the terms of the Loan Documents and this Section
9.10.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
ARTICLE X.    CONTINUING GUARANTY
10.01    Guaranty. Each Guarantor hereby absolutely and unconditionally
guarantees, jointly and severally, as a guaranty of payment and performance and
not merely as a guaranty of collection, prompt payment when due, whether at
stated maturity, by required prepayment, upon acceleration, demand or otherwise,
and at all times thereafter, of any and all of the Obligations, whether for
principal, interest, premiums, fees, indemnities, damages, costs, expenses or
otherwise, of the Borrowers to the Secured Parties, and whether arising
hereunder or under any other Loan Document (including all renewals, extensions,
amendments, refinancings and other modifications thereof and all costs,
attorneys’ fees and expenses incurred by the Secured Parties in connection with
the collection or enforcement thereof). The Administrative Agent’s books and
records showing the amount of the Obligations shall be admissible in evidence in
any action or proceeding, and shall be binding upon each Guarantor, and
conclusive for the purpose of establishing the amount of the Obligations absent
demonstrable error. This Guaranty shall not be affected by the genuineness,
validity, regularity or enforceability of the Obligations or any instrument or
agreement evidencing any Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Obligations which might otherwise
constitute a defense to the obligations of any Guarantor under this Guaranty
(other than payment in full of the Obligations in immediately available funds),
and each Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing.
Anything contained in this Guaranty to the contrary notwithstanding, it is the
intention of each Guarantor and the Secured Parties that the obligations of each
Guarantor (other than the Parent) hereunder at any time shall be limited to an
aggregate amount equal to the largest amount that would

130

--------------------------------------------------------------------------------






not render its obligations hereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of the Bankruptcy Code or any
comparable provisions of any similar federal or state law. To that end, but only
in the event and to the extent that after giving effect to Section 10.11, such
Guarantor’s obligations with respect to the Obligations or any payment made
pursuant to such Obligations would, but for the operation of the first sentence
of this paragraph, be subject to avoidance or recovery in any such proceeding
under applicable Debtor Relief Laws after giving effect to Section 10.11, the
amount of such Guarantor’s obligations with respect to the Obligations shall be
limited to the largest amount which, after giving effect thereto, would not,
under applicable Debtor Relief Laws, render such Guarantor’s obligations with
respect to the Obligations unenforceable or avoidable or otherwise subject to
recovery under applicable Debtor Relief Laws. To the extent any payment actually
made pursuant to the Obligations exceeds the limitation of the first sentence of
this paragraph and is otherwise subject to avoidance and recovery in any such
proceeding under applicable Debtor Relief Laws, the amount subject to avoidance
shall in all events be limited to the amount by which such actual payment
exceeds such limitation, and the Obligations as limited by the first sentence of
this paragraph shall in all events remain in full force and effect and be fully
enforceable against such Guarantor. The first sentence of this paragraph is
intended solely to preserve the rights of the Secured Parties hereunder against
such Guarantor in such proceeding to the maximum extent permitted by applicable
Debtor Relief Laws and neither such Guarantor, any Borrower, any other Guarantor
nor any other Person shall have any right or claim under such sentence that
would not otherwise be available under applicable Debtor Relief Laws in such
proceeding.
10.02    Rights of Lenders Each Guarantor consents and agrees that the Secured
Parties may, at any time and from time to time, without notice or demand, and
without affecting the enforceability or continuing effectiveness hereof: (a)
amend, extend, renew, compromise, discharge, accelerate or otherwise change the
time for payment or the terms of the Obligations or any part thereof; (b) take,
hold, exchange, enforce, waive, release, fail to perfect, sell, or otherwise
Dispose of any security for the payment of this Guaranty or any Obligations; (c)
apply such security and direct the order or manner of sale thereof as the
Administrative Agent and the Lenders in their sole discretion may determine; and
(d) release or substitute one or more of any endorsers or other guarantors of
any of the Obligations. Without limiting the generality of the foregoing, each
Guarantor consents to the taking of, or failure to take, any action which might
in any manner or to any extent vary the risks of such Guarantor under this
Guaranty or which, but for this provision, might operate as a discharge of such
Guarantor.
10.03    Certain Waivers Each Guarantor waives (a) any defense arising by reason
of any disability or other defense of any Borrower or any other guarantor, or
the cessation from any cause whatsoever (including any act or omission of any
Secured Party, but excluding satisfaction thereof by way of payment) of the
liability of any Borrower; (b) any defense based on any claim that such
Guarantor’s obligations exceed or are more burdensome than those of any
Borrower; (c) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder; (d) any right to proceed against any Borrower,
proceed against or exhaust any security for the Obligations, or pursue any other
remedy in the power of any Secured Party whatsoever; (e) any benefit of and any
right to participate in any security now or hereafter held by any Secured Party;
and (f) to the fullest extent permitted by applicable law, any and all other
defenses or benefits that may be derived from or

131

--------------------------------------------------------------------------------






afforded by applicable law limiting the liability of or exonerating guarantors
or sureties. Each Guarantor expressly waives all setoffs and counterclaims and
all presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Obligations.
10.04    Obligations Independent The obligations of each Guarantor hereunder are
those of a primary obligor, and not merely as surety, and are independent of the
Obligations and the obligations of any other guarantor, and a separate action
may be brought against each Guarantor to enforce this Guaranty whether or not
any Borrower or any other Person or entity is joined as a party.
10.05    Subrogation. Each Guarantor shall not exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until all Commitments have
been terminated, all of the Obligations (other than unasserted contingent
obligations) and any amounts payable under this Guaranty have been indefeasibly
paid and performed in full and all Letters of Credit have been cancelled, have
expired or terminated or have been collateralized to the satisfaction of the
Administrative Agent and the L/C Issuer. If any amounts are paid to any
Guarantor in violation of the foregoing limitation, then such amounts shall be
held in trust for the benefit of the Secured Parties and shall forthwith be paid
to the Secured Parties to reduce the amount of the Obligations, whether matured
or unmatured.
10.06    Termination; Reinstatement This Guaranty is a continuing and
irrevocable guaranty of all Obligations now or hereafter existing and shall
remain in full force and effect until all Commitments are terminated, all
Obligations (other than unasserted contingent obligations) and any other amounts
payable under this Guaranty are indefeasibly paid in full in cash and all
Letters of Credit have been cancelled, have expired or terminated or have been
collateralized to the satisfaction of the Administrative Agent and the L/C
Issuer. Notwithstanding the foregoing, this Guaranty shall continue in full
force and effect or be revived, as the case may be, if any payment by or on
behalf of any Borrower or any other Guarantor is made, or any of the Secured
Parties exercises its right of setoff, in respect of the Obligations and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by any of the Secured Parties
in their discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Secured Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction. The
obligations of the Guarantors under this paragraph shall survive termination of
this Guaranty.
10.07    Subordination Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of each Borrower owing to such Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of such Borrower to such Guarantor as subrogee of the Secured Parties or
resulting from such Guarantor’s performance under this Guaranty, to the
indefeasible payment in full in cash of all Obligations. If the Secured Parties
so request, any such obligation or indebtedness of a Borrower to such Guarantor
shall be enforced and performance

132

--------------------------------------------------------------------------------






received by such Guarantor as trustee for the Secured Parties and the proceeds
thereof shall be paid over to the Secured Parties on account of the Obligations,
but without reducing or affecting in any manner the liability of any Guarantor
under this Guaranty.
10.08    Stay of Acceleration If acceleration of the time for payment of any of
the Obligations is stayed, in connection with any case commenced by or against
any Guarantor or any Borrower under any Debtor Relief Laws, or otherwise, all
such amounts shall nonetheless be payable by a Guarantor immediately upon demand
by the Secured Parties.
10.09    Condition of the Borrowers Each Guarantor acknowledges and agrees that
it has the sole responsibility for, and has adequate means of, obtaining from
the Borrowers and any other guarantor such information concerning the financial
condition, business and operations of the Borrowers and any such other guarantor
as such Guarantor requires, and that none of the Secured Parties has any duty,
and such Guarantor is not relying on the Secured Parties at any time, to
disclose to such Guarantor any information relating to the business, operations
or financial condition of the Borrowers or any other guarantor (each Guarantor
waiving any duty on the part of the Secured Parties to disclose such information
and any defense relating to the failure to provide the same).
10.10    Limitations on Enforcement. If, in any action to enforce this Guaranty
or any proceeding to allow or adjudicate a claim under this Guaranty, a court of
competent jurisdiction determines that enforcement of this Guaranty against any
Guarantor for the full amount of the Obligations is not lawful under, or would
be subject to avoidance under, Section 548 of the Bankruptcy Code or any
applicable provision of comparable state law, the liability of such Guarantor
under this Guaranty shall be limited to the maximum amount lawful and not
subject to avoidance under such law.
10.11    Contribution At any time a payment in respect of the Obligations is
made under this Guaranty, the right of contribution of each Guarantor (other
than the Parent) against each other Guarantor (other than the Parent) shall be
determined as provided in the immediately following sentence, with the right of
contribution of each Guarantor to be revised and restated as of each date on
which a payment (a “Relevant Payment”) is made on the Obligations under this
Guaranty. At any time that a Relevant Payment is made by a Guarantor (other than
the Parent) that results in the aggregate payments made by such Guarantor in
respect of the Obligations to and including the date of the Relevant Payment
exceeding such Guarantor’s Contribution Percentage (as defined below) of the
aggregate payments made by all Guarantors (other than the Parent) in respect of
the Obligations to and including the date of the Relevant Payment (such excess,
the “Aggregate Excess Amount”), each such Guarantor shall have a right of
contribution against each other Guarantor (other than the Parent) who either has
not made any payments or has made payments in respect of the Obligations to and
including the date of the Relevant Payment in an aggregate amount less than such
other Guarantor’s Contribution Percentage of the aggregate payments made to and
including the date of the Relevant Payment by all Guarantors (other than the
Parent) in respect of the Obligations (the aggregate amount of such deficit, the
“Aggregate Deficit Amount”) in an amount equal to (x) a fraction the numerator
of which is the Aggregate Excess Amount of such Guarantor and the denominator of
which is the Aggregate Excess Amount of all Guarantors (other than the Parent)
multiplied by (y) the Aggregate Deficit Amount of such other Guarantor. A
Guarantor’s right of

133

--------------------------------------------------------------------------------






contribution pursuant to the preceding sentences shall arise at the time of each
computation, subject to adjustment at the time of each computation; provided,
that no Guarantor may take any action to enforce such right until all of the
Obligations and any amounts payable under this Guaranty have been indefeasibly
paid and performed in full in immediately available funds, all Commitments are
terminated and all Letters of Credit have been cancelled, have expired or
terminated or have been collateralized to the satisfaction of the Administrative
Agent and the L/C Issuer, it being expressly recognized and agreed by all
parties hereto that any Guarantor’s right of contribution arising pursuant to
this Section 10.11 against any other Guarantor shall be expressly junior and
subordinate to such other Guarantor’s obligations and liabilities in respect of
the Obligations and any other obligations owing under this Guaranty. As used in
this Section 10.11, (i) each Guarantor’s “Contribution Percentage” shall mean
the percentage obtained by dividing (x) the Adjusted Net Worth (as defined
below) of such Guarantor by (y) the aggregate Adjusted Net Worth of all
Guarantors; (ii) the “Adjusted Net Worth” of each Guarantor shall mean the
greater of (x) the Net Worth (as defined below) of such Guarantor and (y) zero;
and (iii) the “Net Worth” of each Guarantor shall mean the amount by which the
fair saleable value of such Guarantor’s assets on the date of any Relevant
Payment exceeds its existing debts and other liabilities (including contingent
liabilities, but without giving effect to any Obligations arising under this
Guaranty) on such date. All parties hereto recognize and agree that, except for
any right of contribution arising pursuant to this Section 10.11, each Guarantor
who makes any payment in respect of the Obligations shall have no right of
contribution or subrogation against any other Guarantor in respect of such
payment until all of the Obligations have been indefeasibly paid and performed
in full in cash, all Commitments are terminated and all Letters of Credit have
been cancelled, have expired or terminated or have been collateralized to the
satisfaction of the Administrative Agent and the L/C Issuer. Each of the
Guarantors recognizes and acknowledges that the rights to contribution arising
hereunder shall constitute an asset in favor of the party entitled to such
contribution. In this connection, each Guarantor has the right to waive its
contribution right against any Guarantor to the extent that after giving effect
to such waiver such Guarantor would remain solvent, in the determination of the
Required Lenders.
ARTICLE XI.     MISCELLANEOUS
11.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders (or, to the extent such amendment or waiver (i)
changes the definition of “Required Revolving Lenders”, “Required Term Lenders”,
or “Appropriate Lenders”, each Lender under the applicable Facility or (ii)
waives any obligation of the Borrowers to pay Letter of Credit Fees at the
Default Rate, the Required Revolving Lenders), the Borrowers and any applicable
Loan Party, as the case may be, and acknowledged by the Administrative Agent,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:
(a)    in the case of the initial Credit Extension, waive any condition set
forth in Section 4.01(a) without the written consent of each Lender;

134

--------------------------------------------------------------------------------






(b)    without limiting the generality of clause (a) above, (i) waive any
condition set forth in Section 4.02 as to any Credit Extension under the
Revolving Credit Facility without the written consent of the Required Revolving
Lenders or (ii) waive any condition set forth in Section 4.02 as to any Term
Borrowing without the written consent of the Required Term Lenders (it being
understood and agreed that a waiver or an amendment to a covenant, default or
any other provision of this Agreement or any other Loan Document (other than
Section 4.02) shall not constitute a waiver of any condition set forth in
Section 4.02);
(c)    extend (except as provided in Section 2.13) or increase the Commitment of
any Lender (or reinstate any Commitment terminated pursuant to Section 8.02)
without the written consent of such Lender;
(d)    extend (except as provided in Section 2.13 or Section 2.14) or otherwise
postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under such other Loan
Document without the written consent of each Lender entitled to such payment;
(e)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;
(f)    (i) change any of the other terms or provisions in any Loan Document
requiring pro rata payments, distributions, commitment reductions or sharing of
payments without the consent of each Lender directly and adversely affected
thereby or (ii) change (A) any provision of Section 8.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender directly and adversely affected thereby or (B) the order
of application of any prepayment of Loans among the Facilities from the
application thereof set forth in the applicable provisions of Section 2.04(b) in
any manner that materially and adversely affects the Lenders under a Facility
without the written consent of (1) if such Facility is the Term Facility, each
Term Lender and (2) if such Facility is the Revolving Credit Facility, each
Revolving Credit Lender, provided, that in each case under this clauses (f)(i)
and (f)(ii) such terms and provisions may be amended with the consent of the
Required Lenders on customary terms in connection with an “amend and extend”
transaction, but only if all Lenders that consent to such “amend and extend”
transaction are treated on a pro rata basis;
(g)    change any provision of this Section or the definition of “Required
Lenders,” “Supermajority Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any

135

--------------------------------------------------------------------------------






determination or grant any consent hereunder (other than the definitions
specified the first paragraph of this Section 11.01), without the written
consent of each Lender;
(h)    release the Parent or any Borrower from its obligations under this
Agreement or any other Loan Document or release all or substantially all of the
value of the Guaranty, in each case without the written consent of each Lender;
(i)    release all or substantially all of the Collateral in any transaction or
series of related transactions without the written consent of each Lender;
(j)    change the definitions of “Borrowing Base Amount,” “Borrowing Base
Eligibility Criteria” or “Borrowing Base Value Amount” or any provision of
Section 2.18(a) without the consent of Supermajority Lenders;
(k)    waive any Event of Default (other than (i) any Event of Default arising
under Section 8.01(b) by virtue of the failure of any Borrower or any other Loan
Party to perform or observe any term, covenant or agreement contained in any of
6.01, 6.02, 6.03, 6.05, 6.07, 6.10, 6.11, 6.12, 6.15 or (ii) any Event of
Default arising under Section 8.01(c) or Section 8.01(d)) without the consent of
Supermajority Lenders;
(l)    change any provision of Section 7.11 (or the definition of any defined
term used therein) without the consent of Supermajority Lenders; or
(m)    impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder without the
written consent of (i) if such Facility is the Term Facility, each Term Lender
and (ii) if such Facility is the Revolving Credit Facility, each Revolving
Credit Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) any
Commitment of any Defaulting Lender may not be increased or extended (except as
provided in Section 2.13) without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.
Notwithstanding any provision herein to the contrary:

136

--------------------------------------------------------------------------------






(i)    this Agreement may be amended with the written consent of the Required
Lenders, the Administrative Agent and the Borrowers (A) to add one or more
additional revolving credit or term loan facilities to this Agreement and to
permit the extensions of credit and all related obligations and liabilities
arising in connection therewith from time to time outstanding to share ratably
(or on a basis subordinated to the existing facilities hereunder) in the
benefits of this Agreement and the other Loan Documents with the obligations and
liabilities from time to time outstanding in respect of the existing facilities
hereunder, and (B) in connection with the foregoing, to permit, as deemed
appropriate by the Administrative Agent and approved by the Required Lenders,
the Lenders providing such additional credit facilities to participate in any
required vote or action required to be approved by the Required Lenders or by
any other number, percentage or class of Lenders hereunder; and
(ii)    the Administrative Agent, with the consent of the Borrower, may amend,
modify or supplement any Loan Document without the consent of any Lender, the
Required Term Lenders, the Required Revolving Lenders or the Required Lenders in
order to correct, amend or cure any ambiguity, inconsistency or defect or
correct any typographical error or other manifest error in any Loan Document so
long as such amendment, modification or supplement does not impose additional
obligations on any Lender; provided that the Administrative Agent shall promptly
give the Lenders notice of any such amendment, modification or supplement.
11.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to any Borrower or any other Loan Party, the Administrative Agent or
the L/C Issuer, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to any
Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications

137

--------------------------------------------------------------------------------






delivered through electronic communications to the extent provided in subsection
(b) below, shall be effective as provided in such subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e‑mail, FpML messaging and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
L/C Issuer or any Loan Party may each, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.
(c)    The Platform. (i) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet.
(ii)    The Borrowers acknowledge and agree that the Disqualified Institutions
List shall be deemed suitable for posting and may be posted by the
Administrative Agent on the Platform, including the portion of the Platform that
is designated for “public side” Lenders.

138

--------------------------------------------------------------------------------






(d)    Change of Address, Etc. Each Loan Party, the Administrative Agent and the
L/C Issuer may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower Representative, the
Administrative Agent and the L/C Issuer. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to a Loan Party or its securities for purposes of
United States Federal or state securities laws.
(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Loan Notices and Letter
of Credit Applications) purportedly given by or on behalf of the Borrowers even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. Each Loan Party shall jointly and severally indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of any
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
11.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/

139

--------------------------------------------------------------------------------






C Issuer; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) the L/C Issuer from exercising
the rights and remedies that inure to its benefit (solely in its capacity as L/C
Issuer) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 11.08 (subject to the terms
of Section 2.12), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.12, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
11.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. Each Loan Party shall jointly and severally pay (i)
all reasonable and documented out‑of‑pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable and documented
fees, charges and disbursements of counsel for the Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out‑of‑pocket expenses incurred by the L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all out‑of‑pocket expenses incurred by
the Administrative Agent, any Lender or the L/C Issuer (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the L/C Issuer), and shall pay all fees and time charges for attorneys
who may be employees of the Administrative Agent, any Lender or the L/C Issuer,
in connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out‑of‑pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
(b)    Indemnification by the Loan Parties. Each Loan Party shall jointly and
severally indemnify the Administrative Agent (and any sub-agent thereof), each
Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from
all fees and time charges and disbursements for attorneys who may be employees
of any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee
by any Person (including any Borrower or any other Loan Party) other than such
Indemnitee and its Related Parties arising

140

--------------------------------------------------------------------------------






out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
any Loan Party or any of its Subsidiaries, or any Environmental Liability
related in any way to any Loan Party or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by any Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by any Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if such Borrower or such other Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. Without limiting the provisions
of Section 3.01(c), this Section 11.4(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender), such payment
to be made severally among them based on such Lenders’ Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), provided, further that, the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or the L/C Issuer in connection with such capacity. The obligations
of the Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, each party hereto agrees that it shall not assert, and hereby
waives, and

141

--------------------------------------------------------------------------------






acknowledges that no other Person shall have, any claim against any other party
hereto, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof (other than damages that are recovered by third parties in connection
with claims made by such third parties against any Indemnitee). No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent and
the L/C Issuer, the replacement of any Lender, the termination of the Facilities
and the repayment, satisfaction or discharge of all the other Obligations.
11.05    Payments Set Aside. To the extent that any payment by or on behalf of
any Loan Party is made to the Administrative Agent, the L/C Issuer or any
Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
11.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither any
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer

142

--------------------------------------------------------------------------------






any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations) at the time
owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and/or the Loans at the time
owing to it under such Facility or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in paragraph (b)(i)(B)
of this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $2,500,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the
Borrowers otherwise consent (each such consent not to be unreasonably withheld
or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among the Facilities
provided hereunder and any separate revolving credit or term loan facilities
provided pursuant to the last paragraph of Section 11.01 on a non-pro rata
basis;

143

--------------------------------------------------------------------------------






(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower Representative (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or (2)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower Representative shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any Revolving Credit Commitment or Revolving Credit Loan if such
assignment is not to a Person that is a Revolving Credit Lender and (ii) any
Term Loan if such assignment is to a Person that is not a Lender; and
(C)    the consent of the L/C Issuer shall be required for any assignment in
respect of the Revolving Credit Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
any Loan Party or any Loan Party’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), (C) to a Disqualified Institution or (D) to a natural Person.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit in accordance with its

144

--------------------------------------------------------------------------------






Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrowers (at their expense)
shall execute and deliver a Note to (i) the assignee Lender and/or (ii) in the
case of a partial assignment by a Lender of its rights or obligations under this
Agreement, the assigning Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrowers
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower, the Administrative Agent or the L/C Issuer, sell
participations to any Person (other than a natural Person, a Defaulting Lender,
a Disqualified Institution or a Borrower or any Affiliates or Subsidiaries of a
Borrower) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations) owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of

145

--------------------------------------------------------------------------------






such obligations and (iii) the Borrowers, the Administrative Agent, the Lenders
and the L/C Issuer shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
For the avoidance of doubt, each Lender shall be responsible for the indemnity
under Section 11.04(c) without regard to the existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 11.13 as if it were an assignee under subsection
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrowers’ request and expense, to use reasonable efforts to cooperate with the
Borrowers to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by applicable law, each Participant also
shall be entitled to the benefits of Section 11.08 as though it were a Lender;
provided that such Participant agrees to be subject to Section 2.12 as though it
were a Lender. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrowers, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal

146

--------------------------------------------------------------------------------






Reserve Bank or any other central bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(f)    Resignation as L/C Issuer after Assignment. Notwithstanding anything to
the contrary contained herein, if at any time Bank of America assigns all of its
Revolving Credit Commitment and Revolving Credit Loans pursuant to subsection
(b) above, Bank of America may, upon 30 days’ notice to the Borrower
Representative and the Lenders, resign as L/C Issuer. In the event of any such
resignation as L/C Issuer, the Borrower Representative shall be entitled to
appoint from among the Lenders a successor L/C Issuer hereunder; provided,
however, that no failure by the Borrower Representative to appoint any such
successor shall affect the resignation of Bank of America as L/C Issuer. If Bank
of America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)). Upon the appointment of a successor L/C
Issuer, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer, and (b) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.
(g)    Disqualified Institutions. (i) No assignment or participation shall be
made to any Person that was a Disqualified Institution as of the date (the
“Trade Date”) on which the assigning Lender entered into a binding agreement to
sell and assign all or a portion of its rights and obligations under this
Agreement to such Person (unless the Borrowers have consented to such assignment
in writing in their sole and absolute discretion, in which case such Person will
not be considered a Disqualified Institution for the purpose of such assignment
or participation). For the avoidance of doubt, with respect to any assignee that
becomes a Disqualified Institution after the applicable Trade Date (including as
a result of the delivery of an update to the Disqualified Institutions List
pursuant to the definition of “Disqualified Institution”), (x) such assignee
shall not retroactively be disqualified from becoming a Lender and (y) the
execution by the Borrowers of an Assignment and Assumption with respect to such
assignee will not by itself result in such assignee no longer being considered a
Disqualified Institution. Any assignment in violation of this clause (g)(i)
shall not be void, but the other provisions of this clause (g) shall apply.
(ii)    If any assignment or participation is made to any Disqualified
Institution without the Borrowers’ prior written consent in violation of clause
(i) above, or if any Person becomes a Disqualified Institution after the
applicable Trade Date, the Borrowers may, at their sole expense and effort, upon
notice to the applicable Disqualified Institution and the Administrative Agent,
(A) terminate any Revolving Credit Commitment of such Disqualified Institution
and repay all obligations of the Borrowers owing to such Disqualified
Institution in connection with such Revolving Credit Commitment (but only to the
extent that no proceeds of Revolving Credit Loans are used to make such
repayment), (B) in the case of outstanding Term Loans held by Disqualified
Institutions, purchase or prepay such Term Loans by paying the lesser of (x) the
principal amount

147

--------------------------------------------------------------------------------






thereof and (y) the amount that such Disqualified Institution paid to acquire
such Term Loans, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder (but, in each
case under this clause (B), only to the extent that no proceeds of Revolving
Credit Loans are used to make such purchase or prepayment) and/or (C) require
such Disqualified Institution to assign, without recourse (in accordance with
and subject to the restrictions contained in this Section 11.06), all of its
interest, rights and obligations under this Agreement to one or more Eligible
Assignees at the lesser of (x) the principal amount thereof and (y) the amount
that such Disqualified Institution paid to acquire such interests, rights and
obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder.
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to the Lenders by the
Borrowers, the Administrative Agent or any other Lender, (y) attend or
participate in meetings attended by the Lenders and the Administrative Agent, or
(z) access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative Agent
or the Lenders and (B) (x) for purposes of any consent to any amendment, waiver
or modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Institution will be deemed to have consented in the same proportion
as the Lenders that are not Disqualified Institutions consented to such matter,
and (y) for purposes of voting on any plan of reorganization or plan of
liquidation pursuant to any Debtor Relief Laws (a “Bankruptcy Plan”), each
Disqualified Institution party hereto hereby agrees (1) not to vote on such
Bankruptcy Plan, (2) if such Disqualified Institution does vote on such
Bankruptcy Plan notwithstanding the restriction in the foregoing clause (1),
such vote will be deemed not to be in good faith and shall be “designated”
pursuant to Section 1126(e) of the Bankruptcy Code (or any similar provision in
any other Debtor Relief Laws), and such vote shall not be counted in determining
whether the applicable class has accepted or rejected such Bankruptcy Plan in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by the Bankruptcy Court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).
(iv)    The Administrative Agent shall have the right, and the Borrowers hereby
expressly authorize the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrowers on Schedule IV and any
update thereto from time to time (the “Disqualified Institutions List”) on the
Platform, including that portion of the Platform that is designated for “public
side” Lenders and/or (B) provide Disqualified Institutions List to each Lender
requesting the same.
(v)    The Administrative Agent shall not be responsible or have any liability
for, or have any duty to ascertain, inquire into, monitor or enforce, compliance
with the provisions of any Loan Document relating to Disqualified Institutions.
Without limiting the generality of the foregoing, the Administrative Agent shall
not (x) be obligated to ascertain, monitor or inquire as to whether any Lender
or Participant or prospective Lender or Participant is a Disqualified
Institution

148

--------------------------------------------------------------------------------






or (y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
Disqualified Institution.
11.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.14(c) or Section 11.01 or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to a Borrower and
its obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i) any rating agency in connection with rating the Parent or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrowers or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than a Loan Party. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments. For purposes of
this Section, “Information” means all information received from the Parent or
any Subsidiary thereof relating to the Parent or any Subsidiary thereof or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Parent or any Subsidiary
thereof, provided that, in the case of information received from the Parent or
any Subsidiary thereof after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Parent or a Subsidiary thereof, as the case may be, (b) it has developed
compliance procedures regarding the use of material

149

--------------------------------------------------------------------------------






non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States Federal
and state securities Laws.
11.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Borrower or any other Loan Party against any and all of the obligations
of such Borrower or such other Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer or their
respective Affiliates, irrespective of whether or not such Lender, L/C Issuer or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Borrower or such other Loan Party
may be contingent or unmatured or are owed to a branch, office or Affiliate of
such Lender or the L/C Issuer different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided, that in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.17
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have. Each Lender and the L/C Issuer agrees
to notify the Borrower Representative and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.
11.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Revolving Credit
Loans or, if it exceeds such unpaid principal, refunded to the Borrowers. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
11.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute

150

--------------------------------------------------------------------------------






an original, but all of which when taken together shall constitute a single
contract. This Agreement, the other Loan Documents, and any separate letter
agreements with respect to fees payable to the Administrative Agent or the L/C
Issuer, constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging means
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.
11.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation (other than
unasserted contingent obligations) shall remain unpaid or unsatisfied or any
Letter of Credit shall remain outstanding.
11.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
11.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent or the L/C Issuer, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.
11.13    Replacement of Lenders. If the Borrowers are entitled to replace a
Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender, then the Borrowers may, at their
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.06), all of its interests, rights (other than its
existing rights to payments pursuant to Sections 3.01 and 3.04) and obligations
under this Agreement and the other Loan Documents to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

151

--------------------------------------------------------------------------------






(a)    the Borrowers shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 11.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
11.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH

152

--------------------------------------------------------------------------------






NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
11.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
11.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging

153

--------------------------------------------------------------------------------






and other services regarding this Agreement provided by the Administrative
Agent, the Arrangers, the Bookrunner and the Lenders are arm’s-length commercial
transactions between each Borrower, each other Loan Party and their respective
Affiliates, on the one hand, and the Administrative Agent, the Arrangers, the
Bookrunner and the Lenders, on the other hand, (B) the Borrowers and the other
Loan Parties have consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) each Borrower and each
other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, each Arranger, the
Bookrunner and each Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for any Borrower,
any other Loan Party or any of their respective Affiliates, or any other Person
and (B) neither any Arranger, the Administrative Agent, the Bookrunner nor any
Lender has any obligation to any Borrower, any other Loan Party or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arrangers, the Bookrunner and
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers, the
other Loan Parties and their respective Affiliates, and neither any Arranger,
the Administrative Agent, the Bookrunner nor any Lender has any obligation to
disclose any of such interests to any Borrower, any other Loan Party or any of
their respective Affiliates. To the fullest extent permitted by applicable law,
each Borrower and each other Loan Party hereby waives and releases any claims
that it may have against the Administrative Agent, the Arrangers, the Bookrunner
or any Lender with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
11.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation, Assignment
and Assumptions, amendments or other modifications, Loan Notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.
11.18    USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Loan Parties that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information

154

--------------------------------------------------------------------------------






that identifies each Loan Party, which information includes the name and address
of each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. The Loan Parties shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.
11.19    Joint and Several Liability. Each of the Borrowers shall be jointly and
severally liable with the other Borrowers for the Obligations. Each Borrower
acknowledges that it is a co-borrower hereunder and is jointly and severally
liable under this Agreement and the other Loan Documents. Any payment made by a
Borrower in respect of Obligations owing by one or more Borrowers shall be
deemed a payment of such Obligations by and on behalf of all Borrowers. All
Loans or other Credit Extensions extended to or on behalf of any Borrower or
requested by any Borrower shall be deemed to be Loans or Credit Extensions
extended for or on behalf of each of the Borrowers, and each Borrower hereby
authorizes each other Borrower to effectuate Loans and other Credit Extensions
on its behalf.
Each Borrower agrees that the joint and several liability of the Borrowers
provided for in this Section 11.19 shall not be impaired or affected by any
modification, supplement, extension or amendment or any contract or agreement to
which the other Borrowers may hereafter agree (other than an agreement signed by
the Administrative Agent and the Lenders specifically releasing such liability),
nor by any delay, extension of time, renewal, compromise or other indulgence
granted by the Administrative Agent or any Lender with respect to any of the
Obligations, nor by any other agreements or arrangements whatsoever with the
other Borrowers or with any other person, each Borrower hereby waiving all
notice of such delay, extension, release, substitution, renewal, compromise or
other indulgence, and hereby consenting to be bound thereby as fully and
effectually as if it had expressly agreed thereto in advance. The liability of
each Borrower is direct and unconditional as to all Obligations, and may be
enforced without requiring the Administrative Agent or any Lender first to
resort to any other right, remedy or security. Except to the extent otherwise
provided herein, each Borrower hereby expressly waives promptness, diligence,
notice of acceptance and any other notice with respect to any of the
Obligations, the Notes, this Agreement or any other Loan Document and any
requirement that the Administrative Agent or any Lender protect, secure, perfect
or insure any Lien or any property subject thereto or exhaust any right or take
any action against any Borrower or any other person or any collateral.
Each Borrower hereby irrevocably waives and releases each other Borrower from
all “claims” (as defined in Section 101(5) of the Bankruptcy Code) to which such
Borrower is or would be entitled by virtue of the provisions of the first
paragraph of this Section 11.19 or the performance of such Borrower’s
obligations thereunder including, without limitation, any right of subrogation
(whether contractual, under Section 509 of the Bankruptcy Code or otherwise),
reimbursement, contribution, exoneration or similar right, or indemnity, or any
right of recourse to security for any Obligations.
11.20    Operating Partnership as Borrower Representative. Each Loan Party
hereby irrevocably appoints the Operating Partnership as the Borrower
Representative agent and attorney-in-fact for such Loan Party. Each Loan Party
hereby irrevocably appoints and authorizes the Borrower Representative to (i)
provide all notices and instructions under this Agreement and (ii) take such
action as the Borrower Representative deems appropriate on its behalf to obtain
Loans and to exercise such other powers as are reasonably incidental thereto to
carry out the purposes of

155

--------------------------------------------------------------------------------






this Agreement. The Administrative Agent and the Lenders shall be entitled to
rely upon any request, notice or other communication received by them from the
Operating Partnership on behalf of any or all Loan Parties, and shall be
entitled to treat their giving of any notice hereunder to the Operating
Partnership in accordance with the provisions of this Agreement as notice to any
or all Loan Parties, as the context may require. Each Loan Party hereby
severally agrees to indemnify each Lender and the Administrative Agent and hold
each Lender and the Administrative Agent harmless against any and all liability,
expense, loss or claim of damage or injury, made against the Lenders and the
Administrative Agent by such Loan Party or by any third party whosoever, arising
from or incurred by reason of the Lenders’ or the Administrative Agent’s relying
on any instructions of the Borrower Representative on behalf of such Loan Party.
11.21    Assumption of Obligations; Amendment and Restatement; Continuing
Obligations.
(a)    The Operating Partnership is hereby added as a “Borrower” under this
Agreement and the other Loan Documents and hereby (i) agrees to be bound by all
of the terms and provisions of this Agreement and the other Loan Documents
applicable to a “Borrower” or the “Borrower” and (ii) assumes, jointly and
severally with American Residential Leasing, all obligations and liabilities of
American Residential Leasing of every type and nature set forth herein and in
the other Loan Documents, including all Obligations of American Residential
Leasing (it being agreed by the Operating Partnership and American Residential
Leasing that such assumption is not intended to, and does not, discharge or
otherwise release American Residential Leasing from any of its obligations or
liabilities under this Agreement and the other Loan Documents). Each Loan Party
hereby acknowledges, agrees and warrants for the benefit of each Secured Party
that there are no rights of set-off or counterclaim, nor any defenses of any
kind, whether legal, equitable or otherwise, that would enable such Loan Party
to avoid or delay timely performance of any such obligations or liabilities so
assumed.
(b)    As of the Restatement Effective Date, the “Lenders” under (and as defined
in) the Existing Credit Agreement shall be Lenders under this Agreement with
Commitments as set forth on Schedule 2.01 hereto. On the Restatement Effective
Date, the Existing Credit Agreement shall be amended, restated and superseded in
its entirety by this Agreement. The parties hereto acknowledge and agree that
(a) this Agreement and the other Loan Documents, whether executed and delivered
in connection herewith or otherwise, do not constitute a novation, payment and
reborrowing, or termination of the obligations of any Borrower under the
Existing Credit Agreement as in effect prior to the Restatement Effective Date
and (b) such obligations are in all respects continuing (as amended and restated
hereby) with only the terms thereof being modified as provided in this
Agreement. Without limiting the generality of the foregoing, (i) all “Revolving
Credit Loans” outstanding under (and as defined in) the Existing Credit
Agreement shall on the Restatement Effective Date become Revolving Credit Loans
hereunder, (ii) all other obligations outstanding under the Existing Credit
Agreement shall on the Restatement Effective Date be obligations under this
Agreement and (iii) all references to the “Credit Agreement” contained in any
Loan Document shall be deemed to refer to this Agreement. To the extent the
Existing Credit Agreement provides that certain terms survive the termination of
the Existing Credit Agreement or survive the payment in full of principal,
interest and all other amounts

156

--------------------------------------------------------------------------------






payable thereunder, then such terms shall survive the amendment and restatement
of the Existing Credit Agreement.
(c)    On the Restatement Effective Date, the Existing Revolving Credit Notes,
if any, held by each Revolving Credit Lender shall be deemed to be cancelled
and, if such Revolving Credit Lender has requested a Revolving Credit Note
hereunder, amended and restated by the Revolving Credit Note delivered hereunder
on or about the Restatement Effective Date (regardless of whether any Revolving
Credit Lender shall have delivered to the Borrowers for cancellation the
Existing Revolving Credit Note held by it). Each Revolving Credit Lender,
whether or not requesting a Revolving Credit Note hereunder, shall use its
commercially reasonable efforts to deliver the Existing Revolving Credit Notes
held by it to the Borrowers for cancellation and/or amendment and restatement.
All amounts owing under, and evidenced by, the Existing Revolving Credit Notes
as of the Restatement Effective Date shall continue to be outstanding hereunder,
and shall from and after the Restatement Effective Date, if requested by the
Revolving Credit Lender holding such Existing Revolving Credit Note, be
evidenced by the Revolving Credit Note delivered hereunder and shall in any
event be evidenced by, and governed by the terms of, this Agreement. Each
Revolving Credit Lender hereby agrees to indemnify and hold harmless the Loan
Parties from and against any and all liabilities, losses, damages, actions or
claims that may be imposed on, incurred by or asserted against any Loan Party
arising out of such Revolving Credit Lender’s failure to deliver the Original
Credit Notes held by it to the Borrowers for cancellation, subject to the
condition that the Borrowers shall not make any payment to any Person claiming
to be the holder of any such Existing Revolving Credit Note unless such
Revolving Credit Lender is first notified of such claim and is given the
opportunity, at such Revolving Credit Lender’s sole cost and expense, to assert
any defenses to such payment.



157

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
BORROWERS:
 
 
 
 
 
AMERICAN RESIDENTIAL LEASING
COMPANY, LLC
 
 
 
 
 
By:
/s/ Shant Koumriqian
 
Name:
Shant Koumriqian
 
Title:
Chief Financial Officer and Treasurer
 
 
 
 
 
AMERICAN RESIDENTIAL PROPERTIES
OP, L.P.
 
By: American Residential GP, LLC, its general
partner
 
 
 
 
 
By:
/s/ Shant Koumriqian
 
Name:
Shant Koumriqian
 
Title:
Chief Financial Officer and Treasurer
 
 
 
 




[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------








 
GUARANTORS:
 
 
 
 
 
AMERICAN RESIDENTIAL PROPERTIES,
INC.
 
 
 
 
 
By:
/s/ Shant Koumriqian
 
Name:
Shant Koumriqian
 
Title:
Chief Financial Officer and Treasurer
 
 
 
 
 
AMERICAN RESIDENTIAL GP, LLC
 
 
 
 
 
By:
/s/ Shant Koumriqian
 
Name:
Shant Koumriqian
 
Title:
Chief Financial Officer and Treasurer
 
 
 
 
 
AMERICAN RESIDENTIAL PROPERTIES
TRS, LLC
 
 
 
 
 
By:
/s/ Shant Koumriqian
 
Name:
Shant Koumriqian
 
Title:
Chief Financial Officer and Treasurer




[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------






 
 
 
 
 
 
BANK OF AMERICA, N.A., as
Administrative Agent
 
 
 
 
By:
/s/ Kelly Weaver
 
 
Name: Kelly Weaver
 
 
Title: Vice President
 
 
 


Signature Page to American Residential Second Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------






 
 
 
 
 
 
BANK OF AMERICA, N.A., as a Lender and L/C
Issuer
 
 
 
 
By:
/s/ Michael J. Kauffman
 
 
Name: Michael J. Kauffman
 
 
Title: Vice President
 
 
 


Signature Page to American Residential Second Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------






 
 
 
 
 
 
DEUTSCHE BANK AG, NEW YORK
BRANCH, as a Lender
 
 
 
 
By:
/s/ R. Christopher Jones
 
 
Name: R. Christopher Jones
 
 
Title: Director
 
 
 
 
By:
/s/ Menahem Namer
 
 
Name: Menahem Namer
 
 
Title: Vice President
 
 
 


Signature Page to American Residential Second Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------






 
 
 
 
 
 
MORGAN STANLEY SENIOR FUNDING,
INC., as a Lender
 
 
 
 
By:
/s/ Michael King
 
 
Name: Michael King
 
 
Title: Vice President
 
 
 


Signature Page to American Residential Second Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------






 
 
 
 
 
 
KEYBANK NATIONAL ASSOCIATION, as a
Lender
 
 
 
 
By:
/s/ Jennifer L. Power
 
 
Name: Jennifer L. Power
 
 
Title: Vice President
 
 
 


Signature Page to American Residential Second Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------






 
 
 
 
 
 
BARCLAYS BANK PLC, as a Lender
 
 
 
 
By:
/s/ Christopher Lee
 
 
Name: Christopher Lee
 
 
Title: Vice President
 
 
 


Signature Page to American Residential Second Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------






 
 
 
 
 
 
RAYMOND JAMES BANK, N.A., as a Lender
 
 
 
 
By:
/s/ James M. Armstrong
 
 
Name: James M. Armstrong
 
 
Title: Senior Vice President
 
 
 




Signature Page to American Residential Second Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------






SCHEDULE I


Excluded Subsidiaries


1.2014-SFR1 Equity Owner LLC
2.ARP 2014-1 Borrower, LLC
3.ARP 2014-1 Depositor, LLC
4.ARP Management Arizona, LLC
5.ARP Management Georgia, LLC
6.ARP Management Tennessee, LLC
7.ARP Management Texas, LLC
8.Flat Iron VI LLC*
9.Red Rock River LLC*
10.Siphon Draw LLC*
11.Las Piedras Owners Association**
12.Regents Village Homeowners’ Association**


*Joint ventures in which American Residential Properties OP, L.P. holds an
equity interest of approximately 78% of Flat Iron VI LLC, 62% of Red Rock River
LLC and 80% of Siphon Draw LLC.
**Homeowner Associations where American Residential Leasing Company, LLC holds
at least majority membership interest and entity is not a subsidiary.



--------------------------------------------------------------------------------






SCHEDULE II


Excluded Pledge Subsidiaries


1.    2014-SFR1 Equity Owner LLC
2.    ARP 2014-1 Borrower, LLC
3.    ARP 2014-1 Depositor, LLC



--------------------------------------------------------------------------------






SCHEDULE III


Subsidiary Guarantors




None.



--------------------------------------------------------------------------------






SCHEDULE IV


Disqualified Institutions


Intentionally left blank.



--------------------------------------------------------------------------------






SCHEDULE 2.01


Commitments and Applicable Percentages


Intentionally left blank.



--------------------------------------------------------------------------------






SCHEDULE 5.12(d)


Pension Plans


None.



--------------------------------------------------------------------------------






SCHEDULE 5.13


Subsidiaries and Other Equity Investments


5.13(a)


Entity


Type of Interest
Owner(s)
American Residential GP, LLC
Membership Interests
American Residential Properties, Inc. – 100%
American Residential Properties OP, L.P.
General Partner
American Residential GP, LLC – 0.36%
American Residential Leasing Company, LLC


Limited Partners
American Residential Properties OP, L.P. – 97.5%
American Residential Management, Inc. – 0.53%
Laurie A. Hawkes – 0.70%
Stephen G. Schmitz – 0.67%
Shant Koumriqian – 0.06%
Christopher J. Byce – 0.03%
Lani B. Porter– 0.03%
Douglas N. Benham – 0.02%
David M. Brain – 0.02%
Kathleen J. Burda – 0.02%
Keith R. Guericke – 0.02%
Todd W. Mansfield – 0.02%
Patricia B. Dietz – 0.01%
Andrew G. Kent – <0.01%
American Residential Leasing Company, LLC
Membership Interests
American Residential Properties OP, L.P. – 100%
American Residential Properties TRS, LLC
Membership Interests
American Residential Properties OP, L.P. – 100%




--------------------------------------------------------------------------------






5.13(b)


Name
Entity Type
Principal Place of Business
Jurisdiction of Formation
American Residential Leasing Company, LLC
limited liability company
7047 E. Greenway Parkway, Suite 350
Scottsdale, AZ 85254
Delaware
American Residential Properties, Inc.
corporation
7047 E. Greenway Parkway, Suite 350
Scottsdale, AZ 85254
Maryland
American Residential GP, LLC
limited liability company
7047 E. Greenway Parkway, Suite 350
Scottsdale, AZ 85254
Delaware
American Residential Properties OP, L.P.
limited partnership
7047 E. Greenway Parkway, Suite 350
Scottsdale, AZ 85254
Delaware
American Residential Properties TRS, LLC
limited liability company
7047 E. Greenway Parkway, Suite 350
Scottsdale, AZ 85254
Delaware






--------------------------------------------------------------------------------






SCHEDULE 7.01


Existing Liens




None.



--------------------------------------------------------------------------------






SCHEDULE 11.02


Administrative Agent’s Office; Certain Addresses for Notices;
Taxpayer Identification Numbers


Intentionally left blank.



--------------------------------------------------------------------------------








EXHIBIT A


FORM OF LOAN NOTICE


Date: ___________, _____
To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:


Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of November 24, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among American
Residential Properties OP, L.P., a Delaware limited partnership (the “Operating
Partnership”), and American Residential Leasing Company, LLC, a Delaware limited
liability company (“American Residential Leasing” and together with the
Operating Partnership, the “Borrowers”), American Residential Properties, Inc.,
American Residential GP, LLC, American Residential Properties TRS, LLC and the
Subsidiaries of the Operating Partnership from time to time party thereto, as
guarantors, the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent and L/C Issuer.


The undersigned hereby requests (select one):


A Borrowing of Revolving Credit Loans    


A Borrowing of Term Loans    


A conversion or continuation of Revolving Credit Loans


A conversion or continuation of Term Loans




1.    On      (a Business Day).


2.    In the amount of $    .


3.    Comprised of         .
        [Type of Loan requested]


4.    For Eurodollar Rate Loans: with an Interest Period of      months.

A-1 -1
Form of Loan Notice



--------------------------------------------------------------------------------










5.    The Revolving Credit Loans, if any, borrowed hereunder shall be disbursed
to the following deposit account:
____________________
____________________
____________________


6.    The Revolving Credit Loan, if any, requested herein complies with Section
2.01(a) of the Agreement.


7.    The Term Loans, if any, borrowed hereunder shall be disbursed to the
following deposit account:
____________________
____________________
____________________


8.    The Term Loan, if any, requested herein complies with Section 2.01(b) of
the Agreement.







A-1 -2
Form of Loan Notice



--------------------------------------------------------------------------------








[The Borrower Representative hereby represents and warrants that the conditions
specified in Sections 4.02(a), (b), and (d) of the Agreement have been satisfied
on and as of the date of the proposed Credit Extension.]1 




BORROWER REPRESENTATIVE:
 
AMERICAN RESIDENTIAL PROPERTIES OP, L.P.
By: American Residential GP, LLC, its general partner


By: _____________________________________
Name: ___________________________________
Title: ____________________________________
























































_________________________
1 Only applicable to a Borrowing

A-1 -3
Form of Loan Notice



--------------------------------------------------------------------------------






EXHIBIT B-1


FORM OF REVOLVING CREDIT NOTE
        


FOR VALUE RECEIVED, each of the undersigned (each a “Borrower” and collectively
the “Borrowers”), hereby, jointly and severally, promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Revolving Credit Loan from time to time made by the Lender to the
Borrowers under that certain Second Amended and Restated Credit Agreement, dated
as of November 24, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among the Borrowers,
American Residential Properties, Inc., American Residential GP, LLC, American
Residential Properties TRS, LLC and the Subsidiaries of American Residential
Properties OP, L.P. from time to time party thereto, as guarantors, the Lenders
from time to time party thereto and Bank of America, N.A., as Administrative
Agent and L/C Issuer.


The Borrowers, jointly and severally, promise to pay interest on the unpaid
principal amount of each Revolving Credit Loan made by the Lender from the date
of such Revolving Credit Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest with respect to each Revolving Credit Loan shall be
made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.


This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein. This Revolving
Credit Note is also entitled to the benefits of the Guaranty and is secured by
the Collateral. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Revolving Credit Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Revolving Credit
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Revolving Credit Note and endorse thereon the
date, amount and maturity of its Revolving Credit Loans and payments with
respect thereto.


Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.

B-1
Form of Revolving Credit Note



--------------------------------------------------------------------------------






THIS REVOLVING CREDIT NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.




AMERICAN RESIDENTIAL LEASING COMPANY, LLC


By: _____________________________________
Name: ___________________________________
Title: ____________________________________




AMERICAN RESIDENTIAL PROPERTIES OP, L.P.
By: American Residential GP, LLC, its general partner


By: _____________________________________
Name: ___________________________________
Title: ____________________________________





B-2
Form of Revolving Credit Note



--------------------------------------------------------------------------------






REVOLVING CREDIT LOANS AND PAYMENTS WITH RESPECT THERETO


Date
 
Type of Revolving Credit Loan Made
 
Amount of Revolving Credit Loan Made
 
End of Interest Period
 
Amount of Principal or Interest Paid This Date
 
Outstanding Principal Balance This Date
 
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




B-3
Form of Revolving Credit Note



--------------------------------------------------------------------------------






EXHIBIT B-2


FORM OF TERM NOTE
        


FOR VALUE RECEIVED, each of the undersigned (each a “Borrower” and collectively
the “Borrowers”), hereby, jointly and severally, promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of the Term Loan made by the Lender to the Borrowers under that certain Second
Amended and Restated Credit Agreement, dated as of November 24, 2015 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among the Borrowers, American Residential Properties, Inc.,
American Residential GP, LLC, American Residential Properties TRS, LLC and the
Subsidiaries of American Residential Properties OP, L.P. from time to time party
thereto, as guarantors, the Lenders from time to time party thereto and Bank of
America, N.A., as Administrative Agent and L/C Issuer.


The Borrowers, jointly and severally, promise to pay interest on the unpaid
principal amount of the Term Loan made by the Lender from the date of such Term
Loan until such principal amount is paid in full, at such interest rates and at
such times as provided in the Agreement. All payments of principal and interest
with respect to the Term Loan shall be made to the Administrative Agent for the
account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.


This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term Note is also entitled to
the benefits of the Guaranty and is secured by the Collateral. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Term Note shall become,
or may be declared to be, immediately due and payable all as provided in the
Agreement. The Term Loan made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Term Note and endorse
thereon the date, amount and maturity of its Term Loan and payments with respect
thereto.


Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

B - 1
Form of Term Note



--------------------------------------------------------------------------------






THIS TERM NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.




AMERICAN RESIDENTIAL LEASING COMPANY, LLC


By: _____________________________________
Name: ___________________________________
Title: ____________________________________




AMERICAN RESIDENTIAL PROPERTIES OP, L.P.
By: American Residential GP, LLC, its general partner


By: _____________________________________
Name: ___________________________________
Title: ____________________________________





B - 2
Form of Term Note



--------------------------------------------------------------------------------






TERM LOANS AND PAYMENTS WITH RESPECT THERETO


Date
 
Type of Term Loan Made
 
Amount of Term Loan Made
 
End of Interest Period
 
Amount of Principal or Interest Paid This Date
 
Outstanding Principal Balance This Date
 
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




B - 3
Form of Term Note



--------------------------------------------------------------------------------






EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE


Financial Statement Date: ,
To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:


Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of November 24, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among American
Residential Properties OP, L.P., a Delaware limited partnership (the “Operating
Partnership”), and American Residential Leasing Company, LLC, a Delaware limited
liability company (“American Residential Leasing” and together with the
Operating Partnership, the “Borrowers”), American Residential Properties, Inc.
(the “Parent”), American Residential GP, LLC, American Residential Properties
TRS, LLC and the Subsidiaries of the Operating Partnership from time to time
party thereto, as guarantors, the Lenders from time to time party thereto and
Bank of America, N.A., as Administrative Agent and L/C Issuer.


The undersigned Responsible Officer of the Parent hereby certifies as of the
date hereof that he/she is the [Chief Executive Officer][Chief Financial
Officer][Treasurer][Controller] of the Parent, and that, as such, he/she is
authorized to execute and deliver this Compliance Certificate to the
Administrative Agent on behalf of the Loan Parties, and that:


[Use following paragraph 1 for fiscal year-end financial statements]
1.    The Loan Parties have delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Parent
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    The Loan Parties have delivered the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Parent ended as of the above date. Such financial statements fairly present the
financial condition, results of operations, shareholders’ equity and cash flows
of the Consolidated Group in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.


2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Loan Parties during the accounting period covered by such financial
statements.


3.    A review of the activities of the Loan Parties during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Loan Parties performed and
observed all their respective Obligations under the Loan Documents, and

C - 1
Form of Compliance Certificate

--------------------------------------------------------------------------------








[select one:]


[to the best knowledge of the undersigned, during such fiscal period each Loan
Party performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]
--or--
[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]
4.    The representations and warranties of the Loan Parties contained in
Article V of the Agreement, and any representations and warranties of any Loan
Party that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct on and as of the date
hereof, except (i) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects as of such earlier date, (ii) any representation or
warranty that is already by its terms qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct in all respects as
of such date after giving effect to such qualification and (iii) that the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to subsection (a) or (b), respectively, of Section 6.01, including the
statements in connection with which this Compliance Certificate is delivered.


5.    The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of

            ,         .


AMERICAN RESIDENTIAL PROPERTIES, INC.


By: _____________________________________
Name: ___________________________________
Title: ____________________________________











C - 2
Form of Compliance Certificate

--------------------------------------------------------------------------------






For the Quarter/Year ended _____________________ (“Statement Date”)


SCHEDULE 1
to the Compliance Certificate
($ in 000’s)




I. Section 7.11(a) – Maximum Leverage Ratio.




A.
Total Indebtedness at Statement Date:
 
$
B.
Total Asset Value at Statement Date:
 
 
 
1.
Book value of the total assets of the Consolidated Group on Statement Date
determined in accordance with GAAP:


 
$
 
2.
All accumulated depreciation and amortization of Acquired Lease Intangibles of
the Consolidated Group as of Statement Date determined in accordance with GAAP:


 
$
 
3.
Total Asset Value at Statement Date (Line I.B.1. + Line I.B.2.):


 
$
C.
Ratio of Total Indebtedness at Statement Date to Total Asset Value at Statement
Date (Line I.A. ÷ Line I.B.3, expressed as a percentage):
 
%
D.
Required Maximum Leverage Ratio
 
Compliance:
 
(Line I.C. < 65%)


 
(Yes or No)




C - 3
Form of Compliance Certificate

--------------------------------------------------------------------------------








II. Section 7.11(b) – Minimum Tangible Net Worth.
A.
Tangible Net Worth at Statement Date:
 
$
 
1.
Total equity of the Consolidated Group at Statement Date, determined in
accordance with GAAP:


 
$
 
2.
All intangible assets (other than Acquired Lease Intangibles) of the
Consolidated Group at Statement Date, determined in accordance with GAAP:




 
$
 
3.
all accumulated depreciation and amortization of Acquired Lease Intangibles of
the Consolidated Group at Statement Date, determined in accordance with GAAP:


 
$
 
4.
Tangible Net Worth at Statement Date (Line II.A.1. - Line II.A.2. + Line
II.A.3):
 
$
B.
75% of Consolidated Tangible Net Worth as of the last day of the fiscal quarter
most recently ended prior to the Restatement Effective Date:


 
$ [from credit agreement]
C.
75% of Net Cash Proceeds received by the Parent after the last day of the fiscal
quarter most recently ended prior to the Restatement Effective Date and on or
prior to the Statement Date from issuances and sales of Equity Interests of the
Parent (other than Net Cash Proceeds received (x) from Subsidiaries of the
Parent or (y) within 90 days before or after the redemption, retirement or
repurchase of Equity Interests in the Parent up to the amount paid by the Parent
in connection with such redemption, retirement or repurchase, in each case
where, for the avoidance of doubt, the net effect is that the Parent shall not
have increased its net worth as a result of any such proceeds):


 
$
D.
Required Minimum Tangible Net Worth
 
Compliance:
 
(Line II.A.4. ≥ Line II.B + Line II.C. )




 
(Yes or No)




C - 4
Form of Compliance Certificate

--------------------------------------------------------------------------------






III. Section 7.11 (c) – Fixed Charge Coverage Ratio.


A.
EBITDA for the period of four consecutive fiscal quarters of the Parent ending
on Statement Date (“Subject Period”):


 
 
1.
Net Income for Subject Period:
 
$
 
2.
Non-recurring or extraordinary losses and expenses for Subject Period:
 
$
 
3.
Any loss resulting from the early extinguishment of indebtedness during Subject
Period:
 
$
 
4.
Net loss resulting from a Swap Contract (including by virtue of a termination
thereof) during Subject Period:
 
$
 
5.
Non-recurring or extraordinary gains for Subject Period:
 
$
 
6.
Non-cash equity compensation expense incurred during Subject Period:
 
$
 
7.
Any income or gain resulting from the early extinguishment of indebtedness
during Subject Period:
 
$
 
8.
Net income or gain resulting from a Swap Contract (including by virtue of a
termination thereof) during Subject Period:
 
$
 
9.
Any acquisition costs incurred during Subject Period in connection with the
acquisition of one or more leased, single-family homes, but only to the extent
such acquisition costs are required under GAAP to be accounted for as an expense
(as opposed to capitalized) on a consolidated income statement of the
Consolidated Group for Subject Period
 
$
 
10.
An amount which, in the determination of Net Income pursuant to clauses 1.
through 9. of this Line III.A for Subject Period, has been deducted for or in
connection with:
 
$
 
 
a.
Interest Expense (including, for the avoidance of doubt, non-cash interest
expense to the extent included in the determination of Interest Expense in
accordance with GAAP) for Subject Period:
 
$
 
 
b.
Income taxes for Subject Period:
 
$
 
 
c.
Depreciation for Subject Period:
 
$
 
 
d.
Amortization for Subject Period:
 
$
 
 
e.
Specified EBITDA addbacks (Line III.A.10.a. + Line III.A.10.b + Line III.A.10.c.
+ Line III.A.10.d.):


 
$
 
11.
Consolidated Group Pro Rata Share of the items listed in Lines III.A.1. -
III.A.10. attributable to the Consolidated Group’s interests in Unconsolidated
Affiliates:
 
$
 
12.
EBITDA for Subject Period (Line III.A.1.+ Line III.A.2. + Line III.A.3 + Line
III.A.4. + Line III.A.5. + Line III.A.6. + Line III.A.7. + Line III.A.8. + Line
III.A.9. + Line III.A.10.e. + Line III.A.11)
 
$




C - 5
Form of Compliance Certificate

--------------------------------------------------------------------------------






B.
Fixed Charges for Subject Period:
 
 
1.
Interest Expense for Subject Period (excluding non-cash interest expense to the
extent included in the determination of Interest Expense in accordance with
GAAP):


 
$
 
2.
Scheduled payments of principal on Total Indebtedness made or required to be
made during Subject Period (excluding any balloon payments payable on maturity
of any such Total Indebtedness):


 
$
 
3.
Amount of dividends or distributions paid or required to be paid by any member
of the Consolidated Group to any Person that is not a member of the Consolidated
Group during Subject Period in respect of its preferred Equity Interests:


 
$
 
4.
Consolidated Group Pro Rata Share of the items listed in Lines III.B.1. through
III.B.3. attributable to the Consolidated Group’s interests in Unconsolidated
Affiliates:    


 
$
 
5.
Fixed Charges (Line III.B.1 + Line III.B.2. + Line III.B.3. + Line III.B.4.):


 
$
C.
Fixed Charge Coverage Ratio (Line III.A.12. ÷ Line III.B.5.):
 
________ to 100
D.
Required Minimum Fixed Charge Coverage Ratio
 
Compliance:
 
(1.65 to 1.00)
 
(Yes or No)






C - 6
Form of Compliance Certificate

--------------------------------------------------------------------------------








IV. Section 7.11(d) -- Minimum Liquidity
A.
Unrestricted Cash on Statement Date:
 
1.
Aggregate amount of cash and Cash Equivalents of the Parent and its Subsidiaries
on Statement Date that are not subject to any pledge, Lien or control agreement
(excluding statutory Liens in favor of any depositary bank where such cash and
Cash Equivalents are maintained):
 
$
 
2.
Sum of amounts included in the foregoing clause (1) that are held by a Person
other than the Parent or any of its Subsidiaries as a deposit or security for
Contractual Obligations:
 
$
 
3.
Unrestricted Cash (Line IV.A.1 - Line IV.A.2.):
 
$
B.
Required Minimum Liquidity
 
Compliance:
 
$10,000,000
 
(Yes or No)








C - 7
Form of Compliance Certificate

--------------------------------------------------------------------------------






EXHIBIT D-1
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below
(including, without limitation, the Letters of Credit included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.


1.    Assignor[s]:    ______________________________


______________________________
[Assignor [is] [is not] a Defaulting Lender]
__________________________
1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
3Select as appropriate.
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

D-1-1
Form of Assignment and Assumption

--------------------------------------------------------------------------------










2.
Assignee[s]:    ______________________________



______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]


3.
Borrowers:    American Residential Properties OP, L.P. and American Residential
Leasing     Company, LLC are joint and several borrowers



4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement



5.
Credit Agreement:    Second Amended and Restated Credit Agreement, dated as of
November 24, 2015 among American Residential Properties OP, L.P. and American
Residential Leasing Company, LLC, as borrowers, American Residential Properties,
Inc., American Residential GP, LLC, American Residential Properties TRS, LLC and
the other Subsidiaries of American Residential Properties OP, L.P. from time to
time party thereto, as guarantors, the Lenders from time to time party thereto
and Bank of America, N.A., as Administrative Agent and L/C Issuer



6.    Assigned Interest[s]:








Assignor[s]5






Assignee[s]6




Facility
Assigned
Aggregate
Amount of
Commitments/Loans
for all Lenders7
Amount of
Commitment/Loans
Assigned
Percentage
Assigned of
Commitment/
Loans8




CUSIP
 Number
 
 
 
 
 
 
 
 
 
____________
$________________
$_________
____________%
 
 
 
____________
$________________
$_________
____________%
 
 
 
____________
$________________
$_________
____________%
 

[7.    Trade Date:    __________________]9 
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
__________________________
5 List each Assignor, as appropriate.
6List each Assignee and, if available, its market entity identifier, as
appropriate.
7 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
8 Set forth, to at least 9 decimals, as a percentage of the Commitment/Revolving
Credit Loans of all Lenders thereunder.
9 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

D-1-2
Form of Assignment and Assumption

--------------------------------------------------------------------------------










The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR[S]10 


[NAME OF ASSIGNOR]




By: _____________________________
Title: ____________________________


[NAME OF ASSIGNOR]




By: _____________________________
Title: ____________________________




ASSIGNEE[S]11 


[NAME OF ASSIGNEE]




By: _____________________________
Title: ____________________________




[NAME OF ASSIGNEE]




By: _____________________________
Title: ____________________________


















__________________________________________________ 
10 Add additional signature blocks as needed
11 Add additional signature blocks as needed

D-1-3
Form of Assignment and Assumption

--------------------------------------------------------------------------------














[Consented to and]12 Accepted:


BANK OF AMERICA, N.A., as Administrative Agent




By: _____________________________
Title: ____________________________






[Consented to:]13 




BANK OF AMERICA, N.A., as L/C Issuer




By: _____________________________
Title: ____________________________










































__________________________________________________ 
12 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.


13 To be added only if the consent of the L/C Issuer is required by the terms of
the Credit Agreement.



D-1-4
Form of Assignment and Assumption

--------------------------------------------------------------------------------










[Consented to:]14 


BORROWER REPRESENTATIVE:




AMERICAN RESIDENTIAL PROPERTIES OP, L.P.


By: American Residential GP, LLC, its general partner




By: _____________________________
Title: ____________________________






























































__________________________________________________ 
14 To be added only if the consent of the Borrower Representative is required by
the terms of the Credit Agreement.



D-1-5
Form of Assignment and Assumption

--------------------------------------------------------------------------------






ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
is not a Disqualified Institution and it meets all the requirements to be an
assignee under Section 11.06(b)(iii) and (v) of the Credit Agreement (subject to
such consents, if any, as may be required under Section 11.06(b)(iii) of the
Credit Agreement), (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of [the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 6.01(a) or (b) thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

D-1-6
Form of Assignment and Assumption

--------------------------------------------------------------------------------






2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.





D-1-7
Form of Assignment and Assumption

--------------------------------------------------------------------------------






EXHIBIT D-2
FORM OF ADMINISTRATIVE QUESTIONNAIRE
(See attached)



D-2-1
Form of Administrative Questionnaire



--------------------------------------------------------------------------------








EXHIBIT E




FORM OF SOLVENCY CERTIFICATE


NOVEMBER 24, 2015


I, the undersigned chief financial officer of AMERICAN RESIDENTIAL PROPERTIES,
INC., a Maryland corporation (the “Parent”), DO HEREBY CERTIFY on behalf of the
Loan Parties that:


1.This certificate is furnished pursuant to Section 4.01(a)(viii) of the Second
Amended and Restated Credit Agreement, dated as of the date, hereof among
American Residential Properties OP, L.P., a Delaware limited partnership (the
“Operating Partnership”), and American Residential Leasing Company, LLC, a
Delaware limited liability company, as Borrowers, the Parent, American
Residential GP, LLC, American Residential Properties TRS, LLC and the
Subsidiaries of the Operating Partnership from time to time party thereto, as
guarantors, the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent and L/C Issuer. Capitalized terms used herein and
not defined herein shall have the meanings set forth in the Credit Agreement.
2.    After giving effect to the transactions to occur on the Restatement
Effective Date (including, without limitation, all Credit Extensions to occur on
the Restatement Effective Date), (a) the fair value of the property of each Loan
Party (individually and together with its Subsidiaries on a consolidated basis)
is greater than the total amount of liabilities, including contingent
liabilities, of such Loan Party, (b) the present fair salable value of the
assets of each Loan Party (individually and together with its Subsidiaries on a
consolidated basis) is not less than the amount that will be required to pay the
probable liability on its debts as they become absolute and matured, (c) each
Loan Party (individually and together with its Subsidiaries on a consolidated
basis) does not intend to, and does not believe it will, incur debts or
liabilities beyond its ability to pay such debts and liabilities as they mature,
(d) each Loan Party (individually and together with its Subsidiaries on a
consolidated basis) is not engaged in business or a transaction, and is not
about to engage in business or a transaction, for which its property would
constitute an unreasonably small capital, and (e) each Loan Party (individually
and together with its Subsidiaries on a consolidated basis) is able to pay its
debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
[Signature Page Follows]

E - 1
Form of Solvency Certificate

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate as of
the date first set forth above.
AMERICAN RESIDENTIAL PROPERTIES, INC.


By: _____________________________
Name: ___________________________
Title:    Chief Financial Officer





E - 2
Form of Solvency Certificate

--------------------------------------------------------------------------------






EXHIBIT F-1




FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of November 24, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among American
Residential Properties OP, L.P., a Delaware limited partnership (the “Operating
Partnership”) and American Residential Leasing Company, LLC, a Delaware limited
liability company (“American Residential Leasing” and together with the
Operating Partnership, the “Borrowers”), American Residential Properties, Inc.,
American Residential GP, LLC, American Residential Properties TRS, LLC and the
Subsidiaries of the Operating Partnership from time to time party thereto, as
guarantors, the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent and L/C Issuer.


Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of section 881(c)(3)(A) of the Code, (iii) it is not
a ten percent shareholder of any Borrower within the meaning of section
871(h)(3)(B) of the Code and (iv) it is not a controlled foreign corporation
related to any Borrower as described in section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower
Representative with a certificate of its non-U.S. Person status on IRS Form
W-8BENE (or W-8BEN, as applicable). By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower Representative
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower Representative and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
[NAME OF LENDER]
By: _____________________________________
Name: ___________________________________
Title: ____________________________________


Date: ________ __, 20[ ]






F -1
U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------






EXHIBIT F-2




FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of November 24, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among American
Residential Properties OP, L.P., a Delaware limited partnership (the “Operating
Partnership”) and American Residential Leasing Company, LLC, a Delaware limited
liability company (“American Residential Leasing” and together with the
Operating Partnership, the “Borrowers”), American Residential Properties, Inc.,
American Residential GP, LLC, American Residential Properties TRS, LLC and the
Subsidiaries of the Operating Partnership from time to time party thereto, as
guarantors, the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent and L/C Issuer.


Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of section 881(c)(3)(A) of the Code, (iii) it is not
a ten percent shareholder of any Borrower within the meaning of section
871(h)(3)(B) of the Code and (iv) it is not a controlled foreign corporation
related to any Borrower as described in section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower
Representative with a certificate of its non-U.S. Person status on IRS Form
W-8BENE (or W-8BEN, as applicable). By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower Representative
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower Representative and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
[NAME OF PARTICIPANT]
By: _____________________________________
Name: ___________________________________
Title: ____________________________________


Date: ________ __, 20[ ]





F - 2
U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------






EXHIBIT F-3


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of November 24, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among American
Residential Properties OP, L.P., a Delaware limited partnership (the “Operating
Partnership”), and American Residential Leasing Company, LLC, a Delaware limited
liability company (“American Residential Leasing” and together with the
Operating Partnership, the “Borrowers”), American Residential Properties, Inc.,
American Residential GP, LLC, American Residential Properties TRS, LLC and the
Subsidiaries of the Operating Partnership from time to time party thereto, as
guarantors, the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent and L/C Issuer.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BENE (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BENE (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
[NAME OF PARTICIPANT]
By: _____________________________________
Name: ___________________________________
Title: ____________________________________


Date: ________ __, 20[ ]



F - 3
U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------






EXHIBIT F-4
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of November 24, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among American
Residential Properties OP, L.P., a Delaware limited partnership (the “Operating
Partnership”), and American Residential Leasing Company, LLC, a Delaware limited
liability company (“American Residential Leasing” and together with the
Operating Partnership, the “Borrowers”), American Residential Properties, Inc.,
American Residential GP, LLC, American Residential Properties TRS, LLC and the
Subsidiaries of the Operating Partnership from time to time party thereto, as
guarantors, the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent and L/C Issuer.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower
Representative with IRS Form W-8IMY accompanied by one of the following forms
from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BENE (or W-8BEN, as applicable) or (ii) an IRS
Form W-8IMY accompanied by an IRS Form W-8BENE (or W-8BEN, as applicable) from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower Representative and the Administrative
Agent, and (2) the undersigned shall have at all times furnished the Borrower
Representative and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
[NAME OF LENDER]
By: _____________________________________
Name: ___________________________________
Title: ____________________________________


Date: ________ __, 20[ ]

F – 4
U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------






EXHIBIT G
FORM OF AVAILABILITY CERTIFICATE


Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of November 24, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among American
Residential Properties OP, L.P., a Delaware limited partnership (the “Operating
Partnership” or the “Borrower Representative”) and American Residential Leasing
Company, LLC, a Delaware limited liability company (“American Residential
Leasing” and together with the Operating Partnership, the “Borrowers”), American
Residential Properties, Inc., American Residential GP, LLC, American Residential
Properties TRS, LLC and the Subsidiaries of the Operating Partnership from time
to time party thereto, as guarantors, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent and L/C Issuer.
The undersigned Responsible Officer of the Borrower Representative hereby
certifies that as of the date hereof such Responsible Officer is the
____________ of the Borrower Representative, and that, as such, such Person is
authorized to execute and deliver this Availability Certificate in such Person’s
capacity as a Responsible Officer of the Borrower Representative (and not in any
individual capacity), and that the following amounts and calculations reflect
Availability as of the Calculation Date (as defined below):
AVAILABILITY CALCULATION
AS OF ___________________________ (the “Calculation Date”)


I. Revolving Credit Facility in effect as of the Calculation Date:
$_______________________
II. Term Facility in effect as of the Calculation Date:
$_______________________
III. Borrowing Base Amount as of the Calculation Date
   (see Schedule I attached hereto):


$_______________________


IV. Total Outstandings as of the Calculation Date:
$_______________________
V. Outstanding Recourse Indebtedness Amount as of the Calculation Date (see
Schedule XII attached hereto):
$_______________________
   Availability ((Lesser of (i) Line I + Line II and (ii) Line III) minus (Line
IV + Line V)):
$_______________________




G-1
Availability Certificate



--------------------------------------------------------------------------------








The undersigned further certifies in such Person’s capacity as a Responsible
Officer of the Borrower Representative (and not in any individual capacity) that
(i) on the date hereof, each of the Investment Properties included in the
calculation of Borrowing Base Amount satisfies each of the Borrowing Base
Eligibility Criteria listed in Section 2.18(a) of the Credit Agreement, (ii)
attached hereto as Schedule II is a calculation of the aggregate amount
contributed to the Borrowing Base Amount as of the Calculation Date from all
Eligible Investment Properties located in each individual county as a percentage
of the total Borrowing Base Amount as of the Calculation Date, (iii) attached
hereto as Schedule III is a calculation of the aggregate amount contributed to
the Borrowing Base Amount from Eligible Investment Properties that are not
single family detached houses as a percentage of the total Borrowing Base Amount
as of the Calculation Date, (iv) attached hereto as Schedule IV is a calculation
of the aggregate amount contributed to the Borrowing Base Amount as of the
Calculation Date from all Eligible Transitional Investment Properties and all
Eligible Unleased Investment Properties as a percentage of the total Borrowing
Base Amount as of the Calculation Date, (v) attached hereto as Schedule V is a
calculation of the aggregate amount contributed to the Borrowing Base Amount as
of the Calculation Date from all Short-Term Leased Investment Properties that
are subject to leases described in clause (ii) of the definition of Short-Term
Lease as a percentage of the total Borrowing Base Amount as of the Calculation
Date, (vi) attached hereto as Schedule VI is a calculation of the aggregate
amount contributed to the Borrowing Base Amount as of the Calculation Date from
all Short-Term Leased Investment Properties as a percentage of the total
Borrowing Base Amount as of the Calculation Date, (vii) attached hereto as
Schedule VII is a calculation of the aggregate amount contributed to the
Borrowing Base Amount as of the Calculation Date from all Investment Properties
that are not ARP Managed Investment Properties as a percentage of the total
Borrowing Base Amount as of the Calculation Date, (viii) attached hereto as
Schedule VIII is a calculation of the aggregate amount contributed to the
Borrowing Base Amount as of the Calculation Date from all Investment Properties
that are Legacy Managed Investment Properties as a percentage of the total
Borrowing Base Amount as of the Calculation Date, (ix) attached hereto as
Schedule IX is a calculation of the aggregate amount contributed to the
Borrowing Base Amount as of the Calculation Date from all Investment Properties
(other than Investment Properties included in the Mack Portfolio) that are NNN
Leased Investment Properties that are leased to any one lessee or affiliated
group of lessees (whether pursuant to one or more than one NNN Lease Agreements)
as a percentage of the total Borrowing Base Amount as of the Calculation Date,
(x) attached hereto as Schedule X is a calculation of the number of Investment
Properties included in the calculation of the Borrowing Base Amount as of the
Calculation Date, and the aggregate Investment Property Values of all such
Investment Properties, (xi) attached hereto as Schedule XI is a calculation of
the aggregate amount of Improvement Costs incurred by the Loan Parties for all
Investment Properties that are Eligible Investment Properties as of the
Calculation Date as a percentage of the aggregate Purchase Prices for all such
Eligible Investment Properties as of the Calculation Date, and (xi) attached
hereto as Schedule XII is a calculation of the Outstanding Recourse Indebtedness
Amount as of the Calculation Date.















G-2
Availability Certificate

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Availability Certificate
as of

the date first written above.
BORROWER REPRESENTATIVE:
AMERICAN RESIDENTIAL PROPERTIES OP, L.P.
By: American Residential GP, LLC, its general partner


By:______________________________________
Name: ___________________________________
Title: ____________________________________



Signature Page to Availability Certificate

--------------------------------------------------------------------------------






SCHEDULE I
to Availability Certificate
Borrowing Base Amount Calculation


(See Attached)

Schedule to Availability Certificate



--------------------------------------------------------------------------------






SCHEDULE II
to Availability Certificate
Calculation of the aggregate amount contributed to the Borrowing Base Amount as
of the Calculation Date from all Eligible Investment Properties located in each
individual county as a percentage of the total Borrowing Base Amount as of the
Calculation Date
(See Attached)





Schedule to Availability Certificate



--------------------------------------------------------------------------------






SCHEDULE III
to Availability Certificate
Calculation of the aggregate amount contributed to the Borrowing Base Amount
from Eligible Investment Properties that are not single family detached houses
as a percentage of the total Borrowing Base Amount as of the Calculation Date
(See Attached)





Schedule to Availability Certificate



--------------------------------------------------------------------------------






SCHEDULE IV
to Availability Certificate
Calculation of the aggregate amount contributed to the Borrowing Base Amount as
of the Calculation Date from all Eligible Transitional Investment Properties and
all Eligible Unleased Investment Properties as a percentage of the total
Borrowing Base Amount as of the Calculation Date
(See Attached)



Schedule to Availability Certificate



--------------------------------------------------------------------------------






SCHEDULE V
to Availability Certificate
Calculation of the aggregate amount contributed to the Borrowing Base Amount as
of the Calculation Date from all Short-Term Leased Investment Properties that
are subject to leases described in clause (ii) of the definition of Short-Term
Lease as a percentage of the total Borrowing Base Amount as of the Calculation
Date
(See Attached)



Schedule to Availability Certificate



--------------------------------------------------------------------------------






SCHEDULE VI
to Availability Certificate
Calculation of the aggregate amount contributed to the Borrowing Base Amount as
of the Calculation Date from all Short-Term Leased Investment Properties as a
percentage of the total Borrowing Base Amount as of the Calculation Date


(See Attached)



Schedule to Availability Certificate



--------------------------------------------------------------------------------






SCHEDULE VII
to Availability Certificate
Calculation of the aggregate amount contributed to the Borrowing Base Amount as
of the Calculation Date from all Investment Properties that are not ARP Managed
Investment Properties as a percentage of the total Borrowing Base Amount as of
the Calculation Date
(See Attached)

Schedule to Availability Certificate



--------------------------------------------------------------------------------








SCHEDULE VIII
to Availability Certificate
Calculation of the aggregate amount contributed to the Borrowing Base Amount as
of the Calculation Date from all Investment Properties that are Legacy Managed
Investment Properties as a percentage of the total Borrowing Base Amount as of
the Calculation Date
(See Attached)







Schedule to Availability Certificate



--------------------------------------------------------------------------------






SCHEDULE IX
to Availability Certificate
Calculation of the aggregate amount contributed to the Borrowing Base Amount as
of the Calculation Date from all Investment Properties (other than Investment
Properties included in the Mack Portfolio) that are NNN Leased Investment
Properties that are leased to any one lessee or affiliated group of lessees
(whether pursuant to one or more than one NNN Lease Agreements) as a percentage
of the total Borrowing Base Amount as of the Calculation Date
(See Attached)

Schedule to Availability Certificate



--------------------------------------------------------------------------------








SCHEDULE X
to Availability Certificate
Calculation of the number of Investment Properties included in the calculation
of the Borrowing Base Amount as of the Calculation Date, and the aggregate
Investment Property Values of all such Investment Properties
(See Attached)

Schedule to Availability Certificate



--------------------------------------------------------------------------------








SCHEDULE XI
to Availability Certificate
Calculation of the aggregate amount of Improvement Costs incurred by the Loan
Parties for all Investment Properties that are Eligible Investment Properties as
of the Calculation Date as a percentage of the aggregate Purchase Prices for all
such Eligible Investment Properties as of the Calculation Date
(See Attached)

Schedule to Availability Certificate



--------------------------------------------------------------------------------








SCHEDULE XII
to Availability Certificate
Calculation of the Outstanding Recourse Indebtedness Amount as of the
Calculation Date
(See Attached)





























Schedule to Availability Certificate



--------------------------------------------------------------------------------






EXHIBIT E
FORM OF PLEDGE AGREEMENT
(See attached)



--------------------------------------------------------------------------------






PLEDGE AGREEMENT
PLEDGE AGREEMENT, dated as of January 18, 2013 (as amended, restated, modified
and/or supplemented from time to time, this “Agreement”), made by each of the
undersigned pledgors (together with any other entity that becomes a party hereto
pursuant to Section 24 hereof, each a “Pledgor” and, collectively, the
“Pledgors”), in favor of BANK OF AMERICA, N.A., as Administrative Agent (in such
capacity, together with any successors and assigns in such capacity, the
“Administrative Agent”) for the benefit of the Secured Parties.
W I T N E S S E T H :
WHEREAS, American Residential Properties, Inc. a Maryland corporation (the
“Parent”), American Residential GP, LLC, a Delaware limited liability company,
American Residential Properties OP, L.P., a Delaware limited partnership (the
“Operating Partnership”), American Residential Leasing Company, LLC, a Delaware
limited liability company (the “Borrower”), American Residential Properties TRS,
LLC, a Delaware limited liability company (“American Residential TRS”), the
Subsidiaries of the Operating Partnership from time to time party thereto as
guarantors, the lenders from time to time party thereto (the “Lenders”) and the
Administrative Agent have entered into a Credit Agreement, dated as of the date
hereof (as amended, modified, restated and/or supplemented from time to time,
the “Credit Agreement”), providing for the making of Revolving Credit Loans to,
and the issuance of Letters of Credit for the account of, the Borrower and one
or more of its Subsidiaries, all as contemplated therein.
WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement and the making of Revolving Credit Loans and other Credit Extensions
thereunder that each Pledgor shall have executed and delivered to the
Administrative Agent this Agreement.
WHEREAS, each Pledgor desires to execute this Agreement to satisfy the condition
described in the preceding paragraph.
NOW, THEREFORE, in consideration of the benefits accruing to each Pledgor, the
receipt and sufficiency of which are hereby acknowledged, each Pledgor hereby
makes the following representations and warranties to the Administrative Agent,
for the benefit of the Secured Parties, and hereby covenants and agrees with the
Administrative Agent, for the benefit of the Secured Parties, as follows:
1.
SECURITY FOR OBLIGATIONS. This Agreement is made by each Pledgor for the benefit
of the Secured Parties to secure the Obligations.

2.
DEFINITIONS. All capitalized terms used herein and not otherwise defined herein
shall have the meanings specified in the Credit Agreement. The following
capitalized terms used herein shall have the definitions specified below:

“Certificated Security” shall have the meaning given such term in
Section 8-102(a)(4) of the UCC.
“Clearing Corporation” shall have the meaning given such term in
Section 8-102(a)(5) of the UCC.



--------------------------------------------------------------------------------






“Collateral” shall have the meaning provided in Section 3.1.
“Collateral Accounts” shall mean, collectively, (i) any and all accounts
established and maintained by the Administrative Agent in the name of any
Pledgor to which Collateral may be credited and (ii) any and all deposit
accounts in which Cash Collateral is deposited and/or maintained.
“Control Agreement” shall mean an agreement, in form and substance satisfactory
to the Administrative Agent, establishing the Administrative Agent’s control (as
defined in the UCC) with respect to any Collateral Account.
“Financial Asset” shall have the meaning given such term in Section 8-102(a)(9)
of the UCC.
“Instrument” shall have the meaning given such term in Section 9-102(a)(47) of
the UCC.
“Investment Property” shall have the meaning given such term in
Section 9-102(a)(49) of the UCC.
“Location” of any Pledgor shall have the meaning given such term in
Section 9-307 of the UCC.
“Membership Interest” shall mean the entire membership interest at any time
owned by any Pledgor in any limited liability company (other than a limited
liability company that is an Excluded Pledge Subsidiary).
“Partnership Interest” shall mean the entire partnership interest (whether
general and/or limited partnership interests) at any time owned by any Pledgor
in any partnership (other a partnership that is an Excluded Pledge Subsidiary).
“Pledge Agreement Joinder” shall have the meaning given such term in Section 24
of this Agreement.
“Pledged LLC” shall mean any limited liability company (other than an Excluded
Pledge Subsidiary) in which any Pledgor owns a membership interest.
“Pledged Membership Interests” shall mean all Membership Interests at any time
pledged or required to be pledged hereunder.
“Pledged Partnership” shall mean any partnership (other than an Excluded Pledge
Subsidiary) in which any Pledgor owns a partnership interest.
“Pledged Partnership Interests” shall mean all Partnership Interests at any time
pledged or required to be pledged hereunder.
“Pledged Securities” shall mean all Pledged Stock, Pledged Partnership Interests
and Pledged Membership Interests.

2

--------------------------------------------------------------------------------






“Pledged Stock” shall mean all Stock at any time pledged or required to be
pledged hereunder.
“Proceeds” shall have the meaning given such term in Section 9-102(a)(64) of the
UCC.
“Securities” shall mean all of the Stock, Partnership Interests and Membership
Interests.
“Securities Intermediary” shall have the meaning given such term in
Section 8-102(14) of the UCC.
“Security Entitlement” shall have the meaning given such term in
Section 8-102(a)(17) of the UCC.
“Stock” shall mean all of the issued and outstanding shares of capital stock at
any time owned by any Pledgor in any corporation (other than a corporation that
is an Excluded Pledge Subsidiary).
“Termination Date” has the meaning specified in Section 18(a) hereof.
“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York from time to time; provided that all references herein to specific Sections
or subsections of the UCC are references to such Sections or subsections, as the
case may be, of the Uniform Commercial Code as in effect in the State of New
York on the date hereof.
“Uncertificated Security” shall have the meaning given such term in
Section 8-102(a)(18) of the UCC.
3.
PLEDGE OF SECURITIES, ETC.

3.1    Pledge. As security for the payment and performance in full of the
Obligations, each Pledgor does hereby grant, pledge, hypothecate, mortgage,
charge and assign to the Administrative Agent for the benefit of the Secured
Parties, and does hereby grant and create a continuing security interest in
favor of the Administrative Agent for the benefit of the Secured Parties in, all
of its right, title and interest in and to the following, whether now existing
or hereafter from time to time acquired (collectively, the “Collateral”):
(i)    all of the Securities owned or held by such Pledgor from time to time and
all options and warrants owned by such Pledgor from time to time to purchase
Securities (and all certificates or instruments evidencing such Securities);
(ii)    each Collateral Account, including any and all assets of whatever type
or kind deposited in any such Collateral Account, whether now owned or hereafter
acquired, existing or arising (including, without limitation, all Financial
Assets, Investment Property, monies, checks, drafts, Instruments or interests
therein of any type or nature deposited or required by the Credit Agreement or
any other Loan Document to be deposited in such Collateral Account, and all
investments and all certificates and other

3

--------------------------------------------------------------------------------






instruments (including depository receipts, if any) from time to time
representing or evidencing the same, and all dividends, interest, distributions,
cash and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the foregoing);
(iii)    all of such Pledgor’s (x) Partnership Interests and all of such
Pledgor’s right, title and interest in each Pledged Partnership and
(y) Membership Interests and all of such Pledgor’s right, title and interest in
each Pledged LLC, in each case including, without limitation:
(a)    all the capital thereof and its interest in all profits, losses and other
distributions to which such Pledgor shall at any time be entitled in respect of
such Partnership Interests and/or Membership Interests;
(b)    all other payments due or to become due to such Pledgor in respect of
such Partnership Interests and/or Membership Interests, whether under any
partnership agreement, limited liability company agreement or otherwise, whether
as contractual obligations, damages, insurance proceeds or otherwise;
(c)    all of its claims, rights, powers, privileges, authority, options,
security interests, liens and remedies, if any, under any partnership agreement,
limited liability company agreement or at law or otherwise in respect of such
Partnership Interests, Membership Interests, Pledged Partnership and/or Pledged
LLC;
(d)    all present and future claims, if any, of such Pledgor against any
Pledged Partnership and any Pledged LLC for moneys loaned or advanced, for
services rendered or otherwise;
(e)    all of such Pledgor’s rights under any partnership agreement or limited
liability company agreement or at law to exercise and enforce every right,
power, remedy, authority, option and privilege of such Pledgor relating to the
Partnership Interests and/or Membership Interests, including any power to
terminate, cancel or modify any partnership agreement or any limited liability
company agreement, to execute any instruments and to take any and all other
action on behalf of and in the name of such Pledgor in respect of any
Partnership Interests or Membership Interests and any Pledged Partnership and
any Pledged LLC to make determinations, to exercise any election (including, but
not limited to, election of remedies) or option or to give or receive any
notice, consent, amendment, waiver or approval, together with full power and
authority to demand, receive, enforce or collect any of the foregoing, to
enforce or execute any checks or other instruments or orders, to file any claims
and to take any action in connection with any of the foregoing; and
(f)    all other property hereafter delivered in substitution for or in addition
to any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights

4

--------------------------------------------------------------------------------






and other property at any time and from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all thereof;
(iv)    all Security Entitlements owned by such Pledgor from time to time in any
and all of the foregoing; and
(v)    all Proceeds of any and all of the foregoing.
3.2    Procedures. (a) To the extent that any Pledgor at any time or from time
to time owns, acquires or obtains any right, title or interest in any
Collateral, such Collateral shall automatically (and without the taking of any
action by such Pledgor) be pledged pursuant to Section 3.1 of this Agreement
and, in addition thereto, such Pledgor shall forthwith take the following
actions as set forth below:
(i)    with respect to a Certificated Security (other than a Certificated
Security credited on the books of a Clearing Corporation or Securities
Intermediary), such Pledgor shall physically deliver such Certificated Security
to the Administrative Agent, endorsed to the Administrative Agent or endorsed in
blank;
(ii)    with respect to an Uncertificated Security (other than an Uncertificated
Security credited on the books of a Clearing Corporation or Securities
Intermediary), such Pledgor shall cause the issuer of such Uncertificated
Security to duly authorize, execute, and deliver to the Administrative Agent, an
agreement for the benefit of the Administrative Agent and the other Secured
Parties substantially in the form of Annex D hereto (appropriately completed to
the satisfaction of the Administrative Agent and with such modifications, if
any, as shall be reasonably satisfactory to the Administrative Agent) pursuant
to which such issuer agrees to comply with any and all instructions originated
by the Administrative Agent without further consent by the registered owner and
not to comply with instructions regarding such Uncertificated Security (and any
Partnership Interests and Membership Interests issued by such issuer) originated
by any other Person other than a court of competent jurisdiction;
(iii)    with respect to any Collateral consisting of a Certificated Security,
Uncertificated Security, Partnership Interest or Membership Interest credited on
the books of a Clearing Corporation or Securities Intermediary (including a
Federal Reserve Bank, Participants Trust Company or The Depository Trust
Company), such Pledgor shall promptly notify the Administrative Agent thereof
and shall promptly take (x) all actions required (i) to comply with the
applicable rules of such Clearing Corporation or Securities Intermediary and
(ii) to perfect the security interest of the Administrative Agent under
applicable law (including, in any event, under Sections 9-314(a), (b) and (c),
9-106 and 8-106(d) of the UCC) and (y) such other actions as the Administrative
Agent deems necessary or desirable to effect the foregoing; and
(iv)    with respect to a Partnership Interest or a Membership Interest (other
than a Partnership Interest or Membership Interest credited on the books of a
Clearing Corporation or Securities Intermediary), (1) if such Partnership
Interest or Membership Interest is represented by a certificate and is a
Security for purposes of the UCC, the

5

--------------------------------------------------------------------------------






procedure set forth in Section 3.2(a)(i) hereof; and (2) if such Partnership
Interest or Membership Interest is not represented by a certificate or is not a
Security for purposes of the UCC, the procedure set forth in
Section 3.2(a)(ii) hereof; and
(b)    In addition to the actions required to be taken pursuant to
Section 3.2(a) hereof, each Pledgor shall take the following additional actions
with respect to the Collateral:
(i)    with respect to all Collateral of such Pledgor whereby or with respect to
which the Administrative Agent may obtain “control” thereof within the meaning
of Section 8-106 of the UCC (or under any provision of the UCC as same may be
amended or supplemented from time to time, or under the laws of any relevant
State other than the State of New York), such Pledgor shall take all actions as
may be requested from time to time by the Administrative Agent so that “control”
of such Collateral is obtained and at all times held by the Administrative
Agent; and
(ii)    each Pledgor shall from time to time cause appropriate financing
statements (on appropriate forms) under the Uniform Commercial Code as in effect
in the various relevant States, covering all Collateral hereunder (with the form
of such financing statements to be satisfactory to the Administrative Agent), to
be filed in the relevant filing offices so that at all times the Administrative
Agent’s security interest in all Investment Property constituting Collateral and
other Collateral which can be perfected by the filing of such financing
statements (in each case to the maximum extent perfection by filing may be
obtained under the laws of the relevant States, including, without limitation,
Section 9-312(a) of the UCC) is so perfected.
3.3    Subsequently Acquired Collateral. If any Pledgor shall acquire (by
purchase, dividend or otherwise) any additional Collateral at any time or from
time to time after the date hereof, such Pledgor will forthwith thereafter take
(or cause to be taken) all action with respect to such Collateral in accordance
with the procedures set forth in Section 3.2 hereof, and will deliver to the
Administrative Agent all information and other items required to be provided
under Section 6.12(a) of the Credit Agreement with respect thereto within the
time periods specified therein.
3.4    Certain Representations and Warranties Concerning the Collateral. Each
Pledgor represents and warrants that on the date hereof: (a) each Subsidiary of
such Pledgor whose Equity Interests are required to be pledged hereunder, and
the direct ownership thereof, is listed on Annex A hereto; (b) the Stock held by
such Pledgor consists of the number and type of shares of the capital stock of
the corporations as described in Annex B hereto; (c) such Stock constitutes that
percentage of the issued and outstanding capital stock of the issuing
corporation as set forth in Annex B hereto; (d) such Pledgor is the holder of
record and sole beneficial owner of the Stock held by such Pledgor and there
exists no options or preemption rights in respect of any of the Stock; (e) the
Partnership Interests and Membership Interests, as the case may be, held by such
Pledgor constitute that percentage of the entire interest of the respective
Pledged Partnership or Pledged LLC, as the case may be, as is set forth under
its name in Annex C hereto; and (f) the Pledgor has complied with the respective
procedure set forth in Section 3.2(a) hereof with respect to each item of
Collateral described in Annexes B and C hereto.

6

--------------------------------------------------------------------------------






4.    APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC. The Administrative Agent
shall have the right to appoint one or more sub-agents for the purpose of
retaining physical possession of the Pledged Securities, which may be held (in
the discretion of the Administrative Agent) in the name of the relevant Pledgor,
endorsed or assigned in blank or in favor of the Administrative Agent or any
nominee or nominees of the Administrative Agent or a sub-agent appointed by the
Administrative Agent.
5.    VOTING, ETC., WHILE NO EVENT OF DEFAULT. Unless and until there shall have
occurred and be continuing an Event of Default, each Pledgor shall be entitled
to exercise all voting and other rights attaching to any and all Pledged
Securities owned by it, and to give consents, waivers or ratifications in
respect thereof, provided that no vote shall be cast or any consent, waiver or
ratification given or any action taken which would violate, result in breach of
any covenant contained in, or be inconsistent with, any of the terms of this
Agreement, the Credit Agreement or any other Loan Document, or which would have
the effect of impairing the value of the Collateral or any part thereof or the
position or interests of the Administrative Agent or any other Secured Party
therein. All such rights of a Pledgor to vote and to give consents, waivers and
ratifications shall cease upon the occurrence and during the continuance of an
Event of Default, whereupon Section 7 hereof shall become applicable.
6.    DIVIDENDS AND OTHER DISTRIBUTIONS. Unless and until an Event of Default
shall have occurred and be continuing, all cash dividends, distributions or
other amounts payable in respect of the Pledged Securities shall be paid to the
respective Pledgor if and to the extent permitted to be paid to such Pledgor
under the Credit Agreement. The Administrative Agent shall also be entitled to
receive directly, and to retain as part of the Collateral:
(i)    all other or additional stock, notes, membership interests, partnership
interests or other securities or property (other than cash) paid or distributed
by way of dividend or otherwise in respect of the Collateral;
(ii)    all other or additional stock, membership interests, partnership
interests or other securities or property (including cash) paid or distributed
in respect of the Collateral by way of stock-split, spin-off, split-up,
reclassification, combination of shares or similar rearrangement; and
(iii)    all other or additional stock, membership interests, partnership
interests or other securities or property (including cash) which may be paid in
respect of the Collateral by reason of any consolidation, merger, exchange of
stock, conveyance of assets, liquidation or similar corporate reorganization.
Nothing contained in this Section 6 shall limit or restrict in any way the
Administrative Agent’s right to receive the proceeds of the Collateral in any
form in accordance with Section 3 of this Agreement. All dividends,
distributions or other payments which are received by the respective Pledgor
contrary to the provisions of this Section 6 or Section 7 shall be received in
trust for the benefit of the Administrative Agent, shall be segregated from
other property or funds of such Pledgor and shall be forthwith paid over to the
Administrative Agent as Collateral in the same form as so received (with any
necessary endorsement).

7

--------------------------------------------------------------------------------






7.    REMEDIES IN CASE OF AN EVENT OF DEFAULT. (d) If an Event of Default shall
have occurred and be continuing, the Administrative Agent shall be entitled to
exercise all of the rights, powers and remedies (whether vested in it by this
Agreement or any other Loan Document or by law) for the protection and
enforcement of its rights in respect of the Collateral, including, without
limitation, all the rights and remedies of a secured creditor upon default under
the UCC, and the Administrative Agent shall be entitled, without limitation, to
exercise any or all of the following rights:
(i)    to receive all amounts payable in respect of the Collateral otherwise
payable under Section 6 to such Pledgor,
(ii)    [intentionally omitted];
(iii)    to vote all or any part of the Collateral (whether or not transferred
into the name of the Administrative Agent) and give all consents, waivers and
ratifications in respect of the Collateral and otherwise act with respect
thereto as though it were the outright owner thereof (each Pledgor hereby
irrevocably constituting and appointing the Administrative Agent the proxy and
attorney-in-fact of such Pledgor, with full power of substitution to do so);
(iv)    to set off any and all Collateral against any and all Obligations, and
to withdraw any and all cash or other Collateral from any and all Collateral
Accounts and to apply such cash and other Collateral to the payment of any and
all Obligations; and
(v)    at any time or from time to time to sell, assign and deliver, or grant
options to purchase, all or any part of the Collateral, or any interest therein,
at any public or private sale, without demand of performance, advertisement or
notice of intention to sell or of the time or place of sale or adjournment
thereof or to redeem or otherwise (all of which are hereby waived by each
Pledgor), for cash, on credit or for other property, for immediate or future
delivery without any assumption of credit risk, and for such price or prices and
on such terms as the Administrative Agent in its absolute discretion may
determine, provided that at least 10 days’ notice of the time and place of any
such sale shall be given to such Pledgor. The Administrative Agent shall not be
obligated to make such sale of Collateral regardless of whether any such notice
of sale has theretofore been given. Each purchaser at any such sale shall hold
the property so sold absolutely free from any claim or right on the part of any
Pledgor, and each Pledgor hereby waives and releases to the full extent
permitted by law any right or equity redemption with respect to the Collateral,
whether before or after sale hereunder, all rights, if any, of marshalling the
Collateral and any other security for the Obligations or otherwise, and all
rights, if any, of stay and/or appraisal which it now has or may at any time in
the future have under rule of law or statute now existing or hereafter enacted.
At any such sale, unless prohibited by applicable law, the Administrative Agent
on behalf of all Secured Parties (or certain of them) may bid for and purchase
(by bidding in Obligations or otherwise) all or any part of the Collateral so
sold free from any such right or equity of redemption. Neither the
Administrative Agent nor any Secured Party shall be liable for failure to
collect or realize upon any or all of the Collateral or for any delay in so
doing nor shall it be under any obligation to take any action whatsoever with
regard thereto.

8

--------------------------------------------------------------------------------






8.    REMEDIES, ETC., CUMULATIVE. Each right, power and remedy of the
Administrative Agent provided for in this Agreement or any other Loan Document,
or now or hereafter existing at law or in equity or by statute shall be
cumulative and concurrent and shall be in addition to every other such right,
power or remedy. The exercise or beginning of the exercise by the Administrative
Agent or any other Secured Party of any one or more of the rights, powers or
remedies provided for in this Agreement or any other Loan Document or now or
hereafter existing at law or in equity or by statute or otherwise shall not
preclude the simultaneous or later exercise by the Administrative Agent or any
other Secured Party of all such other rights, powers or remedies, and no failure
or delay on the part of the Administrative Agent or any other Secured Party to
exercise any such right, power or remedy shall operate as a waiver thereof.
Unless otherwise required by the Loan Documents, no notice to or demand on any
Pledgor in any case shall entitle it to any other or further notice or demand in
similar other circumstances or constitute a waiver of any of the rights of the
Administrative Agent or any other Secured Party to any other further action in
any circumstances without demand or notice. This Agreement may be enforced only
by the action of the Administrative Agent and no other Secured Party shall have
any right individually to seek to enforce or to enforce this Agreement or to
realize upon the security to be granted hereby.
9.    APPLICATION OF PROCEEDS. (a) All moneys collected by the Administrative
Agent upon any sale or other disposition of the Collateral, together with all
other moneys received by the Administrative Agent hereunder, shall be applied in
accordance with Section 8.03 of the Credit Agreement.
(b)    It is understood that each Pledgor shall remain jointly and severally
liable to the extent of any deficiency between (x) the amount of the Obligations
for which it is liable directly or as a Guarantor that are satisfied with
proceeds of the Collateral and (y) the aggregate outstanding amount of the
Obligations.
10.    PURCHASERS OF COLLATERAL. Upon any sale of the Collateral by the
Administrative Agent hereunder (whether by virtue of the power of sale herein
granted, pursuant to judicial process or otherwise), the receipt of the
Administrative Agent shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold, and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Administrative Agent or be answerable in any way for the
misapplication or nonapplication thereof.
11.    INDEMNITY. Each Pledgor jointly and severally agrees to (i) indemnify and
hold harmless the Administrative Agent and the other Secured Parties from and
against any and all claims, demands, losses, judgments and liabilities
(including liabilities for penalties) of whatsoever kind or nature, and (ii)
reimburse the Administrative Agent for all reasonable out-of-pocket costs and
expenses, including reasonable attorneys’ fees, arising in connection with any
amendment, waiver or modification to this Agreement and the administration
hereof and the Administrative Agent and the other Secured Parties for all
out-of-pocket costs and expenses (including attorney’s fees) growing out of or
resulting from the exercise by the Administrative Agent of any right or remedy
granted to it hereunder or under any other Loan Document except, with respect to
clause (i) above, for those arising from such Person’s gross negligence or
willful misconduct as determined by a court of competent jurisdiction in a final
and non-appealable

9

--------------------------------------------------------------------------------






decision. In no event shall the Administrative Agent be liable, in the absence
of gross negligence or willful misconduct on its part as determined by a court
of competent jurisdiction in a final and non-appealable decision, for any matter
or thing in connection with this Agreement other than to account for moneys or
other property actually received by it in accordance with the terms hereof. If
and to the extent that the obligations of any Pledgor under this Section 11 are
unenforceable for any reason, such Pledgor hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under applicable law.
12.    FURTHER ASSURANCES; POWER OF ATTORNEY. (a) Each Pledgor agrees that it
will join with the Administrative Agent in executing and, at such Pledgor’s own
expense, file and refile under the UCC such financing statements, continuation
statements and other documents in such offices as the Administrative Agent may
reasonably deem necessary or appropriate and wherever required or permitted by
law in order to perfect and preserve the Administrative Agent’s security
interest in the Collateral hereunder and hereby authorizes the Administrative
Agent to file financing statements and amendments thereto relative to all or any
part of the Collateral without the signature of such Pledgor where permitted by
law, and agrees to do such further acts and things and to execute and deliver to
the Administrative Agent such additional conveyances, assignments, agreements
and instruments as the Administrative Agent may reasonably require or deem
advisable to carry into effect the purposes of this Agreement or to further
assure and confirm unto the Administrative Agent its rights, powers and remedies
hereunder or thereunder.
(b)    Each Pledgor hereby appoints the Administrative Agent as such Pledgor’s
attorney-in-fact, with full authority in the place and stead of such Pledgor and
in the name of such Pledgor or otherwise, from time to time after the occurrence
and during the continuance of an Event of Default, in the Administrative Agent’s
reasonable discretion to take any action and to execute any instrument which the
Administrative Agent may reasonably deem necessary or advisable to accomplish
the purposes of this Agreement.
13.    THE ADMINISTRATIVE AGENT AS COLLATERAL AGENT. The Administrative Agent
will hold in accordance with this Agreement all items of the Collateral at any
time received under this Agreement. It is expressly understood and agreed that
the obligations of the Administrative Agent as holder of the Collateral and
interests therein and with respect to the disposition thereof, and otherwise
under this Agreement, are only those expressly set forth in this Agreement. The
Administrative Agent shall act hereunder on the terms and conditions set forth
herein and in Article IX of the Credit Agreement. If any Pledgor fails to
perform or comply with any of its agreements contained in this Agreement and the
Administrative Agent, as provided for by the terms of this Agreement or any
other Loan Document, shall itself perform or comply, or otherwise cause
performance or compliance, with such agreement, the expenses of the
Administrative Agent incurred in connection with such performance or compliance,
together with interest thereon at the rate then in effect in respect of
Revolving Credit Loans that are Base Rate Loans, shall be payable by such
Pledgor to the Administrative Agent on demand and shall constitute Obligations
secured by the Collateral.
14.    TRANSFER BY THE PLEDGORS. No Pledgor will sell or otherwise dispose of,
grant any option with respect to, or mortgage, pledge or otherwise encumber any
of the Collateral or any interest therein, except as otherwise allowed under the
Credit Agreement.

10

--------------------------------------------------------------------------------






15.    REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS. Each Pledgor
represents, warrants and covenants that:
(i)    it is, or at the time when pledged hereunder will be, the legal,
beneficial and record owner of, and has (or will have) good and marketable title
to, all Securities pledged by it hereunder, subject to no pledge, lien,
mortgage, hypothecation, security interest, charge, option or other encumbrance
whatsoever, except Liens permitted under clauses (a) of Section 7.01 of the
Credit Agreement;
(ii)    it has full power, authority and legal right to pledge all the
Collateral pledged by it pursuant to this Agreement;
(iii)    this Agreement has been duly authorized, executed and delivered by such
Pledgor and constitutes a legal, valid and binding obligation of such Pledgor
enforceable against such Pledgor in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law);
(iv)    except to the extent already obtained or made, no consent of any other
party (including, without limitation, any stockholder, limited or general
partner, member or creditor of such Pledgor) and no consent, license, permit,
approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
to be obtained by such Pledgor in connection with (a) the execution, delivery or
performance of this Agreement (including, without limitation, the granting by
such Pledgor of the Liens granted by it pursuant to this Agreement), (b) the
validity or enforceability of this Agreement, (c) the perfection or
enforceability of the Administrative Agent’s security interest in the
Collateral, except for filings and recordings required under the UCC or
(d) except for compliance with or as may be required by applicable securities
laws, the exercise by the Administrative Agent of any of its rights or remedies
provided herein;
(v)    the execution, delivery and performance of this Agreement by such Pledgor
has been duly authorized by all necessary corporate or other organizational
action, and does not and will not (a) contravene the terms of any of such
Pledgor’s Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any material Contractual Obligation to which such Pledgor is a
party or affecting such Pledgor or the properties of such Pledgor or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Pledgor or its property is
subject; or (c) violate any applicable Laws;
(vi)    all the shares of Stock constituting Collateral have been duly and
validly issued, are fully paid and non-assessable and are subject to no options
to purchase or similar rights;

11

--------------------------------------------------------------------------------






(vii)    the pledge, assignment and delivery to the Administrative Agent of
Securities that are Certificated Securities pursuant to this Agreement creates a
valid and perfected first priority Lien in the Securities and the proceeds
thereof, subject to no other Lien or to any agreement purporting to grant to any
third party a Lien on the property or assets of such Pledgor which would include
the Securities;
(viii)    it has the unqualified right to pledge and grant a security interest
in the Partnership Interests and Membership Interests as herein provided without
the consent of any other Person, firm, association or entity which has not been
obtained;
(ix)    the Partnership Interests and the Membership Interests pledged by it
pursuant to this Agreement have been validly acquired and are fully paid for and
are duly and validly pledged hereunder;
(x)    it is not in default in the payment of any portion of any mandatory
capital contribution, if any, required to be made under any partnership
agreement of any Pledged Partnership or limited liability company agreement of
any Pledged LLC, and such Pledgor is not in violation of any other material
provisions of any partnership agreement of any Pledged Partnership or limited
liability company agreement of any Pledged LLC, or otherwise in default or
violation thereunder, no Partnership Interest or Membership Interest is subject
to any defense, offset or counterclaim, nor have any of the foregoing been
asserted or alleged against such Pledgor by any Person with respect thereto and
as of the Closing Date, there are no certificates, instruments, documents or
other writings (other than the partnership agreements, operating agreements and
certificates, if any, delivered to the Administrative Agent) which evidence any
Partnership Interest or Membership Interest pledged hereunder;
(xi)    the pledge and assignment of the Partnership Interests and the
Membership Interests pursuant to this Agreement, together with the relevant
filings, consents or recordings (which filings, consents and recordings have
been made or obtained), creates a valid, perfected and continuing first priority
security interest in such Partnership Interests and Membership Interest and the
proceeds thereof, subject to no prior Lien or to any agreement purporting to
grant to any third party a Lien on the property or assets of such Pledgor which
would include the Collateral;
(xii)    there are no currently effective financing statements under the UCC
covering any property which is now or hereafter may be included in the
Collateral and such Pledgor will not, without the prior written consent of the
Administrative Agent, execute and, until the Termination Date (as hereinafter
defined), authorize there to be on file in any public office, any enforceable
financing statement or statements covering any or all of the Collateral, except
financing statements filed or to be filed in favor of the Administrative Agent
as secured party;
(xiii)    it shall give the Administrative Agent prompt notice of any written
claim relating to the Collateral and shall deliver to the Administrative Agent a
copy of each other demand, notice or document received by it which may adversely
affect the

12

--------------------------------------------------------------------------------






Administrative Agent’s interest in the Collateral promptly upon, but in any
event within 10 days after, such Pledgor’s receipt thereof;
(xiv)    it shall not withdraw as a partner of any Pledged Partnership or member
of any Pledged LLC, or file or pursue or take any action which may, directly or
indirectly, cause a dissolution or liquidation of or with respect to any Pledged
Partnership or Pledged LLC or seek a partition of any property of any Pledged
Partnership or Pledged LLC;
(xv)    as of the date hereof, all of its Partnership Interests and Membership
Interests are either (A) not a “security” as that term is defined in Article 8
of the UCC or (B) are uncertificated and each Pledgor covenants and agrees that
it will not approve any action by any Pledged Partnership or Pledged LLC to
convert any such uncertificated interests into certificated interests;
(xvi)    it will take no action which would violate or be inconsistent with any
of the terms of any Loan Document, or which would have the effect of impairing
the security interest (or priority thereof) of the Administrative Agent or any
other Secured Party under any Loan Document except as permitted by the Credit
Agreement;
(xvii)    “control” (as defined in Section 8-106 of the UCC) has been obtained
by the Administrative Agent over all of such Pledgor’s Collateral consisting of
Securities with respect to which such “control” may be obtained pursuant to
Section 8-106 of the UCC;
(xviii)    “control” (as defined in Section 9-104 of the UCC) has been obtained
by the Administrative Agent over all Collateral Accounts; and
(xix)    it will furnish to the Administrative Agent prompt written notice of
any issuance of Equity Interests that occurs after the date hereof by a Pledged
LLC, Pledged Partnership or other Person that has issued Equity Interests which
are pledged (in whole or in part) by a Pledgor hereunder.
16.    PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC. The obligations of each Pledgor
under this Agreement shall be absolute and unconditional and shall remain in
full force and effect without regard to, and shall not be released, suspended,
discharged, terminated or otherwise affected by, any circumstance or occurrence
whatsoever, including, without limitation:
(i)    any renewal, extension, amendment or modification of, or addition or
supplement to or deletion from any of the Loan Documents, or any other
instrument or agreement referred to therein, or any assignment or transfer of
any thereof,
(ii)    any waiver, consent, extension, indulgence or other action or inaction
under or in respect of any such agreement or instrument or this Agreement;

13

--------------------------------------------------------------------------------






(iii)    any furnishing of any additional security to the Administrative Agent
or its assignee or any acceptance thereof or any release of any security by the
Administrative Agent or its assignee;
(iv)    any limitation on any party’s liability or obligations under any such
instrument or agreement or any invalidity or unenforceability, in whole or in
part, of any such instrument or agreement or any term thereof; or
(v)    any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to any Loan Party or
any Subsidiary thereof, or any action taken with respect to this Agreement by
any trustee or receiver, or by any court, in any such proceeding, whether or not
such Pledgor shall have notice or knowledge of any of the foregoing.
17.    REGISTRATION, ETC. If at any time when the Administrative Agent shall
determine to exercise its right to sell all or any part of the Pledged
Securities pursuant to Section 7, and such Pledged Securities or the part
thereof to be sold shall not, for any reason whatsoever, be effectively
registered under the Securities Act, as then in effect, the Administrative Agent
may, in its sole and absolute discretion, sell such Pledged Securities or part
thereof by private sale in such manner and under such circumstances as the
Administrative Agent may deem necessary or advisable in order that such sale may
legally be effected without such registration. Without limiting the generality
of the foregoing, in any such event the Administrative Agent, in its sole and
absolute discretion, (i) may proceed to make such private sale notwithstanding
that a registration statement for the purpose of registering such Pledged
Securities or part thereof shall have been filed under such Securities Act,
(ii) may approach and negotiate with a single possible purchaser to effect such
sale and (iii) may restrict such sale to a purchaser who will represent and
agree that such purchaser is purchasing for its own account, for investment, and
not with a view to the distribution or sale of such Pledged Securities or part
thereof. In the event of any such sale, the Administrative Agent shall incur no
responsibility or liability for selling all or any part of the Pledged
Securities at a price which the Administrative Agent, in its sole and absolute
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might be
realized if the sale were deferred until the registration as
aforesaid.TERMINATION; RELEASE. (a) Subject to Section 25 hereof, on the
Termination Date (as defined below) this Agreement shall terminate (provided
that all indemnities set forth herein and the other Loan Documents including,
without limitation, in Section 11 hereof shall survive any such termination) and
the Administrative Agent, at the request and expense of the Pledgors, will
execute and deliver to the Pledgors a proper instrument or instruments
acknowledging the satisfaction and termination of this Agreement as provided
above, and will duly assign, transfer and deliver to the Pledgors (without
recourse and without any representation or warranty) such of the Collateral as
may be in the possession of the Administrative Agent and as has not theretofore
been sold or otherwise applied or released pursuant to this Agreement. As used
in this Agreement, “Termination Date” shall mean the date upon which all of the
Commitments have been terminated, all Loans have been paid in full in
immediately available funds, all Letters of Credit have expired or been
cancelled or collateralized to the satisfaction of the Administrative Agent and
the L/C Issuer and all other Obligations (other than contingent indemnification
obligations for which no claim has been made) have been paid in full in
immediately available funds.

14

--------------------------------------------------------------------------------






(b)    In the event that any part of the Collateral is sold or otherwise
disposed of in connection with a sale or other disposition permitted by
Section 7.05 of the Credit Agreement or is otherwise released at the direction
of the Required Lenders (or all the Lenders if required by Section 10.01 of the
Credit Agreement), and the proceeds of such sale or other disposition or from
such release are applied in accordance with the terms of the Credit Agreement to
the extent required to be so applied, the Administrative Agent, at the request
and expense of the applicable Pledgor, will release such Collateral from this
Agreement, duly assign, transfer and deliver to such Pledgor (without recourse
and without any representation or warranty) such of the Collateral as is then
being (or has been) so sold, disposed of or released and as may be in possession
of the Administrative Agent and has not theretofore been released pursuant to
this Agreement.
(c)    At any time that any Pledgor desires that Collateral be released as
provided in the foregoing Section 18(a) or (b) it shall deliver to the
Administrative Agent a certificate signed by an officer stating that the release
of the respective Collateral is permitted pursuant to Section 18(a) or (b), as
applicable.
(d)    The Administrative Agent shall have no liability whatsoever to any
Secured Party as the result of any release of Collateral by it in accordance
with (or which the Administrative Agent in the absence of gross negligence or
willful misconduct believes to be in accordance with) this Section 18.
19.    NOTICES, ETC. All notices and other communications hereunder shall be in
writing (including telegraphic, telex, telecopier, facsimile or cable
communication) and shall be delivered, telegraphed, telexed, telecopied, faxed,
cabled, or mailed (by first class mail, postage prepaid):
(i)    if to any Pledgor, at its address set forth on Schedule 11.02 of the
Credit Agreement;
(ii)
if to the Administrative Agent, at its address set forth on Schedule 11.02 of
the Credit Agreement.

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder.
20.    WAIVER; AMENDMENT. None of the terms and conditions of this Agreement may
be changed, waived, modified or varied in any manner whatsoever unless in
writing duly signed by the Administrative Agent (with the consent of the
Required Lenders or all of the Lenders, to the extent required by Section 10.01
of the Credit Agreement) and each Pledgor affected thereby.
21.    ADMINISTRATIVE AGENT NOT BOUND.Nothing herein shall be construed to make
the Administrative Agent or any other Secured Party liable as a general partner
or limited partner of any Pledged Partnership or as a member of any Pledged LLC,
and neither the Administrative Agent nor any Secured Party by virtue of this
Agreement or otherwise (except as referred to in the following sentence) shall
have any of the duties, obligations or liabilities of a general partner or
limited partner of any Pledged Partnership or of a member of

15

--------------------------------------------------------------------------------






any Pledged LLC. The parties hereto expressly agree that, unless the
Administrative Agent shall become the absolute owner of a Partnership Interest
or a Membership Interest pursuant hereto, this Agreement shall not be construed
as creating a partnership or joint venture or membership agreement among the
Administrative Agent, any other Secured Party and/or a Pledgor.
(b)    The Administrative Agent shall have only those powers set forth herein
and shall assume none of the duties, obligations or liabilities of a general
partner or limited partner of any Pledged Partnership or of a member of any
Pledged LLC or of a Pledgor.
(c)    The Administrative Agent shall not be obligated to perform or discharge
any obligation of a Pledgor as a result of the collateral assignment hereby
effected.
(d)    The acceptance by the Administrative Agent of this Agreement, with all
the rights, powers, privileges and authority so created, shall not at any time
or in any event obligate the Administrative Agent to appear in or defend any
action or proceeding relating to the Collateral to which it is not a party, or
to take any action hereunder or thereunder, or to expend any money or incur any
expenses or perform or discharge any obligation, duty or liability under the
Collateral.
22.    MISCELLANEOUS. This Agreement shall create a continuing security interest
in the Collateral and shall (i) remain in full force and effect, subject to
release and/or termination as set forth in Section 18, (ii) be binding upon each
Pledgor, its successors and assigns; provided that no Pledgor shall assign any
of its rights or obligations hereunder and (iii) inure, together with the rights
and remedies of the Administrative Agent hereunder, to the benefit of the
Administrative Agent, the other Secured Parties and their respective successors,
permitted transferees and permitted assigns. This Agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
together shall constitute one instrument. In the event that any provision of
this Agreement shall prove to be invalid or unenforceable, such provision shall
be deemed to be severable from the other provisions of this Agreement which
shall remain binding on all parties hereto.
23.    GOVERNING LAW, CONSENT TO JURISDICTION AND SERVICE OF PROCESS; WAIVER OF
JURY TRIAL.
(a)     GOVERNING LAW. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.
(b)    SUBMISSION TO JURISDICTION. EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR THE

16

--------------------------------------------------------------------------------






TRANSACTIONS RELATING HERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE
AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AGAINST ANY PLEDGOR OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02 OF THE CREDIT
AGREEMENT. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
(e)    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

17

--------------------------------------------------------------------------------






24.    ADDITIONAL PLEDGORS. It is understood and agreed that any Subsidiary of
the Parent that is required to become a party to this Agreement pursuant to the
Credit Agreement shall become a Pledgor hereunder by executing a joinder
agreement in the form attached hereto as Annex E (each, a Pledge Agreement
Joinder”).
25.    REINSTATEMENT.
Notwithstanding anything to the contrary contained herein, this Agreement and
the Liens created hereunder shall continue in full force and effect or be
revived, as the case may be, if any payment by or on behalf of the Borrower or
any Guarantor is made, or any Secured Party exercises its right of setoff, in
respect of the Obligations and such payment or the proceeds of such setoff or
any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by a Secured Party in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Laws or otherwise, all as if such payment had not been made or such
setoff had not occurred and whether or not the Administrative Agent has
previously terminated this Agreement and released its Liens hereunder.
26.    COUNTERPARTS. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.
27.    LEGAL NAMES; TYPE OF ORGANIZATION (AND WHETHER A REGISTERED
ORGANIZATION); JURISDICTION OF ORGANIZATION; LOCATION; ORGANIZATIONAL
IDENTIFICATION NUMBERS; CHANGES THERETO; ETC. No Pledgor shall effect any change
(i) in its legal name, (ii) in the location of its chief executive office,
(iii) in its identity or organizational structure, (iv) in its Federal Taxpayer
Identification Number (or equivalent thereof) or organizational identification
number, if any, or (v) in its jurisdiction of organization (in each case,
including by merging with or into any other entity, reorganizing, dissolving,
liquidating, reorganizing or organizing in any other jurisdiction), until (A) it
shall have given the Administrative Agent not less than ten Business Days’ prior
written notice (in the form of certificate signed by a Responsible Officer), or
such lesser notice period agreed to by the Administrative Agent, of its
intention so to do, clearly describing such change and providing such other
information in connection therewith as the Administrative Agent may reasonably
request and (B) it shall have taken all action reasonably satisfactory to the
Administrative Agent to maintain the perfection and priority of the security
interest of the Administrative Agent for the benefit of the Secured Parties in
the Collateral, if applicable. The Pledgors hereby agree to promptly provide the
Administrative Agent with certified Organization Documents reflecting any of the
changes described in the preceding sentence. Notwithstanding the foregoing or
anything else to the contrary contained herein or in any other Loan Document,
the Operating Partnership and the Borrower each hereby agrees that it will at
all times maintain its jurisdiction of organization as Delaware or one of the
other States within the United States of America.
28.    SEVERABILITY. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of

18

--------------------------------------------------------------------------------






such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
29.    HEADINGS DESCRIPTIVE. The headings of the several Sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.
* * * *



19

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each Pledgor and the Administrative Agent have caused this
Agreement to be executed and delivered by their duly authorized officers as of
the date first above written.
 
 
 
 
 
 
AMERICAN RESIDENTIAL PROPERTIES OP,
L.P.
 
 
 
 
 
 
By:
American Residential GP, LLC, its general partner
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
AMERICAN RESIDENTIAL LEASING
COMPANY, LLC
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:





























[Signature Page to Pledge Agreement]



--------------------------------------------------------------------------------








Accepted and Agreed to:
 
 
 
 
BANK OF AMERICA, N.A.,
as Administrative Agent
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 

























































































[Signature Page to Pledge Agreement]



--------------------------------------------------------------------------------








ANNEX A
Subsidiaries
Subsidiary
 
Ownership
 
 
 
 
 
 


1

--------------------------------------------------------------------------------






ANNEX B


Pledged Stock

2

--------------------------------------------------------------------------------






ANNEX C


Pledged Partnership Interests and Membership Interests


Entity
Type of Interest
Owner
Percentage Pledged
 
 
 
 
 
 
 
 












3

--------------------------------------------------------------------------------






ANNEX D


Form of Agreement Regarding Uncertificated Securities.


AGREEMENT (as amended, modified, restated and/or supplemented from time to time,
this “Agreement”), dated as of [ , 20 ], among the undersigned pledgor (the
“Pledgor”), BANK OF AMERICA, N.A., not in its individual capacity but solely as
Administrative Agent (in such capacity, together with its successors and assigns
in such capacity, the “Administrative Agent”), and [ ], as the issuer of the
Issuer Pledge Interests (as defined below) (the “Issuer”).


W I T N E S S E T H :


WHEREAS, the Pledgor, certain of its affiliates and the Administrative Agent
have entered into a Pledge Agreement, dated as of January 18, 2013 (as amended,
modified, restated and/or supplemented from time to time, the “Pledge
Agreement”),1 under which, among other things, in order to secure the payment of
the Obligations, the Pledgor has pledged or will
pledge to the Administrative Agent for the benefit of the Secured Parties, and
has granted or will grant a security interest in favor of the Administrative
Agent for the benefit of the Secured Parties in, all of the right, title and
interest of the Pledgor in and to any and all [Uncertificated Securities]
[Membership Interests] [Partnership Interests] from time to time issued by the
Issuer to the Pledgor, whether now existing or hereafter from time to time
acquired by the Pledgor (with all of such [Uncertificated Securities]
[Membership Interests] [Partnership Interests] being herein collectively called
the “Issuer Pledged Interests”); and


WHEREAS, the Pledgor desires the Issuer to enter into this Agreement in order to
perfect the security interest of the Administrative Agent under the Pledge
Agreement in the Issuer Pledged Interests, to vest in the Administrative Agent
control of the Issuer Pledge Interests and to provide for the rights of the
parties under this Agreement;


NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:


1.The Pledgor hereby irrevocably authorizes and directs the Issuer, and the
Issuer hereby agrees, to comply with any and all instructions and orders
originated by the Administrative Agent (and its successors and assigns)
regarding any and all of the Issuer Pledged Interests without further consent by
the registered owner (including the Pledgor), and, following its receipt of a
notice from the Administrative Agent stating that the Administrative Agent is
exercising exclusive control of the Issuer Pledged Interests, not to comply with
any instructions or orders regarding any or all of the Issuer Pledged Interests
originated by any person or entity other than the Administrative Agent (and its
successors and assigns) or a court of competent jurisdiction.

--------------------------------------------------------------------------------

1
Capitalized terms used but not defined herein shall have the meaning ascribed to
them in the Pledge Agreement.












D-1

--------------------------------------------------------------------------------








2.The Issuer hereby certifies that (i) no notice of any security interest, lien
or other encumbrance or claim affecting the Issuer Pledged Interests (other than
the security interest of the Administrative Agent) has been received by it, and
(ii) the security interest of the Administrative Agent in the Issuer Pledged
Interests has been registered in the books and records of the Issuer.


3.The Issuer hereby represents and warrants that [(i)] the pledge by the Pledgor
of, and the granting by the Pledgor of a security interest in, the Issuer
Pledged Interests to the Administrative Agent, for the benefit of the Secured
Parties, does not violate the charter, by-laws, partnership agreement,
membership agreement or any other formation or organizational agreement
governing the Issuer or the Issuer Pledged Interests[, and (ii) the Issuer
Pledged Interests consisting of capital stock of a corporation are fully paid
and nonassessable].


4.All notices, statements of accounts, reports, prospectuses, financial
statements and other communications to be sent to the Pledgor by the Issuer in
respect of the Issuer will also be sent to the Administrative Agent at the
following address:


[ ]
[ ]
Attention: [ ] Telephone No.: [ ] Telecopier No.: [ ]


5.Following its receipt of a written notice from the Administrative Agent
stating that the Administrative Agent is exercising exclusive control of the
Issuer Pledged Interests, and until the Administrative Agent shall have
delivered written notice to the Issuer stating that all of the Obligations have
been paid in full, all Letters of Credit have been cancelled or collateralized
in a manner satisfactory to the Administrative Agent and the L/C Issuer and the
Credit Agreement is terminated, the Issuer will send any and all redemptions,
distributions, interest or other payments in respect of the Issuer Pledged
Interests from the Issuer for the account of the Administrative Agent only by
wire transfers to such account as the Administrative Agent shall instruct.


6.Except as expressly provided otherwise in Sections 4 and 5, all notices,
instructions, orders and communications hereunder shall be sent or delivered by
mail, telegraph, telex, telecopy, cable or overnight courier service and all
such notices and communications shall, when mailed, telexed, telecopied, cabled
or sent by overnight courier, be effective when deposited in the mails or
delivered to overnight courier, prepaid and properly addressed for delivery on
such or the next Business Day, or sent by telex or telecopier, except that
notices and communications to the Administrative Agent or the Issuer shall not
be effective until received. All notices and other communications shall be in
writing and addressed as follows:


(a)
if to the Pledgor, at:



Attention: Telephone No.: Fax No.:
(b)
if to the Administrative Agent, at the address given in Section 4 hereof;



(c)
if to the Issuer, at:




D-2

--------------------------------------------------------------------------------






Attention: Telephone No.: Fax No.:




or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder.


7.This Agreement shall be binding upon the successors and assigns of the Pledgor
and the Issuer and shall inure to the benefit of and be enforceable by the
Administrative Agent and its successors and permitted assigns. This Agreement
may be executed in any number of counterparts, each of which shall be an
original, but all of which shall constitute one instrument. In the event that
any provision of this Agreement shall prove to be invalid or unenforceable, such
provision shall be deemed to be severable from the other provisions of this
Agreement which shall remain binding on all parties hereto. None of the terms
and conditions of this Agreement may be changed, waived, modified or varied in
any manner whatsoever except in writing signed by the Administrative Agent, the
Issuer and the Pledgor.


8.This Agreement shall be governed by and construed in accordance with the laws
of the State of New York, without regard to its principles of conflict of laws.

D-3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Pledgor, the Administrative Agent and the Issuer have
caused this Agreement to be executed by their duly elected officers duly
authorized as of the date first above written.




[     ],
as Pledgor


By:
_________________________________

Name:

Title:


BANK OF AMERICA, N.A.,
not in its individual capacity but solely as Administrative Agent


By:
_________________________________



Name:

Title:


[     ],
as the Issuer


By:
_________________________________ Name:

Title:



D-4

--------------------------------------------------------------------------------








ANNEX E


Form of Joinder to Pledge Agreement




JOINDER NO. dated as of [     ] (this “Joinder”), to the Pledge
Agreement (the “Pledge Agreement”) dated as of January 18, 2013 (as amended,
modified, restated and/or supplemented from time to time, the “Pledge
Agreement”), made by AMERICAN RESIDENTIAL PROPERTIES OP, L.P., a Delaware
limited partnership (the “Operating Partnership”) and the Subsidiaries of the
Operating Partnership from time to time party thereto (together with the
Operating Partnership, each a “Pledgor” and collectively, the “Pledgors”) in
favor of BANK OF AMERICA, N.A., as Administrative Agent (in such capacity,
together with any successors and assigns in such capacity, the “Administrative
Agent”) for the benefit of the Secured Parties.


A.Reference is made to (a) the Credit Agreement dated as of January 18, 2013 (as
amended, modified, restated and/or supplemented from time to time, the “Credit
Agreement”), among the Pledgors, certain affiliates of the Pledgors party
thereto, the Lenders party thereto and the Administrative Agent and (b) the
Pledge Agreement.


B.Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Pledge Agreement.


C.
[NAME OF PLEDGOR] has [formed][acquired]______________    , a

_____________[type of entity] (the “New Pledgor”).


D.Pursuant to the terms and provisions of the Credit Agreement, the New Pledgor
is required to become a party to the Pledge Agreement and to pledge and grant a
Lien in all of its Collateral to the Administrative Agent, for the benefit of
the Secured Parties. The New Pledgor is executing this Joinder in accordance
with the requirements of the Credit Agreement and Section 24 of the Pledge
Agreement to become a party to the Pledge Agreement.




Accordingly, the New Pledgor hereby agrees as follows:


SECTION 1. The New Pledgor is hereby added as a party to the Pledge Agreement
and hereby agrees to be bound as a “Pledgor” by all of the terms, covenants and
provisions set forth in the Pledge Agreement to the same extent that it would
have been bound if it had been a signatory to the Pledge Agreement on the date
of the Pledge Agreement. Without limiting the generality of the foregoing, as
security for the payment and performance in full of the Obligations, the New
Pledgor hereby grants, pledges, hypothecates, mortgages, charges and assigns to
the Administrative Agent for the benefit of the Secured Parties, and does hereby
create a security interest in favor of the Administrative Agent for the benefit
of the Secured Parties in, all of its right, title and interest in and to the
Collateral. The New Pledgor hereby makes each of the representations and
warranties applicable to a “Pledgor” contained in the Pledge Agreement.

E-1
Form of Pledge Agreement

--------------------------------------------------------------------------------






SECTION 2. Annexed hereto are supplements to each of Annexes A, B and C to the
Pledge Agreement with respect to the New Pledgor. Such supplements shall be
deemed to be part of the Pledge Agreement. The New Pledgor hereby represents and
warrants that, as of the date hereof, all information set forth in the
supplements annexed hereto is true and correct.


SECTION 3. The New Pledgor hereby represents and warrants to the Administrative
Agent and the other Secured Parties that this Joinder has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforceability of creditors’ rights
generally and by general principles of equity (regardless of whether such
enforcement is sought at law or in equity).


SECTION 4. This Joinder may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.


SECTION 5. Except as expressly supplemented hereby, the Pledge Agreement shall
remain in full force and effect in accordance with the terms thereof.


SECTION 6. THIS JOINDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF
LAWS.


SECTION 8. All communications and notices to be provided to the New Pledgor
hereunder or under the Pledge Agreement shall be given to the New Pledgor at the
address set forth under its signature below.









E-2
Form of Pledge Agreement

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the New Pledgor and the Administrative Agent have duly
executed this Joinder as of the day and year first above written.


NEW PLEDGOR:


[NEW PLEDGOR]
By: ______________________________
Name:

Title:
Address of New Pledgor:
[________________________]




Accepted and Agreed to:
BANK OF AMERICA, N.A.,
as Administrative Agent


By: ______________________________


Name:
Title:





[Signature Page to Joinder to Pledge Agreement]

--------------------------------------------------------------------------------






EXHIBIT I-1
FORM OF PERFECTION CERTIFICATE
Reference is hereby made to (i) that certain Pledge Agreement, dated as of
January 18, 2013 (as amended, supplemented or otherwise modified, the “Pledge
Agreement”), made by AMERICAN RESIDENTIAL PROPERTIES OP, L.P., a Delaware
limited partnership (the “Operating Partnership”), and the Subsidiaries of the
Operating Partnership party thereto, in favor of BANK OF AMERICA, N.A., as
Administrative Agent and (ii) that certain Second Amended and Restated Credit
Agreement, dated as of November __, 2015 (the “Credit Agreement”), among
AMERICAN RESIDENTIAL PROPERTIES, INC., a Maryland corporation (the “Parent”),
AMERICAN RESIDENTIAL GP, LLC, a Delaware limited liability company (“American
Residential GP”), the Operating Partnership, AMERICAN RESIDENTIAL LEASING
COMPANY, LLC (“American Residential Leasing”), AMERICAN RESIDENTIAL PROPERTIES
TRS, LLC, a Delaware limited liability company (“American Residential TRS”), the
Subsidiaries of the Operating Partnership from time to time party thereto as
guarantors, BANK OF AMERICA, N.A., as Administrative Agent and L/C Issuer, and
the Lenders party thereto. Capitalized terms used but not defined herein have
the meanings assigned in the Credit Agreement.
As used herein, the term “Companies” means, collectively, the Parent, American
Residential GP, the Operating Partnership, American Residential Leasing and each
of the Operating Partnership’s other Subsidiaries (other than Excluded
Subsidiaries).
As of the date of this Perfection Certificate, the undersigned hereby certifies
to the Administrative Agent and the Lenders as follows:
1.Names.
(a)    The exact legal name of each Company, as such name appears in its
respective certificate of incorporation or any other organizational document, is
set forth in Schedule 1(a). Each Company is (i) the type of entity disclosed
next to its name in Schedule 1(a) and (ii) a registered organization except to
the extent disclosed in Schedule 1(a). Also set forth in Schedule 1(a) is the
organizational identification number, if any, of each Company that is a
registered organization, the Federal Taxpayer Identification Number of each
Company and the jurisdiction of formation of each Company.
(b)    Set forth in Schedule 1(b) hereto is a list of any other corporate or
organizational names each Company has had in the past five years, together with
the date of the relevant change.
(c)    Set forth in Schedule 1(c) is a list of (i) all other names used by each
Company, or any other business or organization to which each Company became the
successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of formation or otherwise, on any filings with the Internal Revenue
Service at any time within the five years preceding the date hereof and (ii) the
name and jurisdiction of formation of each company, business or organization to
which each Company became the successor by merger, consolidation, acquisition,
change in form, nature or jurisdiction of formation or otherwise. Except as set
forth in Schedule 1(c), no Company has changed its jurisdiction of formation at
any time during the past four months.
2.    Current Locations. (a) The chief executive office of each Company is
located at the address set forth in Schedule 2(a) hereto.
(b)    Set forth in Schedule 2(b) are all locations where each Company maintains
any books or records relating to any Collateral.
(c)    Set forth in Schedule 2(c) hereto are all the other places of business of
each Company.



--------------------------------------------------------------------------------






3.    Prior Locations. Set forth in Schedule 3 is the information required by
Schedule 2(a), Schedule 2(b) and Schedule 2(c) with respect to each location or
place of business previously maintained by each Company at any time during the
past four months.
4.    File Search Reports. Attached hereto as Schedule 4 is a true and accurate
summary of file search reports from the Uniform Commercial Code filing offices
(i) in each jurisdiction identified in Section 1(a), Section 2 or Section 3 with
respect to each legal name set forth in Section 1 and (ii) in each jurisdiction
described in Schedule 1(c) relating to any of the transactions described in
Schedule (1)(c) with respect to each legal name of the person or entity from
which each Company purchased or otherwise acquired any of the Collateral. A true
copy of each financing statement, including judgment and tax liens, bankruptcy
and pending lawsuits or other filing identified in such file search reports has
been delivered to the Administrative Agent.
5.    UCC Filings. The financing statements (duly authorized by each Loan Party
constituting the debtor therein), including the indications of the collateral,
attached as Schedule 5 relating to the Pledge Agreement, are in the appropriate
forms for filing in the filing offices in the jurisdictions identified in
Schedule 6 hereof.
6.    Schedule of Filings. Attached hereto as Schedule 6 is a schedule of (i)
the appropriate filing offices for the financing statements attached hereto as
Schedule 5 and (ii) any other actions required to create, preserve, protect and
perfect the security interests in the Collateral granted to the Administrative
Agent pursuant to the Collateral Documents. No other filings or actions are
required to create, preserve, protect and perfect the security interests in the
Collateral granted to the Administrative Agent pursuant to the Collateral
Documents.
7.    Termination Statements. Attached hereto as Schedule 7(a) are the duly
authorized termination statements in the appropriate form for filing in each
applicable jurisdiction identified in Schedule 7(b) hereto with respect to each
Lien described therein.
8.    Stock Ownership and Other Equity Interests. Attached hereto as
Schedule 8(a) is a true and correct list of each and all of the authorized, and
the issued and outstanding, stock, partnership interests, limited liability
company membership interests or other equity interest of each Company (other
than the Parent) and the record and beneficial owners of such stock, partnership
interests, membership interests or other equity interests setting forth the
percentage of such equity interests pledged under the Pledge Agreement.


[The Remainder of this Page has been intentionally left blank]



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
November 24, 2015.
AMERICAN RESIDENTIAL PROPERTIES OP, L.P.
By: _______________________________
Name: _____________________________
Title: ______________________________


AMERICAN RESIDENTIAL PROPERTIES, INC.
By: _______________________________
Name: _____________________________
Title: ______________________________
































[Signature Page to Perfection Certificate]



--------------------------------------------------------------------------------






Schedule 1(a)
Legal Names, Etc.

1

--------------------------------------------------------------------------------






Schedule 1(b)
Prior Organizational Names

2

--------------------------------------------------------------------------------






Schedule 1(c)
Changes in Corporate Identity; Other Names:
Other Changes in Corporate Identity:

3

--------------------------------------------------------------------------------






Schedule 2(a)
Chief Executive Offices

4

--------------------------------------------------------------------------------






Schedule 2(b)
Location of Books or Records

5

--------------------------------------------------------------------------------






Schedule 2(c)
Other Places of Business

6

--------------------------------------------------------------------------------






Schedule 3
Prior Locations Maintained by Company/Subsidiaries

7

--------------------------------------------------------------------------------






Schedule 4
File Search Reports

8

--------------------------------------------------------------------------------






Schedule 5
Copy of Financing Statements To Be Filed

9

--------------------------------------------------------------------------------






Schedule 6
Filings/Filing Offices

10

--------------------------------------------------------------------------------






Schedule 7(a)
Termination Statements

11

--------------------------------------------------------------------------------






Schedule 7(b)
Jurisdiction

12

--------------------------------------------------------------------------------






Schedule 8

(a) Equity Interests of Companies and Subsidiaries
(b) Other Equity Investments

13

--------------------------------------------------------------------------------








EXHIBIT I-2
FORM OF PERFECTION CERTIFICATE SUPPLEMENT
This Perfection Certificate Supplement, dated as of [    ], 20[ ], is delivered
pursuant to that certain Second Amended and Restated Credit Agreement, dated as
of November __, 2015 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among AMERICAN RESIDENTIAL
PROPERTIES, INC., a Maryland corporation (the “Parent”), AMERICAN RESIDENTIAL
GP, LLC, a Delaware limited liability company (“American Residential GP”),
AMERICAN RESIDENTIAL PROPERTIES OP, L.P., a Delaware limited partnership (the
“Operating Partnership”), AMERICAN RESIDENTIAL LEASING COMPANY, LLC ( “American
Residential Leasing”), AMERICAN RESIDENTIAL PROPERTIES TRS, LLC, a Delaware
limited liability company (“American Residential TRS”), the Subsidiaries of the
Operating Partnership from time to time party thereto as guarantors, BANK OF
AMERICA, N.A., as Administrative Agent and L/C Issuer and the Lenders party
thereto. Capitalized terms used but not defined herein have the meanings
assigned in the Credit Agreement. As used herein, the term “Companies” means,
collectively, the Parent, American Residential GP, the Operating Partnership,
American Residential Leasing and each of the Operating Partnership’s other
Subsidiaries (other than Excluded Subsidiaries).
The undersigned, the [                   ] of the Parent, hereby certifies to
the Administrative Agent and the Lenders that, as of the date hereof, there has
been no change in the information described in the Perfection Certificate
delivered on the Restatement Effective Date (as supplemented by any perfection
certificate supplements delivered prior to the date hereof, the “Prior
Perfection Certificate”), other than as follows:
1.Names.
(a)    Except as listed on Schedule 1(a) attached hereto and made a part hereof,
(x) Schedule 1(a) to the Prior Perfection Certificate sets forth the exact legal
name of each Company, as such name appears in its respective certificate of
incorporation or any other organizational document; (y) each Company is (i) the
type of entity disclosed next to its name in Schedule 1(a) to the Prior
Perfection Certificate and (ii) a registered organization except to the extent
disclosed in Schedule 1(a) to the Prior Perfection Certificate; and (z) set
forth in Schedule 1(a) to the Prior Perfection Certificate is the organizational
identification number, if any, of each Company that is a registered
organization, the Federal Taxpayer Identification Number of each Company and the
jurisdiction of formation of each Company.
(b)    Except as listed on Schedule 1(b) attached hereto and made a part hereof,
set forth in Schedule 1(b) to the Prior Perfection Certificate is a list of any
other corporate or organizational names each Company has had in the past five
years, together with the date of the relevant change.
(c)    Except as listed on Schedule 1(c) attached hereto and made a part hereof,
set forth in Schedule 1(c) to the Prior Perfection Certificate is (i) a list of
all other names used by each Company, or any other business or organization to
which each Company became the successor by merger, consolidation, acquisition,
change in form, nature or jurisdiction of formation or otherwise, on any filings
with the Internal Revenue Service at any time within the five years preceding
the



--------------------------------------------------------------------------------






date hereof and (ii) the name and jurisdiction of formation of each company,
business or organization to which each Company became the successor by merger,
consolidation, acquisition, change in form, nature or jurisdiction of formation
or otherwise,. Except as set forth in Schedule 1(c) attached hereto or made a
part hereof or in Schedule 1(c) of the Prior Perfection Certificate, no Company
has changed its jurisdiction of formation at any time since the date of the
Prior Perfection Certificate.
2.    Current Locations. (1) Except as listed on Schedule 2(a) attached hereto
and made a part hereof, the chief executive office of each Company is located at
the address set forth in Schedule 2(a) to the Prior Perfection Certificate.
(a)    Except as listed on Schedule 2(b) attached hereto and made a part hereof,
set forth in Schedule 2(b) to the Prior Perfection Certificate are all locations
where each Company maintains any books or records relating to any Collateral.
(b)    Except as listed on Schedule 2(c) attached hereto and made a part hereof,
set forth in Schedule 2(c) to the Prior Perfection Certificate are all the other
places of business of each Company.
3.    Prior Locations. Except as listed on Schedule 3 attached hereto and made a
part hereof, set forth in Schedule 3 to the Prior Perfection Certificate is the
information required by Schedule 2(a), Schedule 2(b) and Schedule 2(c) hereto
and thereto with respect to each location or place of business previously
maintained by each Company at any time during the past four months.
4.    File Search Reports. Except as listed on Schedule 4 attached hereto and
made a part hereof, Schedule 4 of the Prior Perfection Certificate sets forth a
true and accurate summary of file search reports from the Uniform Commercial
Code filing offices (i) in each jurisdiction identified in Section 1(a), Section
2 or Section 3 with respect to each legal name set forth in Section 1 and (ii)
in each jurisdiction described in Schedule 1(c) hereto and thereto relating to
any of the transactions described in Schedule (1)(c) hereto and thereto with
respect to each legal name of the person or entity from which each Company
purchased or otherwise acquired any of the Collateral. A true copy of each
financing statement, including judgment and tax liens, bankruptcy and pending
lawsuits or other filing identified in such file search reports has been
delivered to the Administrative Agent.
5.    UCC Filings. Except as attached hereto as Schedule 5, Schedule 5 to the
Prior Perfection Certificate contains the financing statements (duly authorized
by each Loan Party constituting the debtor therein) to be filed in connection
with the Pledge Agreement, which financing statements are in the appropriate
forms for filing in the filing offices in the jurisdictions identified in
Schedule 6 hereto and thereto.
6.    Schedule of Filings. Except as listed on Schedule 6 attached hereto and
made a part hereof, attached to the Prior Perfection Certificate as Schedule 6
is a schedule of (i) the appropriate filing offices for the financing statements
attached hereto and thereto as Schedule 5 and (ii) any other actions required to
create, preserve, protect and perfect the security interests in the Collateral
granted to the Administrative Agent pursuant to the Collateral Documents. No
other filings or actions are required to create, preserve, protect and perfect
the security interests in the Collateral granted to the Administrative Agent
pursuant to the Collateral Documents.

2

--------------------------------------------------------------------------------






7.    Termination Statements. Except as attached hereto as Schedule 7(a),
attached as Schedule 7(a) to the Prior Perfection Certificate are the duly
authorized termination statements in the appropriate form for filing in each
applicable jurisdiction identified in Schedule 7(b) hereto and thereto with
respect to each Lien described therein.
8.    Stock Ownership and Other Equity Interests. Except as listed on Schedule
8(a) attached hereto and made a part hereof, Schedule 8(a) to the Prior
Perfection Certificate is a true and correct list of each and all of the
authorized, and the issued and outstanding, stock, partnership interests,
limited liability company membership interests or other equity interest of each
Company (other than the Parent) and the record and beneficial owners of such
stock, partnership interests, membership interests or other equity interests
setting forth the percentage of such equity interests pledged under the Pledge
Agreement.
[The Remainder of this Page has been intentionally left blank]

3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate
Supplement as of the date first above written.


AMERICAN RESIDENTIAL PROPERTIES OP, L.P.
By: _______________________________
Name: _____________________________
Title: ______________________________


AMERICAN RESIDENTIAL PROPERTIES, INC.
By: _______________________________
Name: _____________________________
Title: ______________________________



4

--------------------------------------------------------------------------------






Schedule 1(a)
Legal Names, Etc.

5

--------------------------------------------------------------------------------






Schedule 1(b)
Prior Organizational Names

6

--------------------------------------------------------------------------------






Schedule 1(c)
Changes in Corporate Identity; Other Names:
Other Changes in Corporate Identity:

7

--------------------------------------------------------------------------------






Schedule 2(a)
Chief Executive Offices

8

--------------------------------------------------------------------------------






Schedule 2(b)
Location of Books

9

--------------------------------------------------------------------------------






Schedule 2(c)
Other Places of Business

10

--------------------------------------------------------------------------------






Schedule 3
Prior Locations Maintained by Company

11

--------------------------------------------------------------------------------






Schedule 4
File Search Reports

12

--------------------------------------------------------------------------------






Schedule 5
Copy of Financing Statements To Be Filed

13

--------------------------------------------------------------------------------






Schedule 6
Filings/Filing Offices

14

--------------------------------------------------------------------------------






Schedule 7(a)
Termination Statements

15

--------------------------------------------------------------------------------






Schedule 7(b)
Jurisdiction

16

--------------------------------------------------------------------------------






Schedule 8

(a) Equity Interests of Companies and Subsidiaries
(b) Other Equity Interests







17

--------------------------------------------------------------------------------












EXHIBIT J
AFFIRMATION OF PLEDGE AGREEMENT


This AFFIRMATION OF PLEDGE AGREEMENT, dated as of November __, 2015 (this
“Affirmation”) is made by each of the undersigned Pledgors (as defined below) in
favor of BANK OF AMERICA, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the benefit of the Secured Parties (as defined in
the Credit Agreement referred to below).
WHEREAS, American Residential Leasing, LLC, a Delaware limited liability company
(“American Residential Leasing”), as borrower, American Residential Properties,
Inc., a Maryland corporation (the “Parent”), American Residential Properties OP,
L.P., a Delaware limited partnership (the “Operating Partnership”), American
Residential GP, LLC, a Delaware limited liability company (“American Residential
GP”) and American Residential TRS, LLC, a Delaware limited liability company
(“American Residential TRS”), as guarantors, the lenders party thereto and the
Administrative Agent were parties to that certain Credit Agreement, dated as of
January 18, 2013 (as amended or otherwise modified prior to September 17, 2013,
the “Original Credit Agreement”).


WHEREAS, in connection with the Original Credit Agreement, the Operating
Partnership and American Residential Leasing entered into that certain Pledge
Agreement, dated as of January 18, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Pledge Agreement”) made by the
Operating Partnership, American Residential Leasing and the other pledgors from
time to time party thereto (together with the Operating Partnership and American
Residential Leasing, each a “Pledgor” and collectively, the “Pledgors”) in favor
of the Administrative Agent for the benefit of the Secured Parties.
WHEREAS, American Residential Leasing, as borrower, the Parent, the Operating
Partnership, American Residential GP and American Residential TRS, as
guarantors, the lenders party thereto and the Administrative Agent entered into
that certain Amended and Restated Credit Agreement, dated as of September 17,
2013 (as amended or otherwise modified prior to the date hereof, the “Existing
Credit Agreement”), pursuant to which the Original Credit Agreement was amended
and restated in its entirety, but not as a novation, on the terms and subject to
the conditions set forth therein.
WHEREAS, concurrently with the execution hereof, American Residential Leasing
and the Operating Partnership, as borrowers, the Parent, American Residential
GP, American Residential TRS and the other subsidiaries of the Operating
Partnership from time to time party thereto, as guarantors, the lenders from
time to time party thereto and the Administrative Agent are entering into that
certain Second Amended and Restated Credit Agreement, dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Credit Agreement),
pursuant to which the Existing Credit Agreement is being amended and restated in
its entirety, but not as a novation, on the terms and subject to the conditions
set forth therein.










--------------------------------------------------------------------------------














WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement that each Pledgor shall have executed and delivered to the
Administrative Agent this Affirmation.
WHEREAS, each Pledgor desires to execute this Affirmation to satisfy the
condition described in the preceding paragraph.
NOW, THEREFORE, each Pledgor hereby agrees as follows:


1.
Each Pledgor hereby acknowledges that it has reviewed the terms and provisions
of the Credit Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected pursuant to the Credit Agreement.



2.
Each Pledgor hereby (i) affirms its obligations under the Pledge Agreement, (ii)
confirms its grant of a security interest in and Lien on the Collateral (as
defined in the Pledge Agreement) of such Pledgor described in the Pledge
Agreement and (iii) acknowledges and agrees that the security interests and
Liens granted by such Pledgor to the Administrative Agent, for the benefit of
the Secured Parties, in the Pledge Agreement are and remain valid and perfected
security interests and Liens in the Collateral of such Pledgor securing the
payment and performance of all of the Obligations.



3.
Each Pledgor hereby represents and warrants to the Administrative Agent and the
other Secured Parties that this Affirmation has been duly authorized, executed
and delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms except as enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar
Debtor Relief Laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies.

THIS AFFIRMATION AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AFFIRMATION AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
This Affirmation may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.
[Remainder of Page Intentionally Left Blank]
2






--------------------------------------------------------------------------------
















IN WITNESS WHEREOF, each Pledgor has caused this Affirmation to be duly executed
by its duly authorized officer as of the day and year first above written.




 
AMERICAN RESIDENTIAL PROPERTIES OP, L.P.


By: American Residential GP, LLC, its general partner
 
 
By: _______________________________
   Name: _____________________________  
   Title: ______________________________


AMERICAN RESIDENTIAL LEASING COMPANY, LLC


 
 
By: _______________________________
   Name: _____________________________  
   Title: ______________________________




 
 

Accepted and Agreed:


BANK OF AMERICA, N.A., as
Administrative Agent


By:    __________________________
Name:    Kelly Weaver
Title:    Vice President










[Signature Page to Affirmation of Pledge Agreement]






